 

CREDIT AGREEMENT

dated as of

August 22, 2003

among

THE CATO CORPORATION, a Delaware corporation,

The Initial Guarantors Listed Herein,

The Banks Listed Herein

and

BRANCH BANKING AND TRUST COMPANY,

as Agent

 

1

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

AGREEMENT dated as of August 22, 2003 among THE CATO CORPORATION, a Delaware
corporation, CADEL, LLC, a Delaware limited liability company, CHW LLC, a
Delaware limited liability company, CATO OF TEXAS LP, a Texas limited
partnership, CATOSOUTH, LLC, a North Carolina limited liability company;
catocorp.com, LLC, a Delaware limited liability company; CATOWEST, LLC, a Nevada
limited liability company; and CATO SOUTHWEST, INC., a Delaware corporation, the
BANKS listed on the signature pages hereof and BRANCH BANKING AND TRUST COMPANY,
as Agent.

The parties hereto agree as follows:

Article I

DEFINITIONS

Section 1.01              Definitions.  The terms as defined in this Section
1.01 shall, for all purposes of this Agreement and any amendment hereto (except
as otherwise expressly provided or unless the context otherwise requires), have
the meanings set forth herein:

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person.

“Additional Interest Rate Option Event” shall mean a date specified by the Agent
which shall in no event be more than thirty days after the date that the Agent
has advised the Borrower in writing that the Agent’s loan processing systems
automatically calculate, process and handle interest on the Term Loans based
upon the LIBOR Rate and Base Rate.

“Adjusted Cash Flow” shall mean, for a specified period, the sum of (i) the net
income of the Borrower and its Subsidiaries on a consolidated basis for such
period, before deduction of income taxes, depreciation expense, interest expense
(including, without limitation, interest expense attributable to Capital Leases)
and amortization of intangible assets plus  (ii) the Gross Rental Expense for
such period, all as determined in accordance with GAAP.

“Adjusted Monthly Libor Index Rate” has the meaning set forth in Section
2.06(c).

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

1

--------------------------------------------------------------------------------

 

“Agent” means Branch Banking and Trust Company, in its capacity as agent for the
Banks and the Issuing Bank hereunder, and its successors and permitted assigns
in such capacity.

“Agent’s Letter Agreement” means that certain letter agreement, dated of even
date herewith, between the Borrower and the Agent relating to the structure of
the Loans, and certain fees from time to time payable by the Borrower to the
Agent, together with all amendments and modifications thereto.  If there is any
conflict between the provisions of this Agreement and the provisions of the
Agent’s Letter Agreement, the provisions of this Agreement will control.

“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto.

“Anniversary Date” means August 22, 2004 and each anniversary of the Closing
Date thereafter.

“Applicable Margin” has the meaning set forth in Section 2.06(a).

“Assignee” has the meaning set forth in Section 9.07(c).

“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 9.07(c) in the form attached hereto as Exhibit E.

“Authority” has the meaning set forth in Section 8.02.

“Average Life” shall mean, as of the date of determination, with respect to any
Debt assumed pursuant to Section 5.27(d), the quotient obtained by dividing (i)
the sum of the products of (A) the periods of time (stated in years, or a
fraction thereof, as the case may be) from the date of determination to the
dates of each successive scheduled principal payment of such Debt and (B) the
amount of such payment by (ii) the sum of all such payments.

“Bank” means each bank listed on the signature pages hereof as having a
Revolving Credit Commitment and/or a Term Loan Commitment and their respective
successors and assigns.

“Base Rate” refers to that interest rate so denominated and set by BB&T as its
prime rate from time to time, minus:  (a) in the case of Revolving Credit
Advances, 1.45%; and (b) in the case of Term Loans, 1.25%.  The prime rate is
but one of several interest rate bases used by BB&T.  BB&T lends at interest
rates above and below the prime rate.

“Base Rate Loan” means a Revolving Credit Advance or Term Loan during Interest
Periods when the applicable Loan bears or is to bear interest at a rate based
upon the Base Rate.

“BB&T” means Branch Banking and Trust Company, and its successors.

“Borrower” means The Cato Corporation, a Delaware corporation, and its
successors and permitted assigns.

“Borrower Margin Stock” means Margin Stock that is Capital Stock of the
Borrower.

2

--------------------------------------------------------------------------------

 

“Capital Expenditures” means for any period the aggregate cost (less the amount
of trade-in allowance included in such cost and any landlord reimbursements of
such cost) of all capital assets acquired by any of the Loan Parties or any
Subsidiary of a Loan Party during such period, less the proceeds of any capital
dispositions made in the ordinary course of business, plus all Capital Lease
Obligations incurred by any Loan Party, during such period, each calculated in
accordance with GAAP; provided, however, “Capital Expenditures” shall not
include any such expenditures for replacements and substitutions of capital
assets that have been damaged or destroyed to the extent such replacement
capital assets are purchased with the proceeds of insurance covering the damaged
or destroyed capital assets.

“Capital Lease” shall mean any lease of any property that would, in accordance
with GAAP, be required to be classified and accounted for as a capital lease on
a balance sheet of the lessee.

“Capital Lease Obligations” shall mean, with respect to any Capital Lease, the
amount of the obligation of the lessee thereunder that would, in accordance with
GAAP, appear as a liability on a balance sheet of such lessee in respect of such
Capital Lease.

“Capital Stock” shall mean all shares, options, partnership, membership and
other interests or other equivalents (howsoever designated) of or in the equity
of a Person, whether voting or nonvoting, including, without limitation, common
stock, partnership interests, membership interests, warrants, preferred stock,
convertible debentures and all agreements, instruments and documents
convertible, in whole or in part, into any one or more or all of the foregoing.

“Capitalized Rents” shall mean, at any time, the product of (i) the Gross Rental
Expense for the four most recent fiscal quarters multiplied by (ii) eight.

“Cash” shall mean legal currency of the United States of America.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §960l et seq., as amended from time to time, and all
rules and regulations from time to time promulgated thereunder.

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

“Change of Law” shall have the meaning set forth in Section 8.02.

“Closing Certificate” has the meaning set forth in Section 3.01(d).

“Closing Date” means August 22, 2003.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.  Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

“Compliance Certificate” has the meaning set forth in Section 5.01(d).

“Consolidated Operating Profits” means, for any period, the Operating Profits of
the Borrower and its Consolidated Subsidiaries.

3

--------------------------------------------------------------------------------

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated and consolidating financial statements as of
such date.

“Consolidated Tangible Net Worth” means Net Worth less all Intangible Assets.

“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (i) the value of the capital stock, warrants or options to
acquire capital stock of Borrower or any Subsidiary to be transferred in
connection therewith, (ii) the amount of any cash and fair market value of other
property (excluding property described in clause (i) and the unpaid principal
amount of any debt instrument) given as consideration, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Debt incurred, assumed or acquired by the Borrower
or any Subsidiary in connection with such Acquisition, (iv) all additional
purchase price amounts in the form of earnouts and other contingent obligations
that should be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP, (v) all amounts paid in respect of
covenants not to compete, consulting agreements that should be recorded on
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, (vi)
the aggregate fair market value of all other consideration given by the Borrower
or any Subsidiary in connection with such Acquisition, and (vii) out of pocket
transaction costs for the services and expenses of attorneys, accountants and
other consultants incurred in effecting such transaction, and other similar
transaction costs so incurred.  For purposes of determining the Cost of
Acquisition for any transaction, (A) the capital stock of the Borrower shall be
valued (I) in the case of capital stock that is then designated as a national
market system security by the National Association of Securities Dealers, Inc.
(“NASDAQ”) or is listed on a national securities exchange, the average of the
last reported bid and ask quotations or the last prices reported thereon, and
(II) with respect to any other shares of capital stock, as determined by the
Board of Directors of the Borrower and, if requested by the Agent, determined to
be a reasonable valuation by the independent public accountants referred to in
Section 5.01(a), (B) the capital stock of any Subsidiary shall be valued as
determined by the Board of Directors of such Subsidiary and, if requested by the
Agent, determined to be a reasonable valuation by the independent public
accountants referred to in Section 5.01(a), and (C) with respect to any
Acquisition accomplished pursuant to the exercise of options or warrants or the
conversion of securities, the Cost of Acquisition shall include both the cost of
acquiring such option, warrant or convertible security as well as the cost of
exercise or conversion.

“Debt” shall mean, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
issued or assumed as the deferred purchase price of

4

--------------------------------------------------------------------------------

 

property or services purchased by such Person (other than trade debt incurred in
the ordinary course of business and due within six months of the incurrence
thereof) which would appear as liabilities on the balance sheet of such Person,
(d) all obligations or liabilities of any Person that are secured by any Lien,
on any asset of such Person, whether or not such Person has assumed or become
liable for the payment thereof, (e) all obligations or liabilities created or
arising under any lease (including but not limited to Capital Leases) of real or
personal property, or conditional sale or other title retention agreements with
respect to property used or acquired by such Person, even though the rights and
remedies of the lessor, seller or lender thereunder are limited to repossession
of such property, (f) all obligations of such Person under Hedge Agreements
(valued as the termination value thereof computed in accordance with a method
approved by the International Swap Dealers Association and agreed to by such
Person in the applicable Hedge Agreement, if any), (g) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person, and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (h) all unfunded employee benefit plan obligations
and liabilities, (i) all Debt of others Guaranteed by such Person; (j) the
principal portion of all obligations of such Person under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease under
GAAP; (k) deferred taxes and (l) the indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer.  Notwithstanding the foregoing, the term “Debt” shall be
understood to exclude any indebtedness or obligations owed from one Loan Party
to another Loan Party.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

“Default Rate” means, with respect to any Revolving Credit Advance or Term Loan,
on any day, the sum of 2% plus the then highest interest rate (including the
Applicable Margin) which may be applicable to such Loan hereunder (irrespective
of whether any such type of Loan is actually outstanding hereunder).

“Designated Officer” shall mean the President or Chief Financial Officer of a
Loan Party or any other officer of a Loan Party authorized by resolution of the
Board of Directors of such Loan Party to engage in the activity specified herein
with respect to such officer.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

5

--------------------------------------------------------------------------------

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law.  Any reference to any provision of
ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Euro-Dollar Loan” means a Revolving Credit Advance or a Term Loan during
Interest Periods when the applicable Loan bears or is to bear interest at a rate
based upon the London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06.

6

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Section 6.01.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to BB&T on such day on such transactions as
determined by the Agent.

“Financials” or “Financial Statements” shall mean the consolidated balance sheet
and statements of income and cash flow to be delivered to the Banks by the Loan
Parties pursuant to Section 5.01 hereof.

“Financing” shall mean (i) any transaction or series of transactions for the
incurrence by a Loan Party of any Debt in an aggregate principal amount equal to
or greater than $5,000,000 or for the establishment of a commitment to make
advances which would constitute Debt in an aggregate principal amount equal to
or greater than $5,000,000 of a Loan Party, which Debt is not by its terms
subordinate and junior to other Debt of a Loan Party, (ii) an obligation in an
aggregate amount equal to or greater than $5,000,000 incurred in a transaction
or series of transactions in which assets of a Loan Party are sold and leased
back, or (iii) a sale of accounts or other receivables or any interest therein
in an aggregate amount equal to or greater than $5,000,000, other than a sale or
transfer of accounts or receivables attendant to a sale permitted hereunder of
an operating division.

“Fiscal Month” means any fiscal month of the Borrower.

“Fiscal Quarter” means any fiscal quarter of the Borrower.

“Fiscal Year” means any fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” shall mean, as of the end of any Fiscal Quarter,
the ratio of (i) the Adjusted Cash Flow for the four-Fiscal Quarter period then
ended minus  depreciation expense and amortization of intangible assets (as
determined in accordance with GAAP) of the Borrower and its Consolidated
Subsidiaries for such period to (ii) the Fixed Charges for such period.

“Fixed Charges” shall mean, for the relevant period, the sum of (a) the interest
expense (including, without limitation, interest expense attributable to Capital
Leases) of the Borrower and its Consolidated Subsidiaries on a consolidated
basis, (b) regularly scheduled payments of principal of Funded Debt of the
Borrower and its Consolidated Subsidiaries on a consolidated basis and (c) the
Gross Rental Expense for such period, all as determined in accordance with GAAP.

“Funded Debt” shall mean at any time the aggregate amount of Debt of the
Borrower and its Subsidiaries, on a consolidated basis, but excluding the stated
amount of any Letter of Credit and all other documentary and standby letters of
credit permitted pursuant to Section 5.27 issued for the account of the
Borrower.

7

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Gross Rental Expense” shall mean for any period the rental expense under
non-cancelable operating leases for such period of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided  that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

“Guaranteed Obligations” means any and all liabilities, indebtedness and
obligations of any and every kind and nature, heretofore, now or hereafter
owing, arising, due or payable from the Borrower to the Banks, the Issuing Bank,
the Agent, or any of them, arising under or evidenced by this Agreement, the
Notes, the Letter of Credit Agreements or any other Loan Document.

“Guarantors” shall mean collectively:  (a) the Initial Guarantors; and (b) all
Subsidiaries acquired, formed or otherwise in existence after the Closing Date
(excluding Cedar Hill National Bank and Providence Insurance Company Ltd.).

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

“Hedge Agreement” means any interest rate or foreign currency hedging agreement
entered into by one or more of the Loan Parties providing for a swap, cap, floor
or collar agreement or similar hedging or arrangement providing for the transfer
or mitigation of interest rate or foreign currency risk, either generally or
under specific contingencies.

“Index Rate Loan” means a Revolving Credit Advance or a Term Loan during
Interest Periods when the applicable Loan bears or is to bear interest at a rate
based upon the

8

--------------------------------------------------------------------------------

 

London Interbank Offered Rate and having an Interest Period described in section
(2) of the definition of Interest Period.

“Initial Guarantors” shall mean collectively (i) Cato West, LLC, a Nevada
limited liability company; (ii) Cato Southwest, Inc., a Delaware corporation;
(iii) CatoSouth, LLC, a North Carolina limited liability company; (iv) CHW, LLC,
a Delaware limited liability company; (v) catocorp.com, LLC, a Delaware limited
liability company; (vi) CaDel, LLC, a Delaware limited liability company; and
(vii) Cato of Texas, LP, a Texas limited partnership.

“Intangibles” means all intangible assets of the Borrower and its Subsidiaries,
on a consolidated basis, including, without limitation, covenants not to
compete, and any other asset that would be treated as an intangible under GAAP.

“Interest Payment Date” shall mean the first day of each month.

“Interest Period” means with respect to each:   (1) LIBOR Rate Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second, third or sixth month thereafter, as the
Borrower may elect in the applicable Notice of Borrowing; provided  that:

(A)       any Interest Period (subject to paragraph (C) below) which would
otherwise end on a day which is not a Euro-Dollar Business Day shall be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;

(B)        any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall, subject to paragraph
(C) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month;

(C)        (1) in the case of the Term Loans, no Interest Period may be selected
which begins before the Maturity Date and would otherwise end after the Maturity
Date; and (2) in the case of Revolving Credit Advances no Interest Period may be
selected which begins before the Termination Date and would otherwise end after
the Termination Date; provided that in any event an Interest Period may be less
than the period selected in and only in the calendar month in which the Notes
originate or mature.

(2)        Index Rate Loan or Base Rate Loan, a calendar month; provided that
(a) the initial Interest Period (i) for an Index Rate Loan or Base Rate Loan
that is a Term Loan shall mean the period commencing on the Closing Date and
ending on August 31, 2003, provided that the London Interbank Offered Rate shall
be determined as if such Interest Period commenced on August 1, 2003, and (ii)
for an Index Rate Loan or Base Rate Loan that is a Revolving Credit Advance made
in August, 2003, shall mean the period commencing on the initial advance thereof
and ending on August 31, 2003, provided that the London Interbank Offered Rate
shall be determined as if such Interest Period commenced on August 1, 2003; and
(b) the last Interest Period under this Agreement shall end on:  (i) the
Termination Date in the case of a Revolving Credit Advance; and (ii) the
Maturity Date in the case of a Term Loan.

Notwithstanding anything contained herein to the contrary, if one or more
Principal Payment Dates are scheduled to occur during an Interest Period
selected in accordance with this Agreement, then a portion of such Term Loans
which is equal to the amount of the Term Loans that would otherwise

9

--------------------------------------------------------------------------------

 

be so prepaid or repaid on any of such Principal Payment Dates either (A) shall
have applicable thereto an Interest Period or Interest Periods, as selected by
the Borrower, ending on or before the Principal Payment Date on which Term Loans
corresponding in amount to such portion would otherwise be prepaid or repaid, or
(B) shall instead be made as an Index Rate Loan or a Base Rate Loan.

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.

“Investment Policy” shall mean the Investment Policy attached hereto as Schedule
1.01 – Investment Policy.

“Issuing Bank” shall mean BB&T, and any successor in such capacity.

“John Cato” shall mean John P. Derhani Cato and any of his children and trusts
for their benefit.

“Lending Office” means, as to each Bank, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Bank may hereafter designate
as its Lending Office by notice to the Borrower and the Agent.

“Letter of Credit” means the letters of credit issued by the Issuing Bank
pursuant to Section 2.03(a) and “Letter of Credit” means any one of such Letters
of Credit, as any of such letters of credit may be extended, renewed, replaced
or amended from time to time.

“Letter of Credit Advance” means an advance made by the Issuing Bank pursuant to
Section 2.03(c).

“Letter of Credit Agreement” means any agreement entered into by the Borrower
and the Issuing Bank pursuant to which a Letter of Credit is issued, as amended,
modified or restated from time to time.

“Letter of Credit Commitment” means, with respect to each Bank, (i) the amount
designated as the Letter of Credit Commitment set forth opposite the name of
such Bank on the signature pages hereof, or (ii) as to any Bank which enters
into an Assignment and Acceptance (whether as transferor Bank or as Assignee
thereunder), the amount of such Bank’s Letter of Credit Commitment after giving
effect to such Assignment and Acceptance, in each case as such amount may be
reduced from time to time pursuant to Sections 2.08 and 2.09.

“LIBOR Rate Loan” means a Revolving Credit Advance or a Term Loan during
Interest Periods when the applicable Loan bears or is to bear interest at a rate
based upon the London Interbank Offered Rate and having an Interest Period
described in (1) of the definition of Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by

10

--------------------------------------------------------------------------------

 

consensual agreement or by operation of statute or other law, or by any
agreement, contingent or otherwise, to provide any of the foregoing.  For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loan” means a Base Rate Loan, LIBOR Rate Loan, Index Rate Loan, Revolving
Credit Advance or Term Loan and “Loans” means Base Rate Loans, LIBOR Rate Loans,
Index Rate Loans, Revolving Credit Advances, Term Loans (which terms are not
necessarily exclusive of the other said terms, e.g., an Index Rate Loan may also
be a Revolving Credit Advance) or any or all of them, as the context shall
require.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, any other document evidencing, relating to or
securing the Revolving Credit Advances, Term Loans or the Letters of Credit, and
any other document or instrument delivered from time to time in connection with
this Agreement, the Notes, the Letter of Credit Agreements, the Letters of
Credit, Revolving Credit Advances or Term Loans, as such documents and
instruments may be amended or supplemented from time to time.

“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(c).

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Borrower or any of its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or the Banks under the Loan Documents, or the ability of the Loan Parties
to perform their obligations under the Loan Documents, or (c) the legality,
validity or enforceability of any Loan Document.

“Maturity Date” means August 22, 2008.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Income” means the consolidated net income of the Borrower and its
Subsidiaries determined in accordance with GAAP.

“Net Proceeds of Capital Stock/Conversion of Debt” means any and all proceeds
(whether cash or non-cash) or other consideration received by the Borrower or a
Consolidated Subsidiary in respect of the issuance of Capital Stock (including,
without limitation, the aggregate amount of any and all Debt converted into
Capital Stock), after deducting therefrom all reasonable and customary costs and
expenses (including, without limitation, underwriting and placement

11

--------------------------------------------------------------------------------

 

discounts and other reasonable costs associated therewith, sales commissions,
investment banking fees and reasonable accounting and legal fees and expenses)
incurred by the Borrower or such Consolidated Subsidiary directly in connection
with the issuance of such Capital Stock and taxes paid or payable as a result
thereof.

“Net Worth” means at any time the combined stockholders’ equity of the Borrower
and its Subsidiaries on a consolidated basis at such time determined in
accordance with GAAP.

“Notes” means each of the Revolving Credit Notes or Term Loan Notes, or any or
all of them, as the context shall require.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Obligations” shall mean and include the Revolving Credit Advances, Letter of
Credit Advances and Term Loans and all other loans, advances, indebtedness,
liabilities, obligations, covenants and duties (including post-petition interest
on the foregoing, to the extent lawful) owing, arising, due or payable jointly
or severally, from any Loan Party to Agent, the Issuing Bank or any Bank of any
kind or nature, present or future, howsoever evidenced, created, incurred,
acquired or owing, whether arising under this Agreement, the Notes, the Letter
of Credit Agreements, the other Loan Documents or otherwise with respect to the
Revolving Credit Advances, Letter of Credit Advances, Term Loans, Letters of
Credit, or the other Loan Documents, whether direct or indirect (including those
acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired.  The term
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and any other sums chargeable to any Loan Party by Agent, the Issuing Bank
or any Bank under this Agreement, the Notes, the Letter of Credit Agreements or
any of the other Loan Documents.

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

“Operating Profits” means, as applied to any Person for any period, the
operating income of such Person for such period, as determined in accordance
with GAAP.

“Participant” has the meaning set forth in Section 9.07(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Lien” shall mean the Liens permitted under Section 5.11.

“Person” means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

“Plan” shall mean any “employee benefit plan” within the meaning of Section 3(3)
of ERISA maintained by any member of the Controlled Group.

“Preferred Stock” shall mean Capital Stock of any of Loan Parties that gives the
holder thereof a preference over the holders of such Loan Party’s common stock
with respect to

12

--------------------------------------------------------------------------------

 

the payment of dividends or liquidation proceeds, or otherwise designated by
such Loan Party as “preferred stock.” 

“Previous Loan Agreement” shall mean the Loan Agreement, by and between the Loan
Parties and the lenders named therein, dated as of December 27, 2002, as
amended.

“Principal Payment Date” shall mean the first day of each month.

“Prohibited Transaction” shall have the meaning given such term under ERISA.

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located, now or in
the future.

“Proposed Redemption” shall mean the Stock Repurchase Agreement, dated as of
July 22, 2003, providing for the Borrower to repurchase all of the Borrower’s
Class B common stock owned by a limited partnership and trust affiliated with
Wayland H. Cato, Jr. and a limited partnership affiliated with Edgar T. Cato no
later than August 22, 2003, as amended, modified or supplemented from time to
time.

“Pro Rata Share” of any amount means, with respect to any Bank at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Bank’s Revolving Credit Commitment at such time and the denominator of
which is the aggregate amount of the Revolving Credit Commitments of all of the
Banks at such time.

“Quarterly Payment Date” means March 31, June 30, September 30 and December 31
of each year.

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Maturity Date either (i)
mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.

“Reportable Event” shall have the meaning given such term in ERISA.

“Required Banks” means (A) at any time there are only two (or fewer) Banks party
to this Agreement: (1) Banks having at least 66 2/3% of the aggregate amount of
the Revolving Credit Commitments plus the aggregate outstanding principal amount
of the Term Loans; or (2) if the Revolving Credit Commitments are no longer in
effect, Banks holding at least 66 2/3% of the aggregate outstanding principal
amount of the Notes, Letter of Credit Advances and Undrawn Amounts; and (B) at
any time there are more than two Banks party to this Agreement:  (1) Banks
having at least 51% of the aggregate amount of the Revolving Credit Commitments
plus the aggregate outstanding principal amount of the Term Loans or, (2) if the
Revolving Credit Commitments are no longer in effect, Banks holding at least 51%
of the aggregate outstanding principal amount of the Notes, Letter of Credit
Advances and Undrawn Amounts.

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s capital stock (except dividends payable solely in shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower’s capital stock
(except shares acquired upon the conversion thereof into other shares of its
capital stock) or (b) any option, warrant or other right to acquire shares of
the Borrower’s capital stock.

13

--------------------------------------------------------------------------------

 

“Revolving Credit Advance” shall mean an advance made to the Borrower under this
Agreement pursuant to Section 2.01.  A Revolving Credit Advance is:  (i) a “Base
Rate Advance” if such Revolving Credit Advance is a Base Rate Loan; (ii) a
“Euro-Dollar Advance” if such Revolving Credit Advance is a Euro-Dollar Loan;
(iii) an “Index Rate Advance” if such Revolving Credit Advance is an Index Rate
Loan; (iv) a “LIBOR Rate Advance” if such Revolving Credit Advance is a LIBOR
Rate Loan; or a Domestic Rate Advance if such Revolving Credit Advance is a
Domestic Rate Loan.

“Revolving Credit Borrowing” means a borrowing hereunder consisting of Revolving
Credit Advances made to the Borrower at the same time by the Banks pursuant to
Section 2.01.  A Revolving Credit Borrowing is:  (i) a “Base Rate Borrowing” if
such Revolving Credit Advances are Base Rate Loans, (ii) an “Index Rate
Borrowing” if such Revolving Credit Advances are Index Rate Loans; (iii) a
“LIBOR Rate Borrowing” if such Revolving Credit Advances are LIBOR Rate Loans;
(iv) a “Euro-Dollar Borrowing” if such Loans are Index Rate Loans or LIBOR Rate
Loans; or (v) a “Domestic Borrowing” if such Revolving Credit Advances are Base
Rate Loans or Index Rate Loans.

“Revolving Credit Commitment” means, with respect to each Bank, (i) the amount
set forth opposite the name of such Bank on the signature pages hereof and
denominated as the Revolving Credit Commitment, or (ii) as to any Bank which
enters into an Assignment and Acceptance (whether as transferor Bank or as
Assignee thereunder), the amount of such Bank’s Revolving Credit Commitment
after giving effect to such Assignment and Acceptance, in each case as such
amount may be reduced from time to time pursuant to Sections 2.08 and 2.09.

“Revolving Credit Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit A-1 hereto, evidencing the obligation of
the Borrower to repay the Revolving Credit Advances, together with all
amendments, consolidations, modifications, renewals and supplements thereto and
“Revolving Credit Note” means any one of such Revolving Credit Notes.

“Subordinated Debentures” shall mean any Debt of any Loan Party which expressly
contains in the instruments evidencing such Debt, or in the indenture or other
similar instrument pursuant to which such Debt is issued, subordination
provisions, satisfactory to the Required Banks, and substantially to the effect
that the holder agrees that the Debt evidenced by such instrument, and any
renewals or extensions thereof, shall at all times and in all respects be
subordinate and junior in right of payment to the Obligations hereunder.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower or one or more of its Subsidiaries.

“Taxes” has the meaning set forth in Section 2.12(c).

“Term Loan” means a Loan made pursuant to the terms and conditions set forth in
Section 2.14.  The Term Loans shall at all times be Index Rate Loans unless: 
(1) the Term Loans are to be Base Rate Loans pursuant to Article VIII herein; or
(2) an Additional Interest Rate Option Event has occurred in which case the Term
Loans may thereafter be Index Rate Loans, LIBOR Rate Loans or Base Rate Loans.

14

--------------------------------------------------------------------------------

 

“Term Loan Commitment” means, with respect to each Bank, (i) the amount set
forth opposite the name of such Bank on the signature pages hereof and
denominated as the Term Loan Commitment, and (ii) as to any Bank which enters
into any Assignment and Acceptance (whether as transferor Bank or as Assignee
thereunder), the amount of such Bank’s Term Loan Commitment after giving effect
to such Assignment and Acceptance.

“Term Loan Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit A-2 hereto, evidencing the obligation of the Borrower to
repay the Term Loans, together with all amendments, consolidations,
modifications, renewals and supplements thereto and “Term Loan Note” means any
one of such Term Loan Notes.

“Termination Date” means August 22, 2005, as extended pursuant to Section 2.05.

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

“Total Unused Revolving Credit Commitments” means at any date, an amount equal
to:  (A) the aggregate amount of the Revolving Credit Commitments of all of the
Banks at such time, less (B) the sum of:  (i) the aggregate outstanding
principal amount of the Revolving Credit Advances of all of the Banks at such
time; (ii) the aggregate outstanding principal amount of all Letter of Credit
Advances; and (iii) the aggregate Undrawn Amounts.

“Transferee” has the meaning set forth in Section 9.07(d).

“Undrawn Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
and “Undrawn Amounts” means, at any time, the sum of all Undrawn Amounts at such
time.

“Unused Revolving Credit Commitment” means at any date, with respect to any
Bank, an amount equal to its Revolving Credit Commitment less the sum of:  (i)
aggregate outstanding principal amount of its Revolving Credit Advances; (ii)
such Bank’s Pro Rata Share of the aggregate outstanding principal amount of all
Letter of Credit Advances; and (iii) such Bank’s Pro Rata Share of the Undrawn
Amounts.

“Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower.

Section 1.02              Accounting Terms and Determinations.  Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks, unless with respect to any such change concurred in by the
Borrower’s independent public accountants or required by GAAP, in determining
compliance with any of the provisions of this Agreement or any of the other Loan
Documents:  (i) the Borrower shall have objected to determining such compliance
on such basis at the time of delivery of such financial statements, or (ii) the
Required Banks shall so object in writing within 30 days after the delivery of
such financial statements, in either of which events

15

--------------------------------------------------------------------------------

 

such calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01 hereof, shall mean the
financial statements referred to in Section 4.10).

Section 1.03              Use of Defined Terms.  All terms defined in this
Agreement shall have the same meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall
otherwise require.

Section 1.04              Terminology.  All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural and the plural
shall include the singular.  Titles of Articles and Sections in this Agreement
are for convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 1.05              References.  Unless otherwise indicated, references in
this Agreement to “Articles”, “Exhibits”, “Schedules”, and “Sections” are
references to articles, exhibits, schedules and sections hereof.

Article II

THE CREDITS

Section 2.01              Commitments to Make Revolving Credit Advances.  Each
Bank severally agrees, on the terms and conditions set forth herein, to make
Revolving Credit Advances to the Borrower from time to time before the
Termination Date; provided  that, immediately after each such Revolving Credit
Advance is made, the aggregate outstanding principal amount of Revolving Credit
Advances by such Bank together with such Bank’s Pro Rata Share of the aggregate
outstanding principal amount of all Letter of Credit Advances and Undrawn
Amounts shall not exceed the amount of its Revolving Credit Commitment,
provided  further  that the aggregate principal amount of all Revolving Credit
Advances, together with the aggregate principal amount of all Letter of Credit
Advances and Undrawn Amounts, shall not exceed the aggregate amount of the
Revolving Credit Commitments of all of the Banks at such time.  Each Revolving
Credit Borrowing under this Section shall be in an aggregate principal amount of
$500,000 or any larger multiple of $100,000 (except that any such Revolving
Credit Borrowing may be in the aggregate amount of the Unused Revolving Credit
Commitments) and shall be made from the several Banks ratably in proportion to
their respective Revolving Credit Commitments.  Within the foregoing limits, the
Borrower may borrow under this Section, repay or, to the extent permitted by
Section 2.10, prepay Revolving Credit Advances and reborrow under this Section
at any time before the Termination Date.

Section 2.02              Method of Borrowing Revolving Credit Advances.  (a)The
Borrower shall give the Agent notice in the form attached hereto as Exhibit B (a
“Notice of Borrowing”) prior to (i) 11:00 A.M. (Winston-Salem, North Carolina
time) on the same Domestic Business Day of each Domestic Borrowing, and (ii)
11:00 A.M. (Winston-Salem, North Carolina time) at least 3 Euro-Dollar Business
Days before each LIBOR Rate Borrowing, specifying:

(i)                  the date of such Revolving Credit Borrowing, which shall be
a Euro-Dollar Business Day for LIBOR Rate Borrowings and a Domestic Business Day
for Domestic Borrowings;

(ii)                the aggregate amount of such Revolving Credit Borrowing;

16

--------------------------------------------------------------------------------

 

(iii)              whether such Borrowing is to be a LIBOR Rate Borrowing, Index
Rate Borrowing or Base Rate Borrowing, and

(iv)               in the case of a LIBOR Rate Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

(b)                 Except as provided in Section 2.02(d) of this Agreement,
upon receipt of a Notice of Borrowing, the Agent shall promptly notify each Bank
of the contents thereof and of such Bank’s ratable share of such Revolving
Credit Borrowing and such Notice of Borrowing shall not thereafter be revocable
by the Borrower.

(c)                 Except as provided in Section 2.02(d) of this Agreement, not
later than 12:00 P.M. (Winston-Salem, North Carolina time) on the date of each
Revolving Credit Borrowing, each Bank shall (except as provided in subsection
(d) of this Section) make available its ratable share of such Revolving Credit
Borrowing, in Federal or other funds immediately available in Winston-Salem,
North Carolina, to the Agent at its address referred to in or specified pursuant
to Section 9.01.  Unless the Agent determines that any applicable condition
specified in Article III has not been satisfied, the Agent will make the funds
so received from the Banks available to the Borrower at the Agent’s aforesaid
address.  Unless the Agent receives notice from a Bank, at the Agent’s address
referred to in Section 9.01, no later than 4:00 P.M. (local time at such
address) on the Domestic Business Day before the date of a Revolving Credit
Borrowing stating that such Bank will not make a Revolving Credit Advance in
connection with such Revolving Credit Borrowing, the Agent shall be entitled to
assume that such Bank will make a Revolving Credit Advance in connection with
such Revolving Credit Borrowing and, in reliance on such assumption, the Agent
may (but shall not be obligated to) make available such Bank’s ratable share of
such Revolving Credit Borrowing to the Borrower for the account of such Bank. 
If the Agent makes such Bank’s ratable share available to the Borrower and such
Bank does not in fact make its ratable share of such Revolving Credit Borrowing
available on such date, the Agent shall be entitled to recover such Bank’s
ratable share from such Bank or the Borrower (and for such purpose shall be
entitled to charge such amount to any account of the Borrower maintained with
the Agent), together with interest thereon for each day during the period from
the date of such Revolving Credit Borrowing until such sum shall be paid in full
at a rate per annum equal to the rate set forth in Section 2.06 for each such
day during such period, provided  that:  (1) any such payment by the Borrower of
such Bank’s ratable share and interest thereon shall be without prejudice to any
rights that the Borrower may have against such Bank; and (2) until such Bank has
paid its ratable share of such Revolving Credit Borrowing, together with
interest pursuant to the foregoing, it will have no interest in or rights with
respect to such Revolving Credit Borrowing for any purpose hereunder.  If such
Bank shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Revolving Credit Advance included in such Borrowing
for purposes of this Agreement.

(d)                 At the Agent’s option and to facilitate the efficient
administration of this Agreement, the Agent shall be entitled to make
settlements and adjustments on a weekly basis provided that:  (1) all Revolving
Credit Borrowings, Revolving Credit Advances and all payments of principal with
respect to such Revolving Credit Borrowings and Revolving Credit Advances shall
be shared by the Banks ratably in proportion to their Revolving Credit
Commitments and in accordance with this Agreement; and (2) all funds advanced by
the Agent under this Agreement and all funds received by the Agent under this
Agreement shall be made or received, as the case may be, by the Agent, as agent
on behalf of the Banks and shall not constitute separate loans or advances made
by the Agent.  Unless the Agent receives notice from a Bank, at the Agent’s
address referred to in Section 9.01, no later than 4:00 P.M. (local time at such
address) on the Domestic Business Day before the date of a Revolving Credit
Borrowing stating that such Bank will not make a Revolving Credit Advance in
connection with such Revolving Credit Borrowing, the Agent may assume that each
Bank will make a Revolving Credit Advance in connection with each Revolving
Credit Borrowing and, in reliance on such assumption, the Agent may make
available such Bank’s ratable share of such Revolving Credit Borrowing to the
Borrower for the account of such Bank.  No later than 11:00 A.M. (Winston-Salem,
North Carolina time) on Friday of each week the Agent shall advise each Bank of
its ratable share of the Revolving Credit Borrowings and payments made or
received

17

--------------------------------------------------------------------------------

 

by the Agent for the period ending on the immediately preceding Wednesday.  No
later than 2:00 P.M. (Winston-Salem, North Carolina time) on such Friday the
Agent and Banks shall effect payments (and credits) so that all Revolving Credit
Borrowings, Revolving Credit Advances and payments with respect to the Revolving
Credit Borrowings and Letters of Credit are shared by the Banks ratably;
provided, however, at any time:  (1) upon the request of the Agent, each Bank
shall, make its ratable share of any Revolving Credit Borrowing available to the
Agent on demand but in no event later than one Domestic Business Day following
the Agent’s demand; and (2) the Agent shall be entitled to recover such Bank’s
ratable share of each Revolving Credit Borrowing from such Bank, together with
interest thereon for each day during the period from the date of any such demand
until such sum shall be paid in full at a rate per annum equal to the rate set
forth in Section 2.06.  Each Bank’s obligation under this Section 2.02(d) shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation:  (i) any setoff, counterclaim, recoupment,
defense or other right which such Bank or any other Person may have against the
Agent requesting such adjustment or payment or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the termination of the Revolving Credit Commitment; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, any Guarantor
or any other Person; (iv) any breach of this Agreement or any of the other Loan
Documents by the Borrower, any Guarantor or any other Bank; or (v) any other
circumstance, happening or event whatsoever whether or not similar to any of the
foregoing.

(e)                 Notwithstanding anything to the contrary contained in this
Agreement, no LIBOR Rate Borrowing may be made if there shall have occurred a
Default, which Default shall not have been cured or waived; provided that if
Borrower has previously delivered a Notice of Borrowing for a LIBOR Rate
Borrowing, unless such Borrower notifies the Agent prior to such LIBOR Rate
Borrowing that it elects not to borrow on such date, such LIBOR Rate Borrowing
shall instead be made as an Index Rate Borrowing and such Revolving Credit
Advances shall bear interest in accordance with Section 2.06(c) for the
applicable Interest Period.

(f)                  If the Borrower is otherwise entitled under this Agreement
to repay any Revolving Credit Advances maturing at the end of an Interest Period
applicable thereto with the proceeds of a new Revolving Credit Borrowing, and
the Borrower fails to repay such Revolving Credit Advances using its own moneys
and fails to give a Notice of Borrowing in connection with such new Revolving
Credit Borrowing, a new Revolving Credit Borrowing shall be deemed to be made on
the date such Revolving Credit Advances mature in an amount equal to the
principal amount of the Revolving Credit Advances so maturing, and the Revolving
Credit Advances comprising such new Revolving Credit Borrowing shall be an Index
Rate Borrowing.

(g)                 Notwithstanding anything to the contrary contained herein,
there shall not be more than four (4) Interest Periods outstanding at any given
time prior to an Additional Interest Rate Option Event, and (2) there shall not
be more than eight (8) Interest Periods outstanding at any given time after an
Additional Interest Rate Option Event.

Section 2.03              Letters of Credit.

(a)                 The Issuing Bank may, from time to time upon request of the
Borrower, in its sole discretion issue Letters of Credit for the account of the
Borrower, subject to satisfaction of the conditions referenced in Section 3.03.

(b)                 Each Letter of Credit shall be subject to the provisions of
this Agreement and to the provisions set forth in the Letter of Credit Agreement
executed by the Borrower in connection with the issuance of such Letter of
Credit.  The Borrower agrees to promptly perform and comply with the terms and
conditions of each Letter of Credit Agreement.

(c)                 The payment by the Issuing Bank of a draft drawn under any
Letter of Credit shall constitute for all purposes of this Agreement a Letter of
Credit Advance in the amount of such draft.  Upon

18

--------------------------------------------------------------------------------

 

written demand by the Issuing Bank, with a copy to the Agent, each Bank shall
purchase from the Issuing Bank, and the Issuing Bank shall sell to each Bank, a
participation interest in such Letter of Credit Advance equal to such Bank’s Pro
Rata Share of such Letter of Credit Advance as of the date of such purchase, by
making available to the Agent for the account of the Issuing Bank, in Federal or
other funds immediately available an amount equal to such Bank’s Pro Rata Share
of the outstanding principal amount of such Letter of Credit Advance.  Promptly
after receipt thereof, the Agent shall transfer such funds to the Issuing Bank. 
The Borrower hereby agrees to each such sale and purchase of participation
interests in Letter of Credit Advances outstanding from time to time.  Each Bank
agrees to purchase its participation interest in an outstanding Letter of Credit
Advance on (i) the Domestic Business Day on which demand therefor is made by the
Issuing Bank, provided notice of such demand is given not later than 1:00 P.M.
(Winston-Salem, North Carolina time) on such Domestic Business Day or (ii) the
first Domestic Business Day next succeeding the date of such demand if notice of
such demand is given after 1:00 P.M. (Winston-Salem, North Carolina time) on any
Domestic Business Day.  The Issuing Bank makes no representation or warranty and
assumes no responsibility with respect to any sale and purchase of a
participation interest in any Letter of Credit Advance.  If and to the extent
that any Bank shall not have so made the amount available to the Agent in
connection with its purchase of a participation interest in any Letter of Credit
Advance, such Bank agrees to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by the
Issuing Bank, until the date such amount is paid to the Agent, at the Federal
Funds Rate for the account of the Issuing Bank.

(d)                 The obligation of each Bank to purchase a participation
interest in any Letter of Credit Advance pursuant to Section 2.03(c) shall be
unconditional and shall not be affected by the existence of any Default, the
failure to satisfy any condition set forth in Section 3.1, 3.2 or 3.3 or the
termination of the Revolving Credit Commitments or Letter of Credit Commitments
(whether by the Borrower pursuant to Section 2.08 or by the Agent pursuant to
Section 6.1 or otherwise).

(e)                 The Issuing Bank shall furnish (A) to the Agent and each
Bank on the tenth Domestic Business Day of each April, July, October and
January, a written report summarizing the issuance and expiration dates of
Letters of Credit issued during the preceding calendar quarter and (B) to the
Agent and each Bank upon request a written report setting forth the aggregate
Undrawn Amounts.

(f)                  The failure of any Bank to purchase a participation
interest in any Letter of Credit Advance shall not relieve any other Bank of its
obligation hereunder to purchase its participation interest in any Letter of
Credit Advance on such date, but no Bank shall be responsible for the failure of
any other Bank to so purchase a participation interest on such date.

(g)                 The Borrower shall pay to the Agent for the account of each
Bank that has purchased a participation interest in a Letter of Credit Advance
on the earlier of demand and the Termination Date the outstanding principal
amount of such Letter of Credit Advance. The Agent will promptly distribute to
each Bank its ratable share of any payment of principal of or interest on any
Letter of Credit Advance received by the Agent; provided, however, that in the
event that such payment received by the Agent is required to be returned, such
Bank will return to the Agent any portion thereof previously distributed by the
Agent to it.

(h)                 The Issuing Bank will notify the Borrower and the Agent
promptly of the presentment for payment of any Letter of Credit, together with
notice of the date such payment shall be made, and the Agent promptly will
notify the Banks of such matters.

Section 2.04              Notes.  (a)The Revolving Credit Advances of each Bank
shall be evidenced by a single Revolving Credit Note payable to the order of
such Bank for the account of its Lending Office in an amount equal to the
original principal amount of such Bank’s Revolving Credit Commitment.

19

--------------------------------------------------------------------------------

 

(b)                 The Term Loan of each Bank shall be evidenced by a single
Term Loan Note payable to the order of such Bank for the account of its Lending
Office in an amount equal to the original principal amount of such Bank’s Term
Loan Commitment.

(c)                 Upon receipt of each Bank’s Notes pursuant to Section 3.01,
the Agent shall deliver such Notes to such Bank.  Each Bank shall record, and
prior to any transfer of its Notes shall endorse on the schedule forming a part
thereof appropriate notations to evidence, the date, amount and maturity of, and
effective interest rate for, each Revolving Credit Advance and the Term Loan, as
the case may be, made by it, the date and amount of each payment of principal
made by the Borrower with respect thereto and such schedule shall constitute
rebuttable presumptive evidence of the principal amount owing and unpaid on such
Bank’s Note; provided  that the failure of any Bank to make, or any error in
making, any such recordation or endorsement shall not affect the obligation of
the Borrower hereunder or under the Notes or the ability of any Bank to assign
its Notes.  Each Bank is hereby irrevocably authorized by the Borrower so to
endorse its Notes and to attach to and make a part of any Note a continuation of
any such schedule as and when required.

Section 2.05              Maturity of Loans.  (a)Each Revolving Credit Advance
included in any Revolving Credit Borrowing shall mature, and the principal
amount thereof shall be due and payable, subject to Section 6.01, on the earlier
of:  (i) the Termination Date, and (ii) the last day of the applicable Interest
Period.  Upon the written request of the Borrower, which request shall be
delivered to the Agent at least 60 days (but no more than 90 days) prior to the
Second Anniversary Date (as such term is hereinafter defined), the Banks shall
have the option (without any obligation whatsoever so to do) of extending the
Termination Date for one additional two-year period on August 22, 2005 (the
“Second Anniversary Date”).  Each Bank shall notify the Borrower and the Agent
at least 15 days prior to the Second Anniversary Date whether or not it chooses
to extend the Termination Date for such an additional two-year period (but any
Bank which fails to give such notice within such period shall be deemed not to
have extended); provided, that the Termination Date shall not be extended with
respect to any of the Banks unless all of the Banks are willing to extend the
Termination Date.

(b)                 Each Term Loan shall mature, and the principal amount
thereof and all then outstanding interest and fees shall be due and payable, on
the Maturity Date.

Section 2.06              Interest Rates.  (a)“Applicable Margin” shall mean: 
(1) in the case of the Term Loans, 0% if such Term Loan is a Base Rate Loan and
1.15% if such Term Loan is an Index Rate Loan or a LIBOR Rate Loan; and (2) in
the case of the Revolving Credit Advances, 0% if such Revolving Credit Advance
is a Base Rate Loan and 0.95% if such Revolving Credit Advance is an Index Rate
Loan or a LIBOR Rate Loan:

(b)                 During each Interest Period in which a Revolving Credit
Advance or Term Loan is a Base Rate Loan, such Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day during the
applicable Interest Period, at a rate per annum equal to the Base Rate for such
day plus the Applicable Margin.  Any overdue principal of and, to the extent
permitted by applicable law, overdue interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid in full at a rate per annum
equal to the Default Rate.

(c)                 During each Interest Period in which a Revolving Credit
Advance or Term Loan is an Index Rate Loan, such Index Rate Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of:  (1) the Applicable
Margin for such Loan, plus (2) the applicable Adjusted Monthly Libor Index Rate
for such Interest Period.  Any overdue principal of and, to the extent permitted
by applicable law, overdue interest on any Index Rate Loan shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.

20

--------------------------------------------------------------------------------

 

The “Adjusted Monthly Libor Index Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
Interbank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

The “London Interbank Offered Rate” applicable to any Index Rate Loan or LIBOR
Rate Loan means for the Interest Period of such Index Rate Loan or LIBOR Rate
Loan the rate per annum determined on the basis of the rate for deposits in
Dollars of amounts equal or comparable to the principal amount of such Index
Rate Loan or LIBOR Rate Loan offered for a term comparable to such Interest
Period, which rate appears on the display designated as Page “3750” of the
Telerate Service (or such other page as may replace page 3750 of that service or
such other service or services as may be nominated by the British Banker’s
Association for the purpose of displaying London Interbank Offered Rates for
U.S. dollar deposits) determined as of 11:00 a.m. London, England time, on the
first day of such Interest Period or on the immediately preceding Euro-Dollar
Business Day if the first day of such Interest Period is not a Euro-Dollar
Business Day.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Index Rate Loan or LIBOR Rate Loan is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Bank to United States residents).  The Adjusted Monthly Libor
Index shall be adjusted automatically on and as of the effective date of any
change in the Euro-Dollar Reserve Percentage.

(d)                 During each Interest Period in which a Revolving Credit
Advance or Term Loan is a LIBOR Rate Loan, such LIBOR Rate Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin plus the applicable Adjusted Monthly LIBOR Index Rate for such Interest
Period.  Any overdue principal of and, to the extent permitted by law, overdue
interest on any LIBOR Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the Default Rate.

(e)                 Interest on each Base Rate Loan and Index Rate Loan shall be
payable for each Interest Period on the Interest Payment Date immediately
succeeding the last day of the Interest Period.  Interest on each LIBOR Rate
Loan shall be payable on the last day of each Interest Period and, if such
Interest Period is longer than 3 months, at intervals of 3 months after the
first day thereof.  Notwithstanding the foregoing, (1) all accrued unpaid
interest on the Revolving Credit Advances shall be paid in full on the
Termination Date; (2) all accrued unpaid interest on the Term Loan shall be paid
in full on the Maturity Date; and (3) should the Revolving Credit Commitment be
terminated at any time prior to the Termination Date for any reason, any and all
accrued unpaid interest shall be paid on the date of such termination.

(f)                  Each Letter of Credit Advance shall bear interest on the
outstanding principal amount thereof, payable on demand, for each day from the
date such Letter of Credit Advance is made until paid in full at a rate per
annum equal to the Base Rate, plus 2%.

(g)                 The Agent shall determine each interest rate applicable to
the Loans hereunder.  The Agent shall give prompt notice to the Borrower and the
Banks by telecopy of each rate of interest so determined, and its determination
thereof shall be conclusive in the absence of manifest error.

21

--------------------------------------------------------------------------------

 

(h)                 After the occurrence and during the continuance of a
Default, the principal amount of the Revolving Credit Advances and Term Loans
(and, to the extent permitted by applicable law, all accrued interest thereon)
may, at the election of the Required Banks, bear interest at the Default Rate;
provided, however, that automatically whether or not the Required Banks elect to
do so, any overdue principal of and, to the extent permitted by law, overdue
interest on any Loan shall bear interest payable on demand, for each day until
paid at a rate per annum equal to the Default Rate.  Interest shall continue to
accrue after the filing by or against any Loan Party of any petition seeking any
relief in bankruptcy or under any act or law pertaining to insolvency or debtor
relief, whether state, federal or foreign.

Section 2.07              Fees.  (a)The Borrower shall pay to the Agent for the
ratable account of each Bank a non-utilization fee equal to the product of:  (i)
the aggregate of the daily average amounts of such Bank’s Unused Revolving
Credit Commitment, times (ii) a per annum percentage equal to 0.20%.  Such
non-utilization fee shall accrue from and including the Closing Date to and
including the Termination Date.  Non-Utilization fees shall be payable quarterly
in arrears on each Quarterly Payment Date and on the Termination Date; provided
that should the Revolving Credit Commitments be terminated at any time prior to
the Termination Date for any reason, the entire accrued and unpaid fee shall be
paid on the date of such termination.

(b)                 The Borrower shall pay to the Agent for the ratable account
of each Bank, with respect to each Letter of Credit, a per annum letter of
credit fee (the “Letter of Credit Fee”) equal to the product of:  (i) the
aggregate average daily Undrawn Amounts, times (ii) a per annum percentage equal
to 0.95% (calculated in accordance with Section 2.13).  Such Letter of Credit
Fees shall be payable in arrears for each Letter of Credit on each Quarterly
Payment Date during the term of each respective Letter of Credit and on the
termination thereof (whether at its stated expiry date or earlier).

(c)                 The Borrower shall pay to the Agent, for the account and
sole benefit of the Agent, such fees and other amounts at such times as set
forth in the Agent’s Letter Agreement.

Section 2.08              Optional Termination or Reduction of Revolving Credit
Commitments.  The Borrower may, upon at least 3 Domestic Business Days’
irrevocable notice to the Agent, terminate at any time, or proportionately
reduce from time to time by an aggregate amount of at least $500,000 or any
larger multiple of $100,000, the Revolving Credit Commitments; provided,
however:  (1) each termination or reduction, as the case may be, shall be
permanent and irrevocable; (2) no such termination or reduction shall be in an
amount greater than the Total Unused Revolving Credit Commitments on the date of
such termination or reduction; and (3) no such reduction pursuant to this
Section 2.08 shall result in the aggregate Revolving Credit Commitments of all
of the Banks to be reduced to an amount less than $10,000,000, unless the
Revolving Credit Commitments are terminated in their entirety, in which case all
accrued fees (as provided under Section 2.07) shall be payable on the effective
date of such termination.

Section 2.09              Mandatory Reduction and Termination of Revolving
Credit Commitments.  The Revolving Credit Commitments shall terminate on the
Termination Date and any Revolving Credit Advances and if demand had not been
earlier made Letter of Credit Advances then outstanding (together with accrued
interest thereon) shall be due and payable on such date.

Section 2.10              Optional Prepayments of Revolving Credit Advances. 
(a)Subject to any payments required pursuant to the terms of Article VIII, upon
3 Domestic Business Days prior written notice, the Borrower may prepay the
Revolving Credit Advances in whole or in part without premium or penalty (other
than any payments required pursuant to the terms of Article VIII) at any time,
or from time to time in part in amounts aggregating at least $500,000.00,

22

--------------------------------------------------------------------------------

 

or any larger multiple of $100,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment;

(b)                 Upon receipt of a notice of prepayment pursuant to this
Section, the Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

Section 2.11              Mandatory Prepayments of Revolving Credit Advances. 
(a)On each date on which the Revolving Credit Commitments are reduced or
terminated pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or
prepay such principal amount of the outstanding Revolving Credit Advances, if
any (together with interest accrued thereon and any amounts due under Section
8.05(a)), as may be necessary so that after such payment the aggregate unpaid
principal amount of the Revolving Credit Advances, together with the aggregate
principal amount of all Letter of Credit Advances and Undrawn Amounts does not
exceed the aggregate amount of the Revolving Credit Commitments as then reduced.

(b)                 In the event that the aggregate principal amount of all
Revolving Credit Advances, together with the aggregate principal amount of the
Letter of Credit Advances and Undrawn Amounts at any one time outstanding shall
at any time exceed the aggregate amount of the Revolving Credit Commitments of
all of the Banks at such time, the Borrower shall immediately repay so much of
the Revolving Credit Advances as is necessary in order that the aggregate
principal amount of the Revolving Credit Advances thereafter outstanding,
together with the aggregate principal amount of the Letter of Credit Advances
and Undrawn Amounts shall not exceed the aggregate amount of the Revolving
Credit Commitments of all of the Banks at such time.

Section 2.12              General Provisions as to Payments.  (a)The Borrower
shall make each payment of principal of, and interest on, the Loans and of fees
hereunder, not later than 11:00 A.M. (Winston-Salem, North Carolina time) on the
date when due, in Federal or other funds immediately available in Winston-Salem,
North Carolina, to the Agent at its address referred to in Section 9.01. 
Subject to the terms of Section 2.02(d), the Agent will promptly distribute to
each Bank its ratable share of each such payment received by the Agent for the
account of the Banks; provided that payments of interest shall be distributed by
the Agent within three Domestic Business Days of the date such payment is
received by the Agent for the account of the Banks.

(b)                 Whenever any payment of principal of, or interest on, the
Revolving Credit Advances, Term Loans or of fees shall be due on a day which is
not a Domestic Business Day (including, without limitation, any payments
pursuant to Sections 2.02(c) and 2.02(d)), the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(c)                 All payments of principal, interest and fees and all other
amounts to be made by the Borrower pursuant to this Agreement with respect to
any Revolving Credit Advance, Term Loan or fee relating thereto shall be paid
without deduction for, and free from, any tax, imposts, levies, duties,
deductions, or withholdings of any nature now or at anytime hereafter imposed by
any governmental authority or by any taxing authority thereof or therein
excluding in the case of each Bank, taxes imposed on or measured by its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Bank is organized or any political subdivision thereof and, in the
case of each Bank, taxes imposed on its income, and franchise taxes imposed on
it, by the jurisdiction of such Bank’s applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, imposts, levies,
duties, deductions or withholdings of any nature being “Taxes”).  In the event
that the Borrower is required by applicable law to make any such withholding or
deduction of Taxes with respect to any Revolving Credit Advance, Term Loan or
fee or other amount, the Borrower shall pay such deduction or withholding to the
applicable taxing authority, shall promptly furnish to any Bank in respect of
which such deduction or

23

--------------------------------------------------------------------------------

 

withholding is made all receipts and other documents evidencing such payment and
shall pay to such Bank additional amounts as may be necessary in order that the
amount received by such Bank after the required withholding or other payment
shall equal the amount such Bank would have received had no such withholding or
other payment been made.  If no withholding or deduction of Taxes are payable in
respect of any Revolving Credit Advance, Term Loan or fee relating thereto, the
Borrower shall furnish any Bank, at such Bank’s request, a certificate from each
applicable taxing authority or an opinion of counsel reasonably acceptable to
such Bank, in either case stating that such payments are exempt from or not
subject to withholding or deduction of Taxes.  If the Borrower fails to provide
such original or certified copy of a receipt evidencing payment of Taxes or
certificate(s) or opinion of counsel of exemption, the Borrower hereby agrees to
compensate such Bank for, and indemnify them with respect to, the tax
consequences of the Borrower’s failure to provide evidence of tax payments or
tax exemption.

In the event any Bank receives a refund of any Taxes paid by the Borrower
pursuant to this Section 2.12, it will pay to the Borrower the amount of such
refund promptly upon receipt thereof; provided, however, if at any time
thereafter it is required to return such refund, the Borrower shall promptly
repay to it the amount of such refund.

Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.12 shall be applicable with respect to any Participant, Assignee or
other Transferee, and any calculations required by such provisions (i) shall be
made based upon the circumstances of such Participant, Assignee or other
Transferee, and (ii) constitute a continuing agreement and shall survive the
termination of this Agreement and the payment in full or cancellation of the
Notes.

Section 2.13              Computation of Interest and Fees.  Interest on the
Revolving Credit Advances and Term Loans shall be computed on the basis of a
year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).  Non-utilization fees, letter of credit
fees and any other fees payable hereunder shall be computed on the basis of a
year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).

Section 2.14              Term Loans.  (a)Each Bank severally agrees, upon the
terms and conditions set forth herein, to make a Term Loan to the Borrower on
the Closing Date in an amount equal to such Bank’s Term Loan Commitment. 
Borrower shall not have the right to reborrow any Term Loan or any portion
thereof which is repaid.

(b)                 The Term Loans shall at all times be Index Rate Loans
unless:  (1) the Term Loans are to be Base Rate Loans pursuant to Article VIII
herein; or (2) an Additional Interest Rate Option Event has occurred in which
case the Term Loans may thereafter be Index Rate Loans, LIBOR Rate Loans or Base
Rate Loans.  The Term Loans shall bear interest on the outstanding principal
amount thereof in accordance with Section 2.06.  Interest on each Term Loan
shall be payable in accordance with Section 2.06.

(c)                 The principal of the Term Loans shall be repaid in
fifty-nine (59) consecutive monthly installments of $500,000 each commencing on
October 1, 2003 and continuing on each Principal Payment Date thereafter until
the Maturity Date when the unpaid principal balance of, and accrued but unpaid
interest on, the Term Loans shall be due and payable in full.

Section 2.15              Continuation and Conversion Elections Applicable to
Term Loans After Additional Interest Rate Option Event.  After the occurrence of
an Additional Interest Rate Option Event, by delivering a notice (a “Notice of
Continuation or Conversion”), which shall be substantially in the form of
Exhibit D, to the Agent on or before 11:00 A.M., Winston-Salem,

24

--------------------------------------------------------------------------------

 

North Carolina time, on a Domestic Business Day, the Borrower may from time to
time, after the occurrence of an Additional Interest Rate Option Event
irrevocably elect, by notice on the same Domestic Business Day, in the case of
(Term Loans to be continued as, or be converted into) Domestic Rate Loans or 3
Euro-Dollar Business Days in the case of (Term Loans to be continued as, or be
converted into) LIBOR Rate Loans, that all of such Term Loans or any portion
thereof in the case of Domestic Rate Loans or in an aggregate principal amount
of $500,000 or any larger integral multiple of $100,000 in the case of LIBOR
Rate Loans be continued or converted; provided, however, that (x) each such
conversion or continuation shall be pro rated among the applicable outstanding
Term Loans of all Banks that have made such Term Loans, and (y) no portion of
the outstanding principal amount of any Term Loans may be continued as, or be
converted into, any LIBOR Rate Loan when any Default has occurred and is
continuing and shall bear interest as provided in Section 2.06.  If the Borrower
fails to deliver a Notice of Continuation or Conversion described above, then on
the last day of the then current Interest Period, such Term Loans shall be
deemed to be converted to Index Rate Loans in the same principal amount.

Section 2.16              Prepayments of Term Loans.  (a)The Borrower shall have
the right to prepay the outstanding principal of the Term Loan in whole or in
part without premium or penalty (other than any payments required pursuant to
the terms of Article VIII); provided, however, (i) that all partial prepayments
of the Term Loans made under this section shall be in an aggregate principal
amount of $500,000 or any larger multiple of $100,000; (ii) at any time a Term
Loan or a portion of a Term Loan is a LIBOR Rate Loan, prepayments may be made
only on the last day of the Interest Period applicable to the portion of the
Term Loan being prepaid unless such prepayment is accompanied with any and all
amounts required pursuant to Article VIII; and (iii) at any time the Loan or a
portion of the Loan is a Domestic Rate Loan, prepayments may be made at any
time;

(b)                 Except as expressly provided in this Section, no prepayment
of the Loan or the Note is permitted.  Notwithstanding anything to the contrary
in this Section, no prepayment may be made pursuant to paragraph (a) of this
Section except after not less than three (3) Domestic Business Days prior
written notice to the Agent, specifying the prepayment date, the amount of such
prepayment and that such prepayment is being made pursuant to this Section 2.16
of this Agreement.  Any such notice shall be irrevocable.  The Borrower shall
pay with such prepayment all accrued interest on the principal of the Term Loan
so prepaid to the date of such prepayment, any applicable charges pursuant to
Article VIII and, if the prepayment is in whole, any and all other amounts
payable by the Borrower to the Agent under this Agreement or any other Loan
Document.  Each prepayment of principal of the Term Loan shall be applied to the
installments of principal in the inverse order of their maturities.

Article III

CONDITIONS TO BORROWINGS

Section 3.01              Conditions to First Borrowing.  The obligation of each
Bank to make the Term Loan on the Closing Date and/or make a Revolving Credit
Advance on the occasion of the first Revolving Credit Borrowing is subject to
the satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:

(a)                 receipt by the Agent from each of the parties hereto of a
duly executed counterpart of this Agreement signed by such party;

(b)                 receipt by the Agent of duly executed Notes for the account
of each lender complying with the provisions of Section 2.04;

25

--------------------------------------------------------------------------------

 

(c)                 receipt by the Agent of an opinion of Robinson, Bradshaw &
Hinson, P.A., counsel for the Borrower and Guarantors, dated as of the Closing
Date, substantially in the form of Exhibit C hereto and covering such additional
matters relating to the transactions contemplated hereby as the Agent or any
Bank may reasonably request;

(d)                 receipt by the Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing, substantially in the form
of Exhibit G hereto, signed by a principal financial officer of each Loan Party,
to the effect that (i) no Default has occurred and is continuing on the date of
the first Borrowing and (ii) the representations and warranties of the Loan
Parties contained in Article IV are true on and as of the date of the first
Borrowing hereunder;

(e)                 receipt by the Agent of all documents which the Agent or any
Bank may reasonably request relating to the existence of each Loan Party, the
authority for and the validity of this Agreement, the Notes and the other Loan
Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Agent, including without limitation a certificate of
incumbency of each Loan Party (the “Officer’s Certificate”), signed by the
Secretary or an Assistant Secretary of the respective Loan Party, substantially
in the form of Exhibit H hereto, certifying as to the names, true signatures and
incumbency of the officer or officers of the respective Loan Party, authorized
to execute and deliver the Loan Documents, and certified copies of the following
items:  (i) the Loan Party’s Certificate of Incorporation or Articles of
Organization, as the case may be, (ii) the Loan Party’s Bylaws or Operating
Agreement, as the case may be, (iii) a certificate of the Secretary of State of
such Loan Party’s State of organization as to the good standing of such Loan
Party, and (iv) the action taken by the Board of Directors of the Loan Party
authorizing the Loan Party’s execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents to which the Loan Party is a
party;

(f)                  receipt by the Agent of a Notice of Borrowing;

(g)                 evidence satisfactory to the Agent that the Previous Loan
Agreement has been terminated and all indebtedness, liabilities and obligations
thereunder have been paid in full;

(h)                 the Borrower shall pay to the Agent, for the account and
sole benefit of the Agent, such fees and other amounts that are due and payable
on the Closing Date as set forth in the Agent’s Letter Agreement; and

(i)                  such other documents or items as the Agent, the Banks or
their counsel may reasonably request.

Section 3.02              Conditions to All Borrowings.  The obligation of each
Bank to make a Revolving Credit Advance on the occasion of each Revolving Credit
Borrowing is subject to the satisfaction of the following conditions:

(a)                 receipt by the Agent of a Notice of Borrowing as required by
Section 2.02;

(b)                 the fact that, immediately before and after such Borrowing,
no Default shall have occurred and be continuing;

(c)                 the fact that the representations and warranties of the Loan
Parties contained in Article IV of this Agreement shall be true, on and as of
the date of such Borrowing; and

(d)                 the fact that, immediately after such Revolving Credit
Borrowing (i) the aggregate outstanding principal amount of the Revolving Credit
Advances of each Bank together with such Bank’s Pro Rata Share of the aggregate
outstanding principal amount of all Letter of Credit Advances and Undrawn
Amounts, will not exceed the amount of its Revolving Credit Commitment and (ii)
the aggregate outstanding principal amount of the Revolving Credit Advances
together with the aggregate outstanding

26

--------------------------------------------------------------------------------

 

principal amount of all Letter of Credit Advances and Undrawn Amounts, will not
exceed the aggregate amount of the Revolving Credit Commitments of all of the
Banks as of such date.

Each Revolving Credit Borrowing hereunder shall be deemed to be a representation
and warranty by the Loan Parties on the date of such Revolving Credit Borrowing
as to the truth and accuracy of the facts specified in clauses (b), (c) and (d)
of this Section; provided that a Revolving Credit Borrowing shall not be deemed
a representation or warranty as to the facts specified in clause (c) of this
Section if the aggregate outstanding principal amount of the Revolving Credit
Advances immediately after such Revolving Credit Borrowing will not exceed the
aggregate outstanding principal amount of Revolving Credit Advances immediately
before such Revolving Credit Borrowing.

Section 3.03              Conditions to Issuance of Letters of Credit.  The
issuance by the Issuing Bank of each Letter of Credit shall be subject to
satisfaction of the conditions set forth in the related Letter of Credit
Agreement and satisfaction of the following conditions:

(a)                 the fact that, immediately before and after the issuance of
such Letter of Credit, no Default shall have occurred and be continuing;

(b)                 the fact that the representations and warranties of the Loan
Parties contained in Article IV of this Agreement shall be true, on and as of
the date of issuance of such Letter of Credit;

(c)                 the fact that, immediately after the issuance of such Letter
of Credit:  (i) the sum of (A) the entire outstanding principal amount of the
Revolving Credit Advances, (B) the aggregate outstanding principal amount of the
Letter of Credit Advances, and (C) the aggregate Undrawn Amounts, will not
exceed the aggregate amount of the Revolving Credit Commitments of all of the
Banks at such time; and

(d)                 no Letter of Credit shall have an expiry date or termination
date on or after the earlier of:  (1) the date twelve months after the date of
the issuance of such Letter of Credit; or (2) the date two Domestic Business
Days prior to the Termination Date.

Article IV

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant that:

Section 4.01              Corporate Organization and Power.  Each Loan Party (i)
is a corporation, limited partnership or limited liability company duly
organized, formed or registered, as applicable, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization, as
applicable, and (ii) is qualified to do business and is in good standing in
every other jurisdiction in which the nature of its business or the ownership of
its properties requires it to be so qualified and where failure to so qualify
would have a Material Adverse Effect.  Each Loan Party has the requisite power
and authority and the right to own and operate its properties, to lease the
property it operates under lease, and to conduct its business as now and
proposed to be conducted.

Section 4.02              Litigation; Government Regulation.  There is no
action, suit or proceeding pending, or to the knowledge of the Loan Parties
threatened, against or affecting the Loan Parties or any of their respective
Subsidiaries before any court or arbitrator or any governmental body, agency or
official which could have a Material Adverse Effect or which in any manner draws
into question the validity or enforceability of, or could impair the ability of
the

27

--------------------------------------------------------------------------------

 

Loan Parties to perform their respective obligations under, this Agreement, the
Notes or any of the other Loan Documents.  No Loan Party is in violation of or
in default under any applicable statute, rule, order, decree, writ, injunction
or regulation of any governmental body (including any court) where such
violation would have a Material Adverse Effect.

Section 4.03              Taxes.  There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, sales, property and other tax returns which are required to be filed by
them and all taxes due pursuant to such returns or pursuant to any levy or
assessment received by or on behalf of the Loan Parties or any Subsidiary have
been paid, unless such taxes are being diligently contested by such Loan Party
by appropriate proceedings, such Loan Party has established reserves in
accordance with GAAP and the failure to timely pay such taxes will not have a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Loan Parties and their respective Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Loan Parties, adequate.  To the
knowledge of each Loan Party, no material controversy in respect of any taxes is
pending or threatened.  United States income tax returns of the Loan Parties and
their respective Subsidiaries have been closed through the Fiscal Year ended
January 30, 1999.

Section 4.04              Enforceability of Loan Documents; Compliance With
Other Instruments.  The execution, delivery and performance by each Loan Party
of this Agreement, the Notes and the other Loan Documents to which it is a party
(i) are within the corporate, partnership and limited liability powers of each
Loan Party, as applicable, and (ii) have been duly authorized by all necessary
and appropriate corporate, partnership and limited liability action, as
applicable, and have been validly executed and delivered.  Each of the Loan
Documents executed by each Loan Party is the legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or by general equitable principles.  No Loan Party or any Subsidiary
of a Loan Party is in default in any material respect with respect to any
indenture, loan agreement, mortgage, lease, deed or similar agreement related to
the borrowing of monies to which such Loan Party is a party or by which it is
bound.  Neither the execution, delivery or performance of the Loan Documents
executed by the Loan Parties, nor compliance therewith:  (a) conflicts or will
conflict with or results or will result in any breach of, or constitutes or will
constitute with the passage of time or the giving of notice or both, a default
under, (i) the certificate of incorporation, certificate of partnership,
articles of organization, certificate of formation, bylaws, partnership
agreement, operating agreement or any other organic documents of any Loan Party
or any Subsidiary of a Loan Party, (ii) any law, order, writ, injunction or
decree of any court or governmental authority, or (iii) any agreement or
instrument to which any Loan Party or any Subsidiary of a Loan Party is a party
or by which any Loan Party or any Subsidiary of a Loan Party, or its respective
properties, is bound or (b) results or will result in the creation or imposition
of any Lien upon the properties or assets of any Loan Party or any Subsidiary of
a Loan Party, except Permitted Liens.

Section 4.05              Governmental Authorization.  No authorization, consent
or approval of, or declaration or filing with, any governmental authority is
required for the valid execution, delivery and performance by each Loan Party of
the Loan Documents or the consummation by each Loan Party of the transactions
contemplated hereby and thereby.  Each Loan Party has, and is in material good
standing with respect to, all governmental approvals, permits, certificates,
licenses, inspections, consents and franchises necessary to continue to conduct
its respective businesses as heretofore conducted and to own or lease and
operate its properties as now owned or leased by it, except for those the
failure to obtain which (or maintain

28

--------------------------------------------------------------------------------

 

good standing with regard to) would not individually or in the aggregate have a
Material Adverse Effect.  None of such approvals, permits, certificates,
consents, or franchises contains any term, provision, condition or limitation
materially more burdensome than such as are generally applicable to Persons
engaged in the same or similar business as such Loan Party.

Section 4.06              No Default.

(a)                 No Loan Party nor any of their respective Subsidiaries is in
default under or with respect to any agreement, instrument or undertaking to
which it is a party or by which it or any of its property is bound that would
reasonably be expected to result in a Material Adverse Effect.

(b)                 No Default or Event of Default has occurred and is
continuing.

Section 4.07              Margin Securities.  No Loan Party nor any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of purchasing or carrying any Margin Stock.  No part
of the proceeds of any Revolving Credit Advance or Term Loan will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, or be used for any purpose in each
case which violates, or which is inconsistent with, the provisions of Regulation
T, U or X.  Neither the making of any Revolving Credit Advance or Term Loan
hereunder, nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

Section 4.08              Full Disclosure.  None of the Loan Documents, nor any
statements or information furnished to Agent or any Bank by or on behalf of a
Loan Party for purposes of or in connection with this Agreement or any
transaction contemplated by the Loan Documents, contains any untrue statement of
a material fact or omits a material fact necessary to make the statements
contained therein or herein not misleading and all such statements and
information are true, accurate and complete in every material respect or based
on reasonable estimates on the date as of which such information is stated or
certified.  There is no fact known to any Loan Party not disclosed to the Banks
in writing that has or, to the best of such Loan Party’s knowledge, would have a
Material Adverse Effect.

Section 4.09              ERISA.

(a)                 No accumulated funding deficiency (as defined in Section 302
of ER1SA and Section 412 of the Code), whether or not waived, has occurred with
respect to any Plan, and no termination event or Reportable Event has occurred
or is reasonably expected to occur with respect to any Plan.  The present value
of all accrued benefits under each Plan (based on those assumptions used to fund
such Plan) did not, as of the most recent valuation date, exceed the then
current value of the assets of such Plan allocable to such benefits.  Full
payment has been made on or before the due date thereof of all amounts that each
Loan Party and member of the Controlled Group is required under the terms of
each Plan to have paid as contributions to such Plan.

(b)                 No Loan Party or any member of the Controlled Group has
incurred any withdrawal liability under Section 4201 of ERISA.

(c)                 No Loan Party or any member of the Controlled Group has
participated in any prohibited transaction (as defined in Section 406 of ERISA
or Section 4975 of the Code), which has subjected, or may subject, it to any
material civil penalty or tax imposed by Section 502(i) of ERISA or Section 4975
of the Code, respectively.  No Loan Party has incurred, or is reasonably
expected to incur, any liability to the PBGC (other than for insurance premiums
which have been paid when due).

29

--------------------------------------------------------------------------------

 

(d)                 To the knowledge of each Loan Party and based on actuarial
reports, the present value (determined using actuarial and other assumptions
that are reasonable in respect of the benefits provided and the employees
participating) of the liability of each Loan Party and any member of the
Controlled Group for post-retirement benefits to be provided to its current and
former employees under all welfare benefit plans (as defined in Section 3(1) of
ERISA) does not, in the aggregate, exceed the assets under all such plans
allocable to such benefits by an amount that would have a Material Adverse
Effect.

(e)                 The execution and delivery of this Agreement will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Code.

(f)                  Neither the Loan Parties nor any member of the Controlled
Group is making or has ever made or been required to make any contributions to a
Multiemployer Plan.

Section 4.10              Financial Statements.  (a)The consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of February 1, 2003
and the related consolidated statements of income, shareholders’ equity and cash
flows for the Fiscal Year then ended, reported on by Deloitte & Touche, LLP,
copies of which have been delivered to each of the Banks, and the unaudited
consolidated financial statements of the Borrower for the interim period ended
May 3, 2003, copies of which have been delivered to each of the Banks, fairly
present, in conformity with GAAP (except as otherwise expressly noted therein),
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.

(b)                 Since February 1, 2003 there has been no event, act,
condition or occurrence having a Material Adverse Effect.

Section 4.11              Title to Assets.  Each of the Loan Parties and their
respective Subsidiaries has good, indefeasible and merchantable title in fee
simple (or its equivalent under applicable law) to and ownership of the
properties owned by it (as reflected in the Financial Statements) and all of its
other material assets, including without limitation, the assets reflected in the
most recent Financial Statements, free and clear of all Liens, except Permitted
Liens, and except for financing statements filed in connection with the
Permitted Liens, no financing statement under the Uniform Commercial Code that
names any Loan Party or any Subsidiary of a Loan Party as debtor has been filed
and is still in effect, and no Loan Party or any Subsidiary of a Loan Party has
signed any financing statement or any security agreement authorizing any secured
party thereunder to file any such financing statement.  Each Loan Party enjoys
peaceful and undisturbed possession under all of its material leases and all
such leases are valid and subsisting and in full force and effect.  Each of the
Loan Parties and their respective Subsidiaries has title to its properties
sufficient for the conduct of its business.

Section 4.12              Use of Proceeds.  The Borrower’s uses of the proceeds
of each Revolving Credit Advance and Term Loan made by Banks to Borrower
pursuant to this Agreement are, and continue to be, legal and proper uses and
such uses are and will be consistent with the terms of Section 5.15 and all
applicable laws and statutes, as in effect from time to time.

Section 4.13              Environmental Matters.  (a)No Hazardous Materials have
been or are being used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, managed or otherwise handled at, or shipped or
transported to or from or located on any Property (except in material compliance
with applicable Environmental Laws) and no part of any Property, including the
groundwater located thereon and thereunder, is presently known by

30

--------------------------------------------------------------------------------

 

such Loan Party or any Subsidiary of a Loan Party to be contaminated by any
Hazardous Materials in violation of applicable Environmental Laws.  To the
knowledge of each Loan Party, no improvement located on any Property contains
any friable asbestos or asbestos-containing materials in material violation of
any federal, state or local laws, regulations or orders respecting such asbestos
or asbestos-containing materials.  To the knowledge of each Loan Party, there
were no material releases of Hazardous Materials in violation of Environmental
Law on any Property previously owned by such Loan Party or any Subsidiary of a
Loan Party while such Loan Party or any Subsidiary of a Loan Party owned such
Property.

(b)                 No Property has, to the knowledge of any Loan Party ever
been used as or for a mine, a gasoline service station, or an above-ground
petroleum products storage facility, a landfill, a dump or other disposal
facility, or for industrial, or manufacturing purposes;

(c)                 To the knowledge of the Loan Parties, there are no
underground storage tanks situated on the Denmark Road Real Estate, other than
tanks installed by the Loan Parties which have been properly closed in material
compliance with all applicable Environment Laws and, to the knowledge of
Borrowers, no material underground leakage from such tanks has occurred;

(d)                 All activities, and operations of each Loan Party and each
Subsidiary of a Loan Party meet in all material respects the requirements of all
applicable Environmental Laws;

(e)                 Each Loan Party, to its knowledge, has never sent a
Hazardous Material to a site which, pursuant to CERCLA or any similar state law,
(1) has been placed on the “National Priorities List” of hazardous wastes, or
(2) which is subject to a claim, an administrative order or other request to
take “removal” or “remedial” action (as defined under CERCLA) or to pay for the
costs of cleaning up such a site;

(f)                  Each Loan Party, to its knowledge, is not involved in any
suit or proceeding nor has it received any notice from any governmental agency
with respect to a release of Hazardous Materials nor has it received notice of
any claims from any Person relating to personal injuries from exposure to
Hazardous Materials;

(g)                 Each Loan Party has timely filed all material reports
required to be filed, has acquired all necessary certificates, approvals and
permits and has generated and maintained in all material respects all required
data, documentation and records under any applicable Environmental Laws; and

(h)                 No Loan Party nor any Subsidiary of a Loan Party is subject
to any Environmental Liability and no Loan Party nor any Subsidiary of a Loan
Party has been designated as a potentially responsible party under CERCLA.  None
of the Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.

Section 4.14              Assets for Conduct of Business.  Each Loan Party
possesses adequate assets, licenses, patents, patent applications, copyrights,
trademarks, servicemarks and trade names to continue to conduct its business as
heretofore conducted, without any material conflict or infringement with the
rights of others.

Section 4.15              Compliance With Laws.  Each Loan Party and each
Subsidiary of a Loan Party has duly complied with, and its Properties and
business operations are in compliance in all material respects with, the
provisions of all federal, state and local laws, rules and regulations
applicable to each such Loan Party and each Subsidiary of a Loan Party, the
Properties or the conduct of such business, including, without limitation, all
federal and state securities and antitrust laws, ERISA and Environmental Laws. 
There have been no citations,

31

--------------------------------------------------------------------------------

 

notices or orders of noncompliance issued to any Loan Party or any Subsidiary of
a Loan Party under any federal, state or local law, rule or regulation
applicable to each Loan Party and each Subsidiary of a Loan Party which would
have a Material Adverse Effect.

Section 4.16              Contracts.  No Loan Party is a party to any contract
or agreement, or subject to any charge, corporate, partnership or limited
liability company restriction, judgment, injunction, decree, rule, regulation or
order of any court or governmental authority, which has or would have a Material
Adverse Effect.

Section 4.17              Subsidiaries.  Each of the Loan Parties’ Subsidiaries
is a corporation, partnership or limited liability company (or in the case of
Cedar Hill National Bank, a national bank) duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, as the case may be, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.  No Loan Party has any Subsidiaries except those Subsidiaries listed
on Schedule 4.17, which accurately sets forth each such Subsidiary’s complete
name and jurisdiction of organization.

Section 4.18              Not an Investment Company.  No Loan Party nor any
Subsidiary of a Loan Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 4.19              Public Utility Holding Company Act.  No Loan Party nor
any Subsidiary of a Loan Party is a “holding company”, or a “subsidiary company”
of a “holding company”, or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

Section 4.20              Insolvency.  After giving effect to the execution and
delivery of the Loan Documents and the making of the Revolving Credit Advances
and Term Loan under this Agreement, no Loan Party will be “insolvent”, within
the meaning of such term as defined in § 101 of Title 11 of the United States
Code or Section 2 of the Uniform Fraudulent Transfer Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.

Section 4.21              Labor Matters.  There are no significant strikes,
lockouts, slowdowns or other labor disputes against any Loan Party or any
Subsidiary of any Loan Party pending or, to the knowledge of any Loan Party,
threatened which would have a Material Adverse Effect.  The hours worked by and
payment made to employees of the Loan Parties and each Subsidiary of any Loan
Party have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state or foreign law dealing with such matters except to the
extent such violation would not have a Material Adverse Effect.

32

--------------------------------------------------------------------------------

 

Article V

COVENANTS

The Loan Parties agree, jointly and severally, that, so long as any Bank has any
Revolving Credit Commitment hereunder or any Letter of Credit or Term Loan is
outstanding or any amount payable under any Note or Letter of Credit Advance
remains unpaid:

Section 5.01              Information.  The Borrower will deliver to each of the
Banks:

(a)                 As soon as practicable and in any event 45 days after the
close of each Fiscal Quarter (except the fourth Fiscal Quarter in each Fiscal
Year) of Borrower, a consolidated balance sheet of Borrower and its Subsidiaries
as of the close of such Fiscal Quarter and consolidated statements of income and
retained earnings and cash flows for that Fiscal Quarter and for the portion of
the Fiscal Year then ended, prepared in accordance with GAAP, applied on a basis
consistent with that of the preceding period or containing disclosure of the
effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the period and
certified by the chief financial officer of Borrower;

(b)                 As soon as practicable and in any event within 120 days
after the close of each Fiscal Year of Borrower an audited consolidated balance
sheet of Borrower and its Subsidiaries as of the close of such Fiscal Year, and
an audited consolidated statement of income, and retained earnings and cash
flows prepared in accordance with GAAP, each audited by an independent certified
public accountant reasonably acceptable to the Banks in accordance with GAAP,
applied on a basis consistent with those of the preceding Fiscal Year or
containing disclosure of the effect on the financial position or results of
operation of any change in the application of accounting principles and
practices during the Fiscal Year; such financial statements shall be accompanied
by a report thereon by such certified public accountants, containing an opinion
that is not qualified with respect to scope, limitations or accounting
principles followed by Borrower and its Subsidiaries not being in accordance
with GAAP, all in a form reasonably acceptable to Agent and the Banks;

(c)                 Concurrently with the delivery of the financial statements
of Borrower described in subsection (b) above, a certificate from the
independent certified public accountants that in making their examination of the
financial statements of Borrower and its Subsidiaries, they obtained no
knowledge of the occurrence or existence of any condition or event which
constitutes or would constitute, upon the giving of notice or lapse of time or
both, any Default or Event of Default, or a statement specifying the nature and
period of existence of any such condition or event disclosed by their
examination;

(d)                 Concurrently with the delivery of the financial statements
described in subsections (a) and (b) above, a certificate (a “Compliance
Certificate”) from the Borrower by a Designated Officer (i) certifying to the
Banks that the Loan Parties have kept, observed, performed and fulfilled in all
material respects each and every covenant, obligation and agreement binding upon
any Loan Party contained in this Agreement or the other Loan Documents, (ii)
calculating the financial covenants set forth in Sections 5.03, 5.05, 5.06(b),
5.07 and 5.08 hereof, (iii) setting forth the identity of the Subsidiaries of
the Borrower on the date of such certificate; and (iv) certifying to the Banks
that no Event of Default or Default has occurred, or specifying any such Event
of Default or Default;

(e)                 within 5 Domestic Business Days after a Loan Party becomes
aware of the occurrence of any Default, a certificate of the Chief Financial
Officer of such Loan Party setting forth the details thereof and the action
which such Loan Party is taking or proposes to take with respect thereto;

(f)                  promptly upon the mailing thereof to the shareholders of
any Loan Party generally, copies of all financial statements, reports and proxy
statements so mailed;

33

--------------------------------------------------------------------------------

 

(g)                 to the extent not otherwise publicly available promptly upon
the filing thereof, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent)
and annual, quarterly or monthly reports which any Loan Party shall have filed
with the Securities and Exchange Commission;

(h)                 if and when any Loan Party or any member of the Controlled
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA, a copy of
such notice; or (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan, a copy of
such notice;

(i)                  promptly, but in no event later than three Domestic
Business Days after any Loan Party obtains knowledge thereof, give written
notice to the Agent of:  (a) any material litigation or proceeding brought
against any Loan Party, whether or not the claim is considered by any such Loan
Party to be covered by insurance (for the purpose hereof, any litigation against
any Loan Party seeking to recover $1,000,000 or more in damages shall be deemed
material); (b) any written notice of a violation received by any Loan Party from
any governmental regulatory ,body or law enforcement authority which, if such
violation were established, would have a Material Adverse Effect; (c) any labor
controversy that has resulted in a strike or other work action that might
reasonably be expected to have a Material Adverse Effect; (d) any attachment,
lien, or levy that may be placed on or assessed against or threatened against
any Loan Party, or any property of a Loan Party, other than Permitted Liens; (e)
any judgments or orders involving cost to the Loan Parties in aggregate of more
than $1,000,000 in any Fiscal Year; (f) any Event of Default or any Default; and
(g) any other matter that has or would have a Material Adverse Effect.  The Loan
Parties shall promptly give notice to the Agent of any change in any Designated
Officer; and

(m)       from time to time such additional information regarding the financial
position or business of the Loan Parties and their respective Subsidiaries as
the Agent, at the request of any Bank, may reasonably request.

Section 5.02              Inspection of Property, Books and Records.  The
Borrower will (i) keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP and applicable law shall be made of all dealings and transactions in
relation to its business and activities; (ii) permit, and will cause each
Subsidiary of the Loan Parties to permit, with reasonable prior notice (which
notice shall not be required in the case of an emergency) and during business
hours, the Agent or its designee, at the expense of the Loan Parties, to perform
periodic field audits and investigations of the respective Loan Parties; and
(iii) permit, and will cause each Subsidiary to permit, representatives of any
Bank at such Bank’s expense prior to the occurrence of an Event of Default and
at the Borrower’s expense after the occurrence of an Event of Default to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
upon the consent of such Loan Party, which shall not be unreasonably withheld,
its independent public accountants (and by this provision each Loan Party
authorizes said accountants to discuss the finances and affairs of such Loan
Party and to provide said accountants with such further written authorization as
they may require), upon reasonable notice and during business hours and as often
as may be reasonably requested.  The Loan Parties agree to cooperate and assist
in such visits and inspections, in each case at such reasonable times and during
business hours and as often as may reasonably be desired.

34

--------------------------------------------------------------------------------

 

Section 5.03              Ratio of Debt/Capitalized Rents to Adjusted Cash
Flow.  At the end of each Fiscal Quarter, commencing with the Fiscal Quarter
ending August 2, 2003, the ratio of (i) the sum of the aggregate amount of
Funded Debt then outstanding plus Capitalized Rents to (ii) the Adjusted Cash
Flow for the Fiscal Quarter then ending and the immediately preceding three
Fiscal Quarters will not at any time exceed 4.50 to 1.00.

Section 5.04              Acquisitions.  (a)No Loan Party nor any Subsidiary of
a Loan Party shall enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, unless (i) the Acquisition has been approved and recommended by the
board of directors of the Person to be acquired or from which such assets or
business is to be acquired and the line or lines of business of the Person to be
acquired are the same as or reasonably related to one or more line or lines of
business in which the Loan Party is engaged on the Closing Date, (ii) no Default
or Event of Default shall have occurred and be continuing either immediately
prior to or immediately after giving effect to such Acquisition, (iii) the
Person acquired shall be a Subsidiary, or be merged into a Loan Party,
immediately upon consummation of the Acquisition (or if assets are being
acquired, the acquiror shall be a Loan Party), and (iv) after giving effect to
such Acquisition:  (A) the aggregate Costs of Acquisition incurred by any Loan
Party or any Subsidiary of a Loan Party in any single transaction or in a series
of related transactions shall not exceed $50,000,000; and (B) the aggregate
Costs of Acquisition incurred by the Loan Parties and all Subsidiaries of the
Loan Parties during any Fiscal Year shall not exceed $75,000,000 in the
aggregate.

(b)                 Not less than ten (10) Domestic Business Days prior to the
consummation of any Acquisition permitted under Section 5.04(a) with respect to
which the Costs of Acquisition exceeds $10,000,000, the Loan Parties shall have
delivered to the Agent and each Bank pro forma financial statements
demonstrating that none of the financial covenants in Article V will be violated
after giving pro forma effect to such Acquisition.

Section 5.05              Minimum Consolidated Tangible Net Worth.  Consolidated
Tangible Net Worth will at no time be less than $165,000,000:  (A) plus the sum
of (i) if Net Income for any Fiscal Year ending after February 1, 2003 is a
positive number, an amount equal to 50% of such Net Income, and (ii) 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after February 1, 2003, calculated quarterly; and (B) minus any amount
paid by Borrower to purchase shares of its own capital stock after the Closing
Date.

Section 5.06              Restrictions on Dividends, Share Repurchase, etc.  No
Loan Party nor any Subsidiary of a Loan Party shall (a)declare or pay any
dividends (other than dividends payable solely in its own Capital Stock) upon
any of its Capital Stock (other than dividends paid to a Loan Party) if a
Default or Event of Default exists or would exist immediately after the payment
of such dividend;

(b)                 Repurchase shares of its own Capital Stock (or options or
rights to acquire its Capital Stock), provided, however, that:  (1) the Borrower
may consummate the Proposed Redemption; and (2) Borrower may pay up to
$15,000,000 in the aggregate during any period of 4 consecutive Fiscal Quarters
to purchase shares of its own capital stock unless a Default or Event of Default
exists or would exist immediately after payment for any such purchase; or

35

--------------------------------------------------------------------------------

 

(c)                 With respect to Borrower, make any other distribution of
property or assets (other than distributions of cash or Capital Stock as
provided in paragraphs (a) and (b) of this Section 5.06) among the holders of
shares of its Capital Stock.

Section 5.07              Fixed Charge Coverage.  At the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending August 2, 2003, the Fixed
Charge Coverage Ratio shall not be less than 1.5 to 1.00:

Section 5.08              Capital Expenditures.  Capital Expenditures will not
exceed (a) during any single Fiscal Year, in an aggregate amount in excess of
$50,000,000, and (b) during the period of 12 consecutive Fiscal Quarters
immediately preceding any date of determination or, if such date of
determination is the last day of a Fiscal Quarter, the period of 12 consecutive
Fiscal Quarters ending on such date, in the aggregate amount in excess of
$125,000,000; provided that after giving effect to the incurrence of any Capital
Expenditures permitted by this Section, no Default shall have occurred and be
continuing (with the effect that amounts not incurred in any Fiscal Year may not
be carried forward to a subsequent period).

Section 5.09              Loans or Advances.  No Loan Party nor any Subsidiary
of a Loan Party shall make loans or advances to any Person except:  (i) loans
and advances to employees of a Loan Party for reasonable travel and business and
relocation expenses in the ordinary course of business and consistently with
practices existing on February 1, 2003, (ii) extensions of trade credit in the
ordinary course of business and consistently with practices existing on February
1, 2003, (iii) prepaid expenses incurred in the ordinary course of business and
consistently with practices existing on February 1, 2003, (iv) loans or advances
to the Borrower or any Guarantor that is a Consolidated Subsidiary, and (v)
loans or advances not otherwise permitted under this Section 5.09, which when
aggregated with the total Investments made under Section 5.10(v) do not exceed
Ten Million Dollars ($10,000,000) in the aggregate outstanding; provided that
after giving effect to the making of any loans, advances or deposits permitted
by clause (i), (ii), (iii), (iv) or (v) of this Section, no Default shall have
occurred and be continuing.

Section 5.10              Investments.  No Loan Party nor any Subsidiary of a
Loan Party shall make Investments in any Person except as permitted by Section
5.09 and except Investments in (i) Acquisitions permitted under Section 5.04;
(ii) investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment in the ordinary course of business and
consistently with practices existing on February 1, 2003, (iii) Investments by
the Borrower in a Guarantor that is a Consolidated Subsidiary made in the
ordinary course of business and consistently with practices existing on February
1, 2003, (iv) Investments made in the ordinary course of business and in
accordance with the Borrower’s Investment Policies as in effect on the Closing
Date; and (v) Investments not otherwise permitted under this Section 5.10, which
when aggregated with the aggregate outstanding loans and advances made under
Section 5.09(v) do not exceed $10,000,000 in the aggregate outstanding.

Section 5.11              Negative Pledge.  No Loan Party nor any Subsidiary of
a Loan Party will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(a)                 Liens of carriers, warehousemen, mechanics and materialmen
imposed by mandatory provisions of law arising in the ordinary course of
business for sums not yet due and payable or such liens securing an aggregate
Debt of not more than $1,000,000 that are being contested in good faith;

36

--------------------------------------------------------------------------------

 

(b)                 Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits or to secure obligations on surety or appeal
bonds;

(c)                 Liens for current taxes (including income withholding
taxes), assessments or other governmental charges that are not delinquent or
remain payable without any penalty or that are being contested in good faith and
with due diligence by appropriate proceedings, if the affected Loan Party has
established adequate reserves with respect thereto in accordance with GAAP or,
with respect to liens arising in connection with income tax withholding, such
Loan Party has established adequate reserves with respect thereto;

(d)                 statutory liens of banks and other financial institutions
arising during the collection of instruments in the ordinary course of business;

(e)                 pledges or deposits in the ordinary course of a Loan Party’s
business to secure the performance of leases or contracts entered into in the
ordinary course of business;

(f)                  Liens upon any assets subject to a Capital Lease and
securing payment of the obligations arising under such Capital Lease and any
liens upon any equipment subject to an equipment operating lease and securing
payment of the obligations arising under such lease;

(g)                 zoning restrictions, easements, licenses, landlord’s liens
or restrictions on the use of property which do not materially impair the use of
such property in the operation of the business of a Loan Party;

(h)                 Liens securing the purchase price of assets attaching only
to such assets securing aggregate Debt of Loan Parties and their Subsidiaries
not in excess of $1,000,000;

(i)                  Liens not described in subclauses (a) through (h) above
that relate to liabilities not in excess of $1,000,000 in the aggregate; and

(j)                  Liens on Borrower Margin Stock, to the extent the fair
market value thereof exceeds 25% of the fair market value of the assets of the
Borrower and its Subsidiaries (including Borrower Margin Stock).

Section 5.12              Maintenance of Existence.  Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain its organizational
existence and carry on, its business in substantially the same manner and in the
same fields as such business is now carried on and maintained and other lines of
business reasonably related thereto, except through corporate reorganization to
the extent permitted by Section 5.14.

Section 5.13              Dissolution.  No Loan Party nor any Subsidiary of a
Loan Party shall suffer or permit dissolution or liquidation either in whole or
in part or redeem or retire any shares of its own stock or that of any
Subsidiary of a Loan Party, except:  (1) through corporate reorganization to the
extent permitted by Section 5.14; and (2) redemptions of Capital Stock permitted
by Section 5.06.

Section 5.14              Consolidations, Mergers and Sales of Assets.  No Loan
Party will, nor will it permit any Subsidiary of a Loan Party to, consolidate or
merge with or into, or sell, lease or otherwise transfer all or any part of its
assets to, any other Person, or discontinue or eliminate any business line or
segment, provided  that (a) a Loan Party may merge with another Person if (i)
such Person was organized under the laws of the United States of America or one
of its states, (ii) the Loan Party is the corporation surviving such merger,
(iii) immediately after giving

37

--------------------------------------------------------------------------------

 

effect to such merger, no Default shall have occurred and be continuing, and
(iv) if the Borrower merges with another Loan Party, the Borrower is the
corporation surviving such merger, and (v) the merger will have no material
adverse effect on the Loan Parties’ ability to repay the Revolving Credit
Advances and Term Loans when due, (b) Subsidiaries of a Loan Party (excluding
Loan Parties) may merge with one another, and (c) the foregoing limitation on
the sale, lease or other transfer of assets and on the discontinuation or
elimination of a business line or segment shall not prohibit:  (i) sales,
transfers, leases, licenses or other dispositions of inventory for fair value in
the ordinary course of business, (ii) the sale, exchange or other disposition of
cash equivalents and other short-term investments for fair value in the ordinary
course of business so long as the proceeds thereof are used in accordance with
this Agreement, (iii) the sale, lease or other disposition of assets by the
Borrower or any Subsidiary of the Borrower to the Borrower or to a Guarantor, in
each case in the ordinary course of business for fair value and so long as no
Event of Default shall have occurred and be continuing or would result
therefrom, (iv) the sale, exchange or other disposition in the ordinary course
of business of equipment or other capital assets no longer used or useful in the
business of the Borrower and its Subsidiaries, and (v) during any Fiscal Quarter
and to the extent not otherwise permitted under this Section 5.14, a transfer of
assets or the discontinuance or elimination of a business line or segment (in a
single transaction or in a series of related transactions) unless the aggregate
assets to be so transferred or utilized in a business line or segment to be so
discontinued, when combined with all other assets transferred, and all other
assets utilized in all other business lines or segments discontinued during such
Fiscal Quarter and the immediately preceding 3 Fiscal Quarters, either (x)
constituted more than 5% of Consolidated Total Assets at the end of the most
recent Fiscal Year immediately preceding such Fiscal Quarter, or (y) contributed
more than 5% of Consolidated Operating Profits during the 4 Fiscal Quarters
immediately preceding such Fiscal Quarter.

Section 5.15              Use of Proceeds.  No portion of the proceeds of the
Revolving Credit Advances or Term Loans will be used by the Borrower or any
Subsidiary (i) in connection with, either directly or indirectly, any tender
offer for, or other acquisition of, stock of any corporation with a view towards
obtaining control of such other corporation (other than an Acquisition permitted
under Section 5.04), (ii) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock
which violates Regulation T, U or X, or (iii) for any purpose in violation of
any applicable law or regulation.  The proceeds of the Revolving Credit Advances
and Term Loans shall be used for the Proposed Redemption, general corporate
purposes and working capital.

Section 5.16              Compliance with Laws; Payment of Taxes.  Each Loan
Party will, and will cause each Subsidiary of a Loan Party and each member of
the Controlled Group to:  (a) comply with applicable laws (including but not
limited to ERISA), regulations and similar requirements of governmental
authorities (including but not limited to PBGC), except where the necessity of
such compliance is being contested in good faith through appropriate proceedings
diligently pursued; (b) make timely payment of contributions required to meet
the minimum funding standards set forth in ERISA with respect to any Plan; (c)
promptly, upon the request of any Banks, furnish to the Agent and the Banks
copies of any annual report required to be filed under ERISA in connection with
any Plan; (d) not take any action or fail to take action, the result of which
action or inaction could be a material liability of any Loan Party to the PBGC
or to a Multiemployer Plan; (e) notify the Agent and the Banks as soon as
practicable of any Reportable Event and of any additional act or condition
arising in connection with any Plan which any Loan Party believes might
constitute grounds for the termination thereof by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such plan; and (f) observe and remain in compliance with all
licenses, permits, franchises or other

38

--------------------------------------------------------------------------------

 

authorizations necessary to the ownership of its properties or the conduct of
its business, and all covenants and conditions of all agreements and instruments
to which a Loan Party is a party, except where the necessity of such compliance
is being contested in good faith through appropriate proceedings diligently
pursued.  Each Loan Party will, and will cause each Subsidiary of a Loan Party
to, pay promptly when due all taxes, assessments, governmental charges, claims
for labor, supplies, rent and other obligations which, if unpaid, might become a
lien against the property of a Loan Party or any Subsidiary of a Loan Party,
except liabilities being contested in good faith by appropriate proceedings
diligently pursued and against which, if requested by the Agent, the Borrower
shall have set up reserves in accordance with GAAP.  No Loan Party shall
participate in any Prohibited Transaction which could subject any Loan Party to
any material civil penalty under ERISA or material tax under the Code.  Each
Loan Party shall furnish to Banks upon any Bank’s request such additional
information about any Plan or other employee benefit plan as may be reasonably
requested by such Bank.  The Plans shall be operated in such a manner that none
of the Loan Parties will incur any material tax liability under Section 4980B of
the Code or any material liability to any qualified beneficiary as defined in
Section 4980B

Section 5.17              Insurance.  Notwithstanding any provision in any other
Loan Documents requiring specified types or amounts of insurance, each Loan
Party will maintain, and will cause each Subsidiary of a Loan Party to maintain
(either in the name of such Loan Party or in such Subsidiary’s own name), with
financially sound and reputable insurance companies, worker’s compensation
insurance, liability insurance and insurance on its properties, assets and
business, now owned or hereafter acquired, against such casualties, risks and
contingencies, and in such types and amounts as shall be selected by management
of Borrower in its reasonable discretion and as are customarily maintained by
prudent companies similarly situated in Borrower’s industries.

Section 5.18              Change in Fiscal Year.  Each Loan Party will not
change its Fiscal Year without the consent of the Required Banks.

Section 5.19              Maintenance of Property.  Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to (a) conduct its business in an
orderly, efficient and customary manner, keep its tangible properties in good
working order and condition (normal wear and tear excepted), and from time to
time make all needed repairs to, renewals of or replacements of such properties
(except to the extent that any of such properties is obsolete or is being
replaced) so that the efficiency of such property shall be fully maintained and
preserved; and (b) file or cause to be filed in a timely manner all reports,
applications, estimates and licenses that shall be required by any governmental
authority and which, if not timely filed, would have a Material Adverse Effect.

Section 5.20              Environmental Notices.  Each Loan Party shall upon
receiving actual notice, furnish to the Banks and the Agent prompt written
notice of all Environmental Liabilities, pending Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way materially affecting any owned
Properties, and all facts, events, or conditions that are reasonably likely to
lead to any of the foregoing.

Section 5.21              Environmental Matters.  No Loan Party or any
Subsidiary of a Loan Party will, nor will any Loan Party permit any Third Party
to, use, produce, manufacture, process, treat, recycle, generate, store, dispose
of, manage at, or otherwise handle or ship or transport to or from the
Properties any Hazardous Materials except for Hazardous Materials such

39

--------------------------------------------------------------------------------

 

as cleaning solvents, pesticides and other similar materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed, managed
or otherwise handled in minimal amounts in the ordinary course of business in
material compliance with all applicable Environmental Requirements.

Section 5.22              Environmental Release.  Each Loan Party agrees that
upon the occurrence of a material Environmental Release at or on any of the
owned Properties it will act immediately to investigate the extent of, and to
take appropriate remedial action to address such Environmental Release in
compliance with material applicable Environmental Laws, whether or not ordered
or otherwise directed to do so by any Environmental Authority.

Section 5.23              Additional Covenants, Etc.  In the event that at any
time this Agreement is in effect or any Note remains unpaid any Loan Party shall
enter into any agreement, guarantee, indenture or other instrument governing,
relating to, providing for commitments to advance or guaranteeing any Financing
or to amend any terms and conditions applicable to any Financing, which
agreement, guarantee, indenture or other instrument includes covenants,
warranties, representations, defaults or events of default (or any other type of
restriction which would have the practical effect of any of the foregoing,
including, without limitation, any “put” or mandatory prepayment of such debt)
or other terms or conditions not substantially as, or in addition to those,
provided in this Agreement or any other Loan Document, or more favorable to the
lender or other counterparty thereunder than those provided in this Agreement or
any other Loan Document, the Loan Party shall promptly so notify the Agent and
the Banks.  Thereupon, if the Agent shall request by written notice to the Loan
Party (after a determination has been made by the Required Banks that any of the
above referenced documents or instruments contain any provisions which either
individually or in the aggregate are more favorable than one of the provisions
set forth herein), the Loan Parties, the Agent and the Banks shall enter into an
amendment to this Agreement providing for substantially the same such covenants,
warranties, representations, defaults or events of default or other terms or
conditions as those provided for in such agreement, guarantee, indenture or
other instrument, to the extent required and as may be selected by the Agent,
such amendment to remain in effect, unless otherwise specified in writing by the
Agent, for the entire duration of the stated term to maturity of such Financing
(to and including the date to which the same may be extended at the option of
the Loan Party), notwithstanding that such Financing might be earlier terminated
by prepayment, refinancing, acceleration or otherwise, provided  that if any
such agreement, guarantee, indenture or other instrument shall be modified,
supplemented, amended or restated so as to modify, amend or eliminate from such
agreement, guarantee, indenture or other instrument any such covenant, warranty,
representation, default or event of default or other term or condition so made a
part of this Agreement, then unless required by the Agent pursuant to this
Section, such modification, supplement or amendment shall not operate to modify,
amend or eliminate such covenant, warranty, representation, default or event of
default or other term or condition as so made a part of this Agreement.

Section 5.24              Transactions with Affiliates.  No Loan Party nor any
Subsidiary of a Loan Party shall enter into, or be a party to, any transaction
with any Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a
Loan Party or a Subsidiary of a Loan Party), except as permitted by law and in
the ordinary course of business and pursuant to reasonable terms which are fully
disclosed to the Agent and the Banks and are no less favorable to the Loan Party
or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person which is not an Affiliate; provided, however, that
nothing contained in this Section shall prohibit:  (A) transactions under
incentive compensation plans, stock option plans and other employee benefit

40

--------------------------------------------------------------------------------

 

plans, and loans and advances from any Loan Party or any subsidiary of a Loan
Party to its officers, in each case that have been approved by the board of
directors, or a committee thereof, of any Loan Party or any subsidiary of a Loan
Party, and subject to any other applicable limitations and restrictions set
forth in this Agreement, (B) the payment by any Loan Party of reasonable and
customary fees to members of its board of directors, and (C) transactions among
the Borrower and its Subsidiaries (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement).

Section 5.25              No Restrictive Agreement.  No Loan Party will, nor
will any Loan Party permit any of its Subsidiaries to, enter into, after the
date of this Agreement, any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, any of the following by the Loan Party or any such Subsidiary:  (a) the
declaration or payment of Restricted Payments or other distributions in respect
of Capital Stock of the Loan Party or any Subsidiary, (b) the prompt payment and
performance of the Obligations when due, including, without limitation, the
amounts due under the Notes, according to the terms of this Agreement and the
other Loan Documents; or (c) the granting of Liens other than provisions
applicable to the granting of Liens as set forth in (i) this Agreement; (ii) any
agreement or instrument creating a Permitted Lien (but only to the extent such
agreement or restriction applies to the assets subject to such Permitted Lien),
and (iii) operating leases of real or personal property entered into by any
Borrower as lessee in the ordinary course of business (but only to the extent
such agreement or restriction applies to the assets subject to such operating
lease).

Section 5.26              Partnerships and Joint Ventures.  No Loan Party shall
create, acquire or otherwise permit to exist any Subsidiary or transfer any
assets to a Subsidiary or become a general partner or joint venturer in any
general or limited partnership or joint venture; provided, however, a Loan Party
may create or acquire a Subsidiary or transfer any assets to a Subsidiary if
such Subsidiary becomes a party to, and agrees to be bound by the terms of, this
Agreement pursuant to a Joinder Agreement, in the form attached hereto as
Exhibit F satisfactory to the Agent in all respects and executed and delivered
to the Agent within ten (10) Domestic Business Days after the day on which such
Person became a Subsidiary.  The Borrower shall also cause the items specified
in Section 3.01(c), (e) and (i) to be delivered to the Agent concurrently with
the instrument referred to above, modified appropriately to refer to such
instrument and such Subsidiary.

Section 5.27              Additional Debt.  No Loan Party or Subsidiary of a
Loan Party shall directly or indirectly issue, assume, create, incur or suffer
to exist any Debt or the equivalent (including obligations under Capital
Leases), except for:

(a)                 the Obligations owed to the Agent and Banks under this
Agreement and the other Loan Documents;

(b)                 the Debt existing and outstanding on the Closing Date of the
Loan Parties set forth in Schedule 5.27 hereto (and renewals, refinancings and
extensions thereof on terms and conditions no less favorable to such Loan Party
than currently existing and so long as the principal amount of such Debt is not
increased);

(c)                 aggregate Debt of the Loan Parties and their Subsidiaries
secured by Liens permitted under Section 5.11(h);

41

--------------------------------------------------------------------------------

 

(d)                 Debt assumed in connection with any merger, acquisition or
consolidation permitted pursuant to Section 5.14 or 5.04 so long as (i) such
assumed Debt does not exceed in the aggregate $20,000,000 and (ii) any such Debt
exceeding $1,000,000 (A) ranks no higher than pari passu with respect to the
Obligations, (B) has a maturity no sooner than the Maturity Date as in effect on
the date such Debt is assumed, (C) has financial covenants no more restrictive
than the financial covenants set forth in Article V, (D) has a weighted average
interest rate not exceeding the interest rate in effect for Base Rate Loans
pursuant to Section 2.06 as of the date such Debt is assumed, and (E) has an
Average Life of no less than 5.0;

(e)                 Debt permitted pursuant to Sections 5.09, 5.10 and 5.28;

(f)                  endorsement of instruments or items of payment for deposit
to the general account of the Loan Parties or for delivery to Banks on account
of the Obligations of Loan Parties and except for guaranties of Debt in an
aggregate amount of no more than $5,000,000;

(g)                 obligations (contingent or otherwise) of the Borrower or any
Guarantor existing or arising under any Hedge Agreement; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with interest
rate or foreign currency fluctuations and not for purposes of speculation or
taking a “market view”; and (ii) such Hedge Agreement does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; and (iii) the
aggregate notional amount covered by such Hedge Agreements does not at any time
exceed the outstanding principal amount of the Term Loans; and

(h)                 other Debt for borrowed money not otherwise permitted under
this Section 5.27, the aggregate outstanding principal amount of which shall
not, at any time, exceed $5,000,000.

Section 5.28              Subordinated Debentures and Preferred Stock.  No Loan
Party or Subsidiary of a Loan Party shall directly or indirectly issue, assume,
create, incur or suffer to exist any Subordinated Debenture or Preferred Stock;
provided, however, that the Borrower may issue Subordinated Debentures or
Preferred Stock if each of the following conditions are satisfied:  (i) such
Subordinated Debentures or Preferred Stock shall not entitle the holder thereof
to cause any of the Loan Parties or their Subsidiaries to redeem or repurchase
such Subordinated Debentures or Preferred Stock at any time before October 31,
2008; (ii) at the time of issuance of such Subordinated Debentures or Preferred
Stock no Default or Event of Default shall exist; and (iii) the issuance of such
Subordinated Debentures or Preferred Stock would not cause a Default or Event of
Default to exist.

Section 5.29              Repayment of Obligations.  The Loan Parties will
promptly repay the Obligations when due, including without limitation the
amounts due under the Notes, according to the terms of this Agreement and the
other Loan Documents.

Section 5.30              Performance Under Loan Documents.  Each Loan Party
will perform all obligations required to be performed by it under the terms of
this Agreement and the other Loan Documents and any other agreements now or
hereafter existing or entered into between any of the Loan Parties, the Agent
and Banks, subject to subordination, notice and cure provisions contained
therein.

42

--------------------------------------------------------------------------------

 

Article VI

DEFAULTS

Section 6.01              Events of Default.  If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:

(a)                 the Borrower shall fail to pay when due any principal of any
Revolving Credit Advance or the Term Loan, or shall fail to pay when due any
reimbursement for any amount disbursed under a Letter of Credit, or shall fail
to pay any interest on any Revolving Credit Advance or the Term Loan within five
Domestic Business Days after such interest shall become due, or any Loan Party
shall fail to pay any fee or other amount payable hereunder within ten (10)
Domestic Business Days after such fee or other amount becomes due; or

(b)                 any Loan Party shall fail to observe, perform or comply with
any covenant contained in Sections 5.02(ii), 5.03 to 5.15, inclusive, or Section
5.18, 5.26, 5.27 or 5.28; or

(c)                 any Loan Party shall fail to observe or perform any covenant
or agreement contained or incorporated by reference in this Agreement (other
than those covered by clause (a) or (b) above or clauses (n) or (p), or (q)
below) for thirty days after the earlier of (i) the first day on which any Loan
Party has knowledge of such failure or (ii) written notice thereof has been
given to the Borrower by the Agent at the request of any Bank; or

(d)                 any representation, warranty, certification or statement
made or deemed made by the Loan Parties in Article IV of this Agreement or in
any financial statement, material certificate or other material document
delivered pursuant to this Agreement shall prove to have been incorrect or
misleading in any material respect when made (or deemed made); or

(e)                 any Loan Party or any Subsidiary of a Loan Party shall fail
to make any payment in respect of Debt outstanding in an aggregate principal
amount equal to or greater than $5,000,000 (other than the Notes) when due or
within any applicable grace period; or

(f)                  any event or condition shall occur which results in the
acceleration of the maturity of Debt outstanding in an aggregate principal
amount equal to or greater than $5,000,000 of any Loan Party or any Subsidiary
of a Loan Party (including without limitation any mandatory prepayment or
purchase of such Debt by any Loan Party (or its designee) or such Subsidiary of
a Loan Party (or its designee) prior to the scheduled maturity thereof), or
enables (or, with the giving of notice or lapse of time or both, would enable)
the holders of such Debt or commitment or any Person acting on such holders’
behalf to accelerate the maturity thereof or terminate any such commitment
(including without limitation any required mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof), without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or

(g)                 any Loan Party or any Subsidiary of a Loan Party shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial pan of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or

(h)                 an involuntary case or other proceeding shall be commenced
against any Loan Party or any Subsidiary of a Loan Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the

43

--------------------------------------------------------------------------------

 

appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal bankruptcy laws as now or hereafter
in effect; or

(i)                  any Loan Party or any member of the Controlled Group shall
fail to pay when due any material amount which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by any Loan
Party, any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or

(j)                  one or more judgments or orders for the payment of money
involving an aggregate amount equal to or greater than $5,000,000 shall be
rendered against any Loan Party or any Subsidiary of a Loan Party and such
judgment or order shall not be paid, dismissed, bonded, vacated, stayed or
discharged for a period of 30 days; or

(k)                 a notice of lien, levy or assessment is filed of record
(other than with respect to a Permitted Lien) on all or any portion of the
assets of any Borrower involving an aggregate amount equal to or greater than
$1,000,000 by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipal or other governmental agency,
including, without limitation, the Pension Benefit Guaranty Corporation, or if
any taxes or debts owing at the time or times hereafter by any one of them
becomes a lien or encumbrance upon any asset of any Loan Party or any Subsidiary
of a Loan Party and the same is not dismissed, released or discharged within 30
days after the same becomes a lien or encumbrance or, in the case of ad valorem
taxes, prior to the last day when payment may be made without penalty; or

(l)                  (i)         any Person or two or more Persons acting in
concert (other than John Cato) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 30% or more of the outstanding shares of the
voting stock of the Borrower; or (ii) as of any date a majority of the Board of
Directors of the Borrower consists of individuals who were not either (A)
directors of the Borrower as of the corresponding date of the previous year, (B)
selected or nominated to become directors by the Board of Directors of the
Borrower of which a majority consisted of individuals described in clause (A),
or (C) selected or nominated to become directors by the Board of Directors of
the Borrower of which a majority consisted of individuals described in clause
(A) and individuals described in clause (B); or

(m)               any Loan Party is enjoined, restrained or in any way prevented
by court order from conducting all or any material part of its business affairs
and such action has a Material Adverse Effect;

(n)                 a default or event of default shall occur and be continuing
under any of the Letter of Credit Agreements or any Loan Party shall fail to
observe or perform any obligation to be observed or performed by it under any
Letter of Credit Agreements, and such default, event of default or failure to
perform or observe any obligation continues beyond any applicable cure or grace
period provided in such Letter of Credit Agreement; or

(o)                 the occurrence of any default or event of default on the
part of any Loan Party under the terms of any agreement or contract and such
default would have a Material Adverse Effect;

44

--------------------------------------------------------------------------------

 

(p)                 a default or event of default shall occur and be continuing
under any Hedge Agreement, the Debt under which is equal to or greater than
$5,000,000, or any Loan Party shall fail to observe or perform any obligation to
be observed or performed by it under any Hedge Agreement; or

(q)                 (i) any of the Guarantors shall fail to pay when due any
Guaranteed Obligations or shall fail to pay any fee or other amount payable
hereunder when due; or (ii) any Guarantor shall disaffirm or deny its
obligations under Article X; or

(r)                  if the Borrower at any time fails to own (directly or
indirectly, through Wholly Owned Subsidiaries) 100% of the outstanding shares of
the voting stock (in the case of a corporation ) or membership interests (in the
case of a limited liability company) (or equivalent equity interests) of each
Subsidiary of the Borrower; or

(s)                  the occurrence of any event, act or condition which the
Required Banks determine either does or would have a Material Adverse Effect,

then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Revolving Credit Commitments and
they shall thereupon terminate, (ii) if requested by the Required Banks, by
notice to the Issuing Bank, instruct the Issuing Bank to declare an Event of
Default under the Letter of Credit Agreements, and (iii) if requested by the
Required Banks, by notice to the Borrower declare the Notes (together with
accrued interest thereon), the Revolving Credit Advances, Term Loans and all
other amounts payable hereunder and under the other Loan Documents to be, and
the Notes (together with all accrued interest thereon), the Revolving Credit
Advances, Term Loans and all other amounts payable hereunder and under the other
Loan Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided  that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party,
without any notice to any Loan Party or any other act by the Agent or the Banks,
the Revolving Credit Commitments shall thereupon automatically terminate and the
Notes (together with accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Loan Parties. 
Notwithstanding the foregoing, the Agent shall have available to it all other
remedies at law or equity, and shall exercise any one or all of them at the
request of the Required Banks.  Notwithstanding the foregoing, the Agent shall
have available to it all rights and remedies provided under the Loan Documents
and in addition thereto, all other rights and remedies at law or equity, and the
Agent shall exercise any one or all of them at the request of the Required
Banks.

Section 6.02              Notice of Default.  The Agent shall give notice to the
Borrower of any Default under Section 6.01(c) promptly upon being requested to
do so by any Bank and shall thereupon notify all the Banks thereof.

Section 6.03              Cash Cover.  If any Event of Default shall have
occurred and be continuing, the Borrower shall, if requested by the Agent, pay
to the Agent, for the benefit of the Banks an amount in immediately available
funds (which funds shall be held as collateral pursuant to arrangements
satisfactory to the Agent) equal to the aggregate Undrawn Amounts, provided
that, if any Event of Default specified in clause (g) or (h) above occurs, the
Borrower shall be obligated to pay such amount to the Agent forthwith without
any notice to the Borrower or any other act by the Agent.

45

--------------------------------------------------------------------------------

 

Section 6.04              Allocation of Proceeds.  If an Event of Default has
occurred and not been waived, and the maturity of the Notes has been accelerated
pursuant to Article VI hereof, all payments received by the Agent hereunder, in
respect of any principal of or interest on the Obligations or any other amounts
payable by the Borrower or any other Loan Party hereunder, shall be applied by
the Agent in the following order:

(a)                 the reasonable expenses incurred in connection with
retaking, holding, preserving, processing, maintaining or preparing for sale,
lease or other disposition of, any collateral, including reasonable attorney’s
fees and legal expenses pertaining thereto;

(b)                 amounts due to the Banks, Agent and the Issuing Bank
pursuant to Sections 2.7(a), 2.7(b), 2.7(c), 2.7(d) and 9.03(a);

(c)                 payments of interest on Revolving Credit Advances, the Term
Loans and Letter of Credit Advances, to be applied for the ratable benefit of
the Banks;

(d)                 payments of principal of Revolving Credit Advances, the Term
Loans and Letter of Credit Advances, to be applied for the ratable benefit of
the Banks;

(e)                 payments of cash amounts to the Agent in respect of
outstanding Letters of Credit pursuant to Section 6.03;

(f)                  amounts due to the Issuing Bank, the Agent and the Banks
pursuant to Sections 7.05 and 9.03(b) and (c);

(g)                 payments of all other amounts due under any of the Loan
Documents, if any, to be applied for the ratable benefit of the Banks;

(h)                 any surplus remaining after application as provided for
herein, to the Borrower or otherwise as may be required by applicable law.

Article VII

THE AGENT

Section 7.01              Appointment, Powers and Immunities.  Each Bank hereby
irrevocably appoints and authorizes the Agent to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
the Agent by the terms hereof and thereof, together with such other powers as
are reasonably incidental thereto.  The Agent:  (a) shall have no duties or
responsibilities except as expressly set forth in this Agreement and the other
Loan Documents, and shall not by reason of this Agreement or any other Loan
Document be a trustee for any Bank; (b) shall not be responsible to the Banks
for any recitals, statements, representations or warranties contained in this
Agreement or any other Loan Document, or in any certificate or other document
referred to or provided for in, or received by any Bank under, this Agreement or
any other Loan Document, or for the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any other document referred to or provided for herein or therein or for any
failure by any Loan Party to perform any of its obligations hereunder or
thereunder; (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document except to the
extent requested by the Required Banks, and then only on terms and conditions
satisfactory to the Agent, and (d) shall not be responsible for any action taken
or omitted to be taken by it hereunder or under any other Loan Document or any
other document or instrument referred to or provided for herein

46

--------------------------------------------------------------------------------

 

or therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct.  The Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care. 
The provisions of this Article VII are solely for the benefit of the Agent and
the Banks, and no Loan Party shall have any rights as a third party beneficiary
of any of the provisions hereof.  In performing its functions and duties under
this Agreement and under the other Loan Documents, the Agent shall act solely as
agent of the Banks and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the Loan
Parties.  The duties of the Agent shall be ministerial and administrative in
nature, and the Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Bank.  Without limiting
the foregoing, each Bank authorizes the Agent to release a Guarantor from the
provisions of Article X to the extent such Guarantor ceases to be a Subsidiary
of the Borrower as a result of the Borrower’s transfer or sale of one hundred
percent (100%) of the capital stock of such Subsidiary in accordance with and to
the extent permitted by the terms of Section 5.14.

Section 7.02              Reliance by Agent.  The Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telefax, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants or other experts selected by the Agent.  As to any matters not
expressly provided for by this Agreement or any other Loan Document, the Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and thereunder in accordance with instructions signed by the Required
Banks, and such instructions of the Required Banks in any action taken or
failure to act pursuant thereto shall be binding on all of the Banks.

Section 7.03              Defaults.  The Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default (other than the
non-payment of principal of or interest on the Loans) unless the Agent has
received notice from a Bank or a Loan Party specifying such Default or Event of
Default and stating that such notice is a “Notice of Default”.  In the event
that the Agent receives such a notice of the occurrence of a Default or an Event
of Default, the Agent shall give prompt notice thereof to the Banks.  The Agent
shall give each Bank prompt notice of each non-payment of principal of or
interest on the Loan, whether or not it has received any notice of the
occurrence of such non-payment.  The Agent shall (subject to Section 9.05) take
such action with respect to such Default or Event of Default as shall be
directed by the Required Banks, provided that, unless and until the Agent shall
have received such directions, the Agent may (hut shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Banks.

Section 7.04              Rights of Agent and its Affiliates as a Bank.  With
respect to any Revolving Credit Advance or Term Loan made and any Letter of
Credit issued by BB&T or an Affiliate of BB&T, such Affiliate and BB&T in their
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not an Affiliate of
BB&T (or in BB&T’s case, acting as the Agent), and the term “Bank” or “Banks”
shall, unless the context otherwise indicates, include such Affiliate of BB&T or
BB&T in its individual capacity.  Such Affiliate and BB&T may (without having to
account therefor to any Bank) accept deposits from, lend money to and generally
engage in any kind of banking, trust or other business with any Loan Party (and
any of the Affiliates of any Loan Party) as if they were not an Affiliate of the
Agent or the Agent, respectively; and such Affiliate and BB&T may accept fees
and other consideration from any Loan Party (in -addition to any agency fees and
arrangement

47

--------------------------------------------------------------------------------

 

fees heretofore agreed to between the Borrower and BB&T) for services in
connection with this Agreement or any other Loan Document or otherwise without
having to account for the same to the Banks.

Section 7.05              Indemnification.  Each Bank severally agrees to
indemnify the Agent, to the extent the Agent shall not have been reimbursed by
the Borrower, ratably in accordance with the aggregate of its Revolving Credit
Commitment and Term Loan Commitment, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including, without limitation, counsel fees and disbursements) or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(excluding, unless an Event of Default has occurred and is continuing, the
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or any such other documents; provided, however, that no Bank shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Agent.  If any indemnity furnished to
the Agent for any purpose shall, in the opinion of the Agent, be insufficient or
become impaired, the Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

Section 7.06              CONSEQUENTIAL DAMAGES.  THE AGENT SHALL NOT BE
RESPONSIBLE OR LIABLE TO ANY BANK, THE BORROWER, ANY GUARANTOR OR ANY OTHER
PERSON OR ENTITY FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY
BE ALLEGED AS A RESULT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 7.07              Payee of Note Treated as Owner.  The Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof shall
have been filed with the Agent and the provisions of Section 9.07(c) have been
satisfied.  Any requests, authority or consent of any Person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of that Note or of any Note or Notes issued in exchange therefor or
replacement thereof.

Section 7.08              Non-Reliance on Agent and Other Banks.  Each Bank
agrees that it has, independently and without reliance on the Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Loan Parties and decision to enter into this
Agreement and that it will, independently and without reliance upon the Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Loan
Documents.  The Agent shall not be required to keep itself (or any Bank)
informed as to the performance or observance by the Loan Parties of this
Agreement or any of the other Loan Documents or any other document referred to
or provided for herein or therein or to inspect the properties or books of the
Borrower or any other Person.  Except for notices, reports and other documents
and information expressly required to be furnished to the Banks by the Agent
hereunder or under the other Loan Documents, the Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information

48

--------------------------------------------------------------------------------

 

concerning the affairs, financial condition or business of the Loan Parties or
any other Person (or any of their Affiliates) which may come into the possession
of the Agent.

Section 7.09              Failure to Act.  Except for action expressly required
of the Agent hereunder or under the other Loan Documents, the Agent shall in all
cases be fully justified in failing or refusing to act hereunder and thereunder
unless it shall receive further assurances to its satisfaction by the Banks of
their indemnification obligations under Section 7.05 against any and all
liability and expense which may be incurred by the Agent by reason of taking,
continuing to take, or failing to take any such action.

Section 7.10              Resignation or Removal of Agent.  Subject to the
appointment and acceptance of a successor Agent as provided below, the Agent may
resign at any time by giving notice thereof to the Banks and the Borrower and
the Agent may be removed at any time with or without cause by the Required
Banks.  Upon any such resignation or removal, the Required Banks shall have the
right to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Required Banks and shall have accepted such appointment within
30 days after the retiring Agent’s notice of resignation or the Required Banks’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent.  Any successor Agent shall be a bank which has
a combined capital and surplus of at least $500,000,000.  Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article VII shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent hereunder.

Article VIII

CHANGE IN CIRCUMSTANCES; COMPENSATION

Section 8.01              Basis for Determining Interest Rate Inadequate or
Unfair.  If on or prior to the first day of any Interest Period:

(a)                 the Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or

(b)                 the Required Banks advise the Agent that the London
Interbank Offered Rate as determined by the Agent will not adequately and fairly
reflect the cost to such Banks of funding the Revolving Credit Advances or Term
Loans, as the case may be, for such Interest Period,

the Agent shall forthwith give notice thereof to the Borrower and the Banks,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans shall be suspended.  Unless the Borrower notifies the Agent at
least 2 Domestic Business Days before the date of any Revolving Credit Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.

Section 8.02              Illegality.  If, after the date hereof, the adoption
of any applicable law, rule or regulation, or any change in any existing or
future law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such

49

--------------------------------------------------------------------------------

 

authority, bank or agency being referred to as an “Authority” and any such event
being referred to as a “Change of Law”), or compliance by any Bank (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any Authority shall make it unlawful or impossible for any Bank (or
its Lending Office) to make, maintain or fund its Euro-Dollar Loan and such Bank
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Agent that the circumstances giving rise to such suspension no longer
exist, the obligation of such Bank to make its portion of the Euro-Dollar Loan
shall be suspended.  Before giving any notice to the Agent pursuant to this
Section, such Bank shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank.  If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its portion of the outstanding Euro-Dollar Loan to maturity and shall so specify
in such notice, the Borrower shall immediately prepay in full the then
outstanding principal amount of the Euro-Dollar Loan of such Bank, together with
accrued interest thereon and any amount due such Bank pursuant to Section
8.05(a).  Concurrently with prepaying such Euro-Dollar Loan, the Borrower shall
borrow a Base Rate Loan in an equal principal amount from such Bank (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.

Section 8.03              Increased Cost and Reduced Return.  (a)If after the
date hereof, a Change of Law or compliance by any Bank (or its Lending Office)
with any request or directive (whether or not having the force of law) of any
Authority:

(i)                  shall subject any Bank (or its Lending Office) to any tax,
duty or other charge with respect to its Euro-Dollar Loan, its Notes or its
obligation to make a Euro-Dollar Loan, or shall change the basis of taxation of
payments to any Bank (or its Lending Office) of the principal of or interest on
its Euro-Dollar Loan or any other amounts due under this Agreement in respect of
its Euro-Dollar Loan or its obligation to make a Euro-Dollar Loan (except for
changes in the rate of tax on the overall net income of such Bank or its Lending
Office imposed by the jurisdiction in which such Bank’s principal executive
office or Lending Office is located); or

(ii)                shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any such requirement included in an applicable Euro-Dollar Reserve
Percentage) against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Lending Office); or

(iii)              shall impose on any Bank (or its Lending Office) or on the
United States market for certificates of deposit or the London interbank market
any other condition affecting its Euro-Dollar Loan, its Notes or its obligation
to make a Euro-Dollar Loan;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Euro-Dollar Loan, or to reduce
the amount of any sum received or receivable by such Bank (or its Lending
Office) under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Bank, in its reasonable discretion, to be material, then,
within 15 days after demand by such Bank (with a copy to the Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
reasonably compensate such Bank for such increased cost or reduction; provided
that the Borrower shall not be obligated to reimburse any Bank for such increase
or reduction for any period ninety (90) days prior to such Bank

50

--------------------------------------------------------------------------------

 

providing notice if such Bank was aware of the circumstances that existed which
would cause such additional amounts during such period.

(b)                 If any Bank shall have determined that after the date hereof
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any existing or future law, rule or regulation, or
any change in the interpretation or administration thereof, or compliance by any
Bank (or its Lending Office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Authority, has or would
have the effect of reducing the rate of return on such Bank’s capital as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank, in its reasonable discretion, to be material, then
from time to time, within 15 days after demand by such Bank, the Borrower shall
pay to such Bank such additional amount or amounts as will reasonably compensate
such Bank for such reduction; provided that the Borrower shall not be obligated
to reimburse any Bank for such increase or reduction for any period ninety (90)
days prior to such Bank providing notice if such Bank was aware of the
circumstances that existed which would cause such additional amounts during such
period.

(c)                 Each Bank will promptly notify the Borrower and the Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section (subject to the
provisos in this Section) and will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.  A certificate of any Bank claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods; provided
that such determinations are made in good faith and in the same manner as such
Bank makes such determinations for its other borrowers who are similarly
situated.

(d)                 The provisions of this Section 8.03 shall be applicable with
respect to any Participant, Assignee or other Transferee, and any calculations
required by such provisions shall be made based upon the circumstances of such
Participant, Assignee or other Transferee.

Section 8.04              Base Rate Loans Substituted for Affected Euro-Dollar
Loans.  If (i) the obligation of any Bank to make or maintain a Euro-Dollar Loan
has been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03, and the Borrower shall, by at least 5
Euro-Dollar Business Days’ prior notice to such Bank through the Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer apply:

(a)                 all Revolving Credit Advances and Term Loans which would
otherwise be made by such Bank as part of a Euro-Dollar Loan shall be made
instead as a Base Rate Loan, and

(b)                 after its portion of the Euro-Dollar Loan has been repaid,
all payments of principal which would otherwise be applied to repay such
Euro-Dollar Loan shall be applied to repay its Base Rate Loan instead.

In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Bank, the Borrower shall remain liable for, and shall pay to
such Bank as provided herein, all amounts due such Bank under Section 8.03 in
respect of the period preceding the date of conversion of such Bank’s portion of
the Loan resulting from the Borrower’s election.

51

--------------------------------------------------------------------------------

 

Section 8.05              Compensation.  Upon the request of any Bank, delivered
to the Borrower and the Agent, the Borrower shall pay to such Bank such amount
or amounts as shall compensate such Bank for any loss, cost or expense incurred
by such Bank as a result of:

(a)                 any payment or prepayment (pursuant to Section 2.09, Section
2.10, Section 2.11, Section 2.16, Section 8.02 or otherwise) of a Euro-Dollar
Loan on a date other than the last day of an Interest Period for such
Euro-Dollar Loan;

(b)                 any failure by the Borrower to prepay a Euro-Dollar Loan on
the date for such prepayment specified in the relevant notice of prepayment
hereunder; or

(c)                 any failure by the Borrower to borrow a Euro-Dollar Loan on
the date for the Borrowing specified in the applicable Notice of Borrowing
delivered pursuant to Section 2.02.

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Loan (or, in the case of a failure
to prepay or borrow, the Interest Period for such Euro-Dollar Loan which would
have commenced on the date of such failure to prepay or borrow) at the
applicable rate of interest for such Euro-Dollar Loan provided for herein over
(y) the amount of interest (as reasonably determined by such Bank) such Bank
would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading banks in the London
interbank market.

Article IX

MISCELLANEOUS

Section 9.01              Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission or similar writing) and shall be given to such party at its address
or telecopy number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for the purpose by notice
to each other party.  Each such notice, request or other communication shall be
effective (i) if given by telecopier, when such telecopy is transmitted to the
telecopy number specified in this Section and the telecopy machine used by the
sender provides a written confirmation that such telecopy has been so
transmitted or receipt of such telecopy transmission is otherwise confirmed,
(ii) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid, and (iii) if
given by any other means, when delivered at the address specified in this
Section; provided  that notices to the Agent under Article II or Article VIII
shall not be effective until received.

Section 9.02              No Waivers.  No failure or delay by the Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note or
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 9.03              Expenses; Documentary Taxes; Indemnification.  (a)The
Loan Parties shall, jointly and severally, pay (i) all expenses of the Agent,
including fees and

52

--------------------------------------------------------------------------------

 

disbursements of the Agent in connection with any field audits and
investigations and fees and disbursements of special counsel for the Agent, in
connection with the preparation of this Agreement and the other Loan Documents,
any waiver or consent hereunder or thereunder or any amendment hereof or thereof
or any Default or alleged Default hereunder or thereunder and (ii) if a Default
occurs, all out-of-pocket expenses incurred by the Agent or any Bank, including
reasonable and documented fees and disbursements of counsel, in connection with
such Default and collection and other enforcement proceedings resulting
therefrom, including reasonable and documented out-of-pocket expenses incurred
in enforcing this Agreement and the other Loan Documents.

(b)                 The Loan Parties shall, jointly and severally, indemnify the
Agent and each Bank against any transfer taxes, documentary taxes, assessments
or charges made by any Authority by reason of the execution and delivery of this
Agreement or the other Loan Documents.

(c)                 The Loan Parties shall, jointly and severally, indemnify the
Agent, the Banks and each Affiliate thereof and their respective directors,
officers, employees and agents from, and hold each of them harmless against, any
and all third party losses, liabilities, claims or damages to which any of them
may become subject, insofar as such losses, liabilities, claims or damages arise
out of or result from any actual or proposed use by the Borrower of the proceeds
of any extension of credit by any Bank hereunder or breach by any Loan Party of
this Agreement or any other Loan Document or from investigation, litigation
(including, without limitation, any actions taken by the Agent or any of the
Banks to enforce this Agreement or any of the other Loan Documents) or other
proceeding (including, without limitation, any threatened investigation or
proceeding) relating to the foregoing, and the Loan Parties shall reimburse the
Agent and each Bank, and each Affiliate thereof and their respective directors,
officers, employees and agents, upon demand for any expenses (including, without
limitation, reasonable and documented legal fees) incurred in connection with
any such investigation or proceeding; but excluding any such losses,
liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of, or breach of applicable law by, the Person
to be indemnified.

Section 9.04              Setoffs; Sharing of Set-Offs.  (a)Each Loan Party
hereby grants to each Bank, as security for the full and punctual payment and
performance of the obligations of each Loan Party under this Agreement and the
other Loan Documents, a continuing lien on and security interest in all deposits
and other sums credited by or due from such Bank to such Loan Party or subject
to withdrawal by such Loan Party; and regardless of the adequacy of any
collateral or other means of obtaining repayment of such obligations, each Bank
may at any time upon or after the occurrence of any Event of Default, and
without notice to any Loan Party, set off the whole or any portion or portions
of any or all such deposits and other sums against such obligations, whether or
not any other Person or Persons could also withdraw money therefrom.

(b)                 Each Bank agrees that if it shall, by exercising any right
of set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest owing with respect to the Letter of
Credit Advances and Notes held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount of all Letter of
Credit Advances and principal and interest owing with respect to the Notes held
by such other Bank, the Bank receiving such proportionately greater payment
shall purchase such participations in the Letter of Credit Advances and Notes
held by the other Banks owing to such other Banks, and/or such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Letter of Credit Advances and Notes held by the
Banks owing to such other Banks shall be shared by the Banks pro rata; provided 
that (i) nothing in this Section shall impair the right of any Bank to exercise
any right of set-off or counterclaim it may have and to apply the amount subject
to such exercise to the payment of indebtedness of the Loan Parties other than
its indebtedness under the Letter of Credit Advances and Notes, and (ii) if all
or any portion of such payment received by the purchasing Bank is thereafter
recovered from such purchasing Bank, such purchase

53

--------------------------------------------------------------------------------

 

from each other Bank shall be rescinded and such other Bank shall repay to the
purchasing Bank the purchase price of such participation to the extent of such
recovery together with an amount equal to such other Bank’s ratable share
(according to the proportion of (x) the amount of such other Bank’s required
repayment to (y) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered.  The Loan Parties agree, to the fullest extent
they may effectively do so under applicable law, that any holder of a
participation in the Letter of Credit Advances or Notes, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Loan Parties in the
amount of such participation.

Section 9.05              Amendments and Waivers.  (a)Any provision of this
Agreement, the Notes or any other Loan Documents may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrower and the Required Banks (and, if the rights or duties of the Agent are
affected thereby, by the Agent); provided  that no such amendment or waiver
shall, unless signed by all the Banks, (i) change the Revolving Credit
Commitment or Term Loan Commitment of any Bank or subject any Bank to any
additional obligation, (ii) change the principal of or decrease the rate of
interest on any Revolving Credit Advance or Term Loan or decrease any fees
(excluding fees payable solely to the Issuing Bank for its own account)
hereunder, (iii) change the date fixed for any payment of principal of or
interest on any Revolving Credit Advance, Term Loan or any fees (excluding fees
payable solely to the Issuing Bank for its own account) hereunder, (iv) change
the amount of principal, decrease the amount of interest or decrease the amount
of fees (excluding fees payable solely to the Issuing Bank for its own account)
due on any date fixed for the payment thereof, (v) change the percentage of the
Revolving Credit Commitments or Term Loan Commitments or of the aggregate unpaid
principal amount of the Notes, or the percentage of Banks, which shall be
required for the Banks or any of them to take any action under this Section or
any other provision of this Agreement, (vi) change the manner of application of
any payments made under this Agreement or the other Loan Documents, (vii)
release or substitute all or substantially all of the collateral, if any, held
as security for the Obligations, (viii) change or modify the definition of
“Required Banks,” or (ix) release any guaranty (other than a release described
in Section 7.01) given to support payment of the Guaranteed Obligations and
provided further that no amendment or waiver shall, unless signed by the Issuing
Bank, (A) modify or amend Section 2.03; or (B) change in any manner, any term or
condition applicable to the Letters of Credit or the Letter of Credit
Agreements.  The amount of fees payable solely to the Issuing Bank for its own
account may be amended, from time to time, by the Borrower and the Issuing Bank
without the approval of any of the Banks.

(b)                 No Loan Party will solicit, request or negotiate for or with
respect to any proposed waiver or amendment of any of the provisions of this
Agreement unless each Bank shall be informed thereof by the Borrower and shall
be afforded an opportunity of considering the same and shall be supplied by the
Borrower with sufficient information to enable it to make an informed decision
with respect thereto.  Executed or true and correct copies of any waiver or
consent effected pursuant to the provisions of this Agreement shall be delivered
by the Borrower to each Bank forthwith following the date on which the same
shall have been executed and delivered by the requisite percentage of Banks.  No
Loan Party will, directly or indirectly, pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any Bank (in its capacity as such) as consideration for or as an
inducement to the entering into by such Bank of any waiver or amendment of any
of the terms and provisions of this Agreement unless such remuneration is
concurrently paid, on the same terms, ratably to all such Banks.

Section 9.06              Margin Stock Collateral.  Each of the Banks represents
to the Agent and each of the other Banks that it in good faith is not, directly
or indirectly (by negative

54

--------------------------------------------------------------------------------

 

pledge or otherwise), relying upon any Margin Stock as collateral in the
extension or maintenance of the credit provided for in this Agreement.

Section 9.07              Successors and Assigns.  (a)The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that no Loan Party may
assign or otherwise transfer any of its rights under this Agreement.

(b)                 Any Bank may at any time sell to one or more Persons (each a
“Participant”) participating interests in any Revolving Credit Advance or Term
Loan owing to such Bank, any Note held by such Bank, any Revolving Credit
Commitment or Term Loan Commitment hereunder or any other interest of such Bank
hereunder.  In the event of any such sale by a Bank of a participating interest
to a Participant, such Bank’s obligations under this Agreement shall remain
unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Note for all purposes
under this Agreement, and the Borrower and the Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.  In no event shall a Bank that sells a
participation be obligated to the Participant to take or refrain from taking any
action hereunder except that such Bank may agree that it will not (except as
provided below), without the consent of the Participant, agree to (i) the change
of any date fixed for the payment of principal of or interest on the related
Revolving Credit Advance, Term Loan, Term Loans or Revolving Credit Advances,
(ii) the change of the amount of any principal, interest or fees due on any date
fixed for the payment thereof with respect to the related Revolving Credit
Advance, Term Loan, Term Loans or Revolving Credit Advances, (iii) the change of
the principal of the related Revolving Credit Advance, Term Loan, Term Loans or
Revolving Credit Advances, (iv) any change in the rate at which either interest
is payable thereon or (if the Participant is entitled to any part thereof) any
fee is payable hereunder from the rate at which the Participant is entitled to
receive interest or any fee (as the case may be) in respect of such
participation, (v) the release or substitution of all or any substantial part of
the collateral (if any) held as security for the Obligations, or (vi) the
release of any guaranty (other than a release described in Section 7.01) given
to support payment of the Guaranteed Obligations.  Each Bank selling a
participating interest in any Revolving Credit Advance, Note, Revolving Credit
Commitment, Term Loan, Term Loan Commitment or other interest under this
Agreement shall, within 10 Domestic Business Days of such sale, provide the
Borrower and the Agent with written notification stating that such sale has
occurred and identifying the Participant and the interest purchased by such
Participant; provided, that a Bank shall not be required to provide written
notification of a participation sold to an Affiliate of a Bank.  The Loan
Parties agree that each Participant shall be entitled to the benefits of Article
VIII with respect to its participation in Loans outstanding from time to time.

(c)                 Any Bank may at any time assign to one or more banks or
financial institutions (each an “Assignee”) all, or a proportionate part of all,
of its rights and obligations under this Agreement, the Notes and the other Loan
Documents, and such Assignee shall assume all such rights and obligations,
pursuant to an Assignment and Acceptance in the form attached hereto as Exhibit
E, executed by such Assignee, such transferor Bank and the Agent (and, in the
case of:  (i) an Assignee that is not then a Bank or an Affiliate of a Bank; and
(ii) an assignment not made during the existence of a Default or an Event of
Default, by the Borrower); provided that (i) no interest may be sold by a Bank
pursuant to this paragraph (c) unless the Assignee shall agree to assume ratably
equivalent portions of the transferor Bank’s Revolving Credit Commitment,
Revolving Credit Advances, Letter of Credit Commitment (including without
limitation a ratably equivalent portion of such transferor’s obligations under
Section 2.03(c)), Term Loan Commitment and Term Loan, (ii) the amount of the
Revolving Credit Commitment of the assigning Bank being assigned pursuant to
such assignment (determined as of the effective date of the assignment) shall be
equal to $5,000,000 (or any larger multiple of $1,000,000) (except that any such
assignment may be in the full amount of the assigning Bank’s Revolving Credit
Commitment), (iii) no interest may be sold by a Bank pursuant to this paragraph
(c) to any Assignee that is not then a Bank or an Affiliate of a Bank without
the consent of the Borrower, which consent shall not be unreasonably withheld,
provided that the Borrower’s consent shall not be necessary with respect to any
assignment made during the existence of a Default or an Event of Default; (iv) a
Bank may not have more than two Assignees that are not then Banks at any one

55

--------------------------------------------------------------------------------

 

time, (v) no interest may be sold by a Bank pursuant to this paragraph (c) to
any Assignee that is not then a Bank or an Affiliate of a Bank, without the
consent of the Agent, which consent shall not be unreasonably withheld,
provided, that although the Agent’s consent may not be necessary with respect to
an Assignee that is then a Bank or an Affiliate of a Bank, no such assignment
shall be effective until the conditions set forth in the following sentence are
satisfied; and (vi) no interest in a Letter of Credit Commitment (including
without limitation any portion of such transferor’s obligations under Section
2.03(c)) may be sold by a Bank pursuant to this paragraph (c) to any Assignee
that is not then a Bank or an Affiliate of a Bank, without the consent of the
Issuing Bank, which consent may be withheld by the Issuing Bank in its sole and
absolute discretion.  Upon (A) execution of the Assignment and Acceptance by
such transferor Bank, such Assignee, the Agent and (if applicable) the Borrower,
(B) delivery of an executed copy of the Assignment and Acceptance to the
Borrower and the Agent, (C) payment by such Assignee to such transferor Bank of
an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, and (D) payment by the assigning Bank of a processing and
recordation fee of $3,500 to the Agent if the Assignee is not a Bank or
Affiliate of a Bank and $1,000 if the Assignee is a Bank or Affiliate of a Bank,
such Assignee shall for all purposes be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank under this Agreement to the same
extent as if it were an original party hereto with a Revolving Credit
Commitment, Letter of Credit Commitment (including, without limitation
obligations under Section 2.03(c)) and Term Loan Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by the Borrower, the Banks or the Agent shall be required.  Upon the
consummation of any transfer to an Assignee pursuant to this paragraph (c), the
transferor Bank, the Agent and the Borrower shall make appropriate arrangements
so that, if required, a new Note is issued to each of such Assignee and such
transferor Bank.

(d)                 Subject to the provisions of Section 9.08, the Loan Parties
authorize each Bank to disclose to any Participant, Assignee or other transferee
(each a “Transferee”) and any prospective Transferee any and all financial and
other information in such Bank’s possession concerning the Loan Parties which
has been delivered to such Bank by the Loan Parties pursuant to this Agreement
or which has been delivered to such Bank by the Loan Parties in connection with
such Bank’s credit evaluation prior to entering into this Agreement.

(e)                 No Transferee shall be entitled to receive any greater
payment under Section 8.03 than the transferor Bank would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 8.02 or 8.03 requiring such Bank to designate a different Lending Office
under certain circumstances or at a time when the circumstances giving rise to
such greater payment did not exist.

(f)                  Anything in this Section 9.07 to the contrary
notwithstanding, any Bank may assign and pledge all or any portion of the Loan
and/or obligations owing to it to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and Operating Circular issued by such
Federal Reserve Bank, provided that any payment in respect of such assigned Loan
and/or obligations made by the Borrower to the assigning and/or pledging Bank in
accordance with the terms of this Agreement shall satisfy the Borrower’s
obligations hereunder in respect of such assigned Loan and/or obligations to the
extent of such payment.  No such assignment shall release the assigning and/or
pledging Bank from its obligations hereunder.

Section 9.08              Confidentiality.  Each Bank agrees to exercise its
best efforts to keep any information delivered or made available by the Loan
Parties to it which is clearly indicated to be confidential information,
confidential from anyone other than persons employed or retained by such Bank
who are or are expected to become engaged in evaluating, approving, structuring
or administering the Loan; provided, however, that nothing herein shall prevent
any Bank from disclosing such information (i) to any other Bank, (ii) upon the
order of any court or administrative agency, (iii) upon the request or demand of
any regulatory agency or authority

56

--------------------------------------------------------------------------------

 

having jurisdiction over such Bank, (iv) which has been publicly disclosed, (v)
to the extent reasonably required in connection with any litigation to which the
Agent, any Bank or their respective Affiliates may be a party, (vi) to the
extent reasonably required in connection with the exercise of any remedy
hereunder, (vii) to such Bank’s legal counsel and independent auditors and
(viii) to any actual or proposed Participant, Assignee or other Transferee of
all or part of its rights hereunder which has agreed in writing to be bound by
the provisions of this Section 9.08.

Section 9.09              Representation by Banks.  Each Bank hereby represents
that it is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Revolving Credit
Advances and Term Loans hereunder for its own account in the ordinary course of
such business; provided, however, that, subject to Section 9.07, the disposition
of the Note or Notes held by that Bank shall at all times be within its
exclusive control.

Section 9.10              Obligations Several.  The obligations of each Bank
hereunder are several, and no Bank shall be responsible for the obligations or
commitment of any other Bank hereunder.  Nothing contained in this Agreement and
no action taken by the Banks pursuant hereto shall be deemed to constitute the
Banks to be a partnership, an association, a joint venture or any other kind of
entity.  The amounts payable at any time hereunder to each Bank shall be a
separate and independent debt, each Bank shall be entitled to protect and
enforce its rights arising out of this Agreement or any other Loan Document and
it shall not be necessary for any other Bank to be joined as an additional party
in any proceeding for such purpose.

Section 9.11              Survival of Certain Obligations.  Sections 8.03(a),
8.03(b), 8.05 and 9.03, and the obligations of the Loan Parties thereunder,
shall survive, and shall continue to be enforceable notwithstanding, the
termination of this Agreement and the Revolving Credit Commitments and the
payment in full of the principal of and interest on all Revolving Credit
Advances and Term Loans.

Section 9.12              North Carolina Law.  This Agreement and each Note
shall be construed in accordance with and governed by the law of the State of
North Carolina.

Section 9.13              Severability.  In case any one or more of the
provisions contained in this Agreement, the Notes or any of the other Loan
Documents should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby and
shall be enforced to the greatest extent permitted by law.

Section 9.14              Interest.  In no event shall the amount of interest
due or payable hereunder or under the Notes exceed the maximum rate of interest
allowed by applicable law, and in the event any such payment is inadvertently
made to any Bank by the Borrower or inadvertently received by any Bank, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify such Bank in writing that it elects to have such excess sum
returned forthwith.  It is the express intent hereof that the Borrower not pay
and the Banks not receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may legally be paid by the Borrower under
applicable law.

Section 9.15              Interpretation.  No provision of this Agreement or any
of the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party

57

--------------------------------------------------------------------------------

 

hereto by any court or other governmental or judicial authority by reason of
such party having or being deemed to have structured or dictated such provision.

Section 9.16              Consent to Jurisdiction.  The Loan Parties (a) and
each of the Banks and the Agent irrevocably waives, to the fullest extent
permitted by law, any and all right to trial by jury in any legal proceeding
arising out of this Agreement, any of the other Loan Documents, or any of the
transactions contemplated hereby or thereby, (b) submit to personal jurisdiction
in the State of North Carolina, the courts thereof and the United States
District Courts sitting therein, for the enforcement of this Agreement, the
Notes and the other Loan Documents, (c) waives any and all personal rights under
the law of any jurisdiction to object on any basis (including, without
limitation, inconvenience of forum) to jurisdiction or venue within the State of
North Carolina for the purpose of litigation to enforce this Agreement, the
Notes or the other Loan Documents, and (d) agrees that service of process may be
made upon it in the manner prescribed in Section 9.01 for the giving of notice
to the Borrower.  Nothing herein contained, however, shall prevent the Agent
from bringing any action or exercising any rights against any security and
against the Loan Parties personally, and against any assets of the Loan Parties,
within any other state or jurisdiction.

Section 9.17              Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

Article X

GUARANTY

Section 10.01          Unconditional Guaranty.  Each Guarantor hereby
irrevocably, unconditionally and jointly and severally guarantees, each as a
primary obligor and not merely as a surety, to the Agent, the Issuing Bank and
the Banks the due and punctual payment of the principal of and the premium, if
any, and interest on the Guaranteed Obligations and any and all other amounts
due under or pursuant to the Loan Documents, when and as the same shall become
due and payable (whether at stated maturity or by optional or mandatory
prepayment or by declaration, redemption or otherwise) in accordance with the
terms of the Loan Documents.  The Guarantors’ guaranty under this Section is an
absolute, present and continuing guarantee of payment and not of collectibility,
and is in no way conditional or contingent upon any attempt to collect from the
Borrower, any of the Guarantors or any other guarantor of the Guaranteed
Obligations (or any portion thereof) or upon any other action, occurrence or
circumstances whatsoever.  In the event that the Borrower or any Guarantor shall
fail so to pay any such principal, premium, interest or other amount to the
Agent, the Issuing Bank or a Bank, the Guarantors will pay the same forthwith,
without demand, presentment, protest or notice of any kind (all of which are
waived by the Guarantors to the fullest extent permitted by law), in lawful
money of the United States, at the place for payment specified in Loan Documents
or specified by such Agent in writing, to such Agent.  The Guarantors further
agree, promptly after demand, to pay to the Agent, the Issuing Bank and Banks
the costs and expenses incurred by such Agent, Issuing Bank or Bank in
connection with enforcing the rights of such Agent, Issuing Bank, and Banks
against the Borrower and any or all of the Guarantors (whether in a bankruptcy
proceeding or otherwise) following any default in payment of any of the
Guaranteed Obligations or the obligations of the Guarantors hereunder,
including, without limitation, the reasonable fees and expenses of counsel to
the Agent, Issuing Bank and such Banks.

58

--------------------------------------------------------------------------------

 

Section 10.02          Obligations Absolute.  The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense (other than the defense of payment
or performance) based upon any claim any of the Guarantors may have against the
Borrower, any other Guarantor or the Agent, Issuing Bank or any Bank hereunder
or otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, to the fullest
extent permitted by law, any circumstance or condition whatsoever (whether or
not any of the Guarantors shall have any knowledge or notice thereof),
including, without limitation:

(a)                 any amendment or modification of or supplement to any of the
Loan Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing or acceptance of additional security for any of the Guaranteed
Obligations;

(b)                 any waiver, consent or extension under any Loan Document or
any such other instrument, or any indulgence or other action or inaction under
or in respect of, or any extensions or renewals of, any Loan Document, any such
other instrument or any Guaranteed Obligation;

(c)                 any failure, omission or delay on the part of the Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Agent, the Issuing Bank or any Bank against the Borrower or any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor;

(d)                 any bankruptcy, insolvency, readjustment, composition,
liquidation or similar proceeding with respect to the Borrower, any Guarantor,
any Subsidiary of the Borrower or any Subsidiary of any Guarantor or any
property of the Borrower, any Guarantor or any such Subsidiary or any
unavailability of assets against which the Guaranteed Obligations, or any of
them, may be enforced;

(e)                 any merger or consolidation of the Borrower, any Subsidiary
of the Borrower or any Guarantor or any of the Guarantors into or with any other
Person or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;

(f)                  any failure on the part of the Borrower, any Guarantor or
any Subsidiary of the Borrower or any Guarantor for any reason to comply with or
perform any of the terms of any agreement with any of the Guarantors;

(g)                 any exercise or non-exercise by the Agent, the Issuing Bank
or any Bank, of any right, remedy, power or privilege under or in respect of any
of the Loan Documents or the Guaranteed Obligations, including, without
limitation, under this Section;

(h)                 any default, failure or delay, willful or otherwise, in the
performance or payment of any of the Guaranteed Obligations;

(i)                  any furnishing or acceptance of security, or any release,
substitution or exchange thereof, for any of the Guaranteed Obligations;

(j)                  any failure to give notice to any of the Guarantors of the
occurrence of any breach or violation of, or any event of default or any default
under or with respect to, any of the Loan Documents or the Guaranteed
Obligations;

(k)                 any partial prepayment, or any assignment or transfer, of
any of the Guaranteed Obligations; or

59

--------------------------------------------------------------------------------

 

(l)                  any other circumstance (other than indefeasible payment in
full) which might otherwise constitute a legal or equitable discharge or defense
of a guarantor or which might in any manner or to any extent vary the risk of
such Guarantor.

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final and indefeasible payment in full
of the Guaranteed Obligations.  The Guarantors unconditionally waive, to the
fullest extent permitted by law (A) notice of any of the matters referred to in
this Section, (B) any and all rights which any of the Guarantors may now or
hereafter have arising under, and any right to claim a discharge of the
Guarantor’s obligations hereunder by reason of the failure or refusal by the
Agent, the Issuing Bank, or any Bank to take any action pursuant to any statute
(including, without limitation, Sections 26-7, 26-8 or 26-9 of the North
Carolina General Statutes or any similar or successor provisions) permitting a
Guarantor to request that the Agent or any Bank attempt to collect the
Guaranteed Obligations from the Borrower, any of the Guarantors or any other
guarantor, (C) all notices which may be required by statute, rule of law or
otherwise to preserve any of the rights of the Agent, the Issuing Bank or any
Bank against the Guarantors, including, without limitation, presentment to or
demand of payment from the Borrower, any of the Subsidiaries of the Borrower or
any Guarantor, or any of the other Guarantors with respect to any Loan Document
or this agreement, notice of acceptance of the Guarantors’ guarantee hereunder
and/or notice to the Borrower, any of the Subsidiaries of the Borrower or any
Guarantor, or any Guarantor of default or protest for nonpayment or dishonor,
(D) any diligence in collection from or protection of or realization upon all or
any portion of the Guaranteed Obligations or any security therefor, any
liability hereunder, or any party primarily or secondarily liable for all or any
portion of the Guaranteed Obligations, and (E) any duty or obligation of the
Agent, the Issuing Bank or any Bank to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Agent, the Issuing
Bank or any Bank in favor of the Borrower, any Guarantor or any other Person,
despite any notice or request of any of the Guarantors to do so.

Section 10.03          Continuing Obligations; Reinstatement.  The obligations
of the Guarantors under this Article X are continuing obligations and shall
continue in full force and effect until such time as all of the Guaranteed
Obligations (and any renewals and extensions thereof) shall have been finally
and indefeasibly paid and satisfied in full.  The obligations of the Guarantors
under this Article X shall continue to be effective or be automatically
reinstated, as the case may be, if any payment made by the Borrower, any
Guarantor or any Subsidiary of the Borrower or any Guarantor on, under or in
respect of any of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned by the recipient upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, any Guarantor or any
such Subsidiary, or upon or as a result of the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to the
Borrower, any Guarantor or any such Subsidiary or any substantial part of the
property of the Borrower, any Guarantor or any such Subsidiary, or otherwise,
all as though such payment had not been made.  If an event permitting the
acceleration of all or any portion of the Guaranteed Obligations shall at any
time have occurred and be continuing, and such acceleration shall at such time
be stayed, enjoined or otherwise prevented for any reason, including without
limitation because of the pendency of a case or proceeding relating to the
Borrower, any Guarantor or any Subsidiary of the Borrower or any Guarantor under
any bankruptcy or insolvency law, for purposes of this Article X and the
obligations of the Guarantors hereunder, such Guaranteed Obligations shall be
deemed to have been accelerated with the same

60

--------------------------------------------------------------------------------

 

effect as if such Guaranteed Obligations had been accelerated in accordance with
the terms of the applicable Loan Documents or of this Agreement.

Section 10.04          Additional Security, Etc.  The Guarantors authorize the
Agent on behalf of the Issuing Bank and Banks without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations.  The Guarantors waive any
right to require the Agent, the Issuing Bank or any Bank to proceed against any
additional or substitute endorsers or guarantors or the Borrower or any of their
Subsidiaries or any other Person or to pursue any other remedy available to the
Agent, the Issuing Bank or any such Bank.

Section 10.05          Information Concerning the Borrower.  The Guarantors
assume all responsibility for being and keeping themselves informed of the
financial condition and assets of the Borrower, the other Guarantors and their
respective Subsidiaries, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which the Guarantors assume and insure hereunder, and agree that neither
the Agent, the Issuing Bank nor any Bank shall have any duty to advise the
Guarantors of information known to the Agent, the Issuing Bank or any such Bank
regarding or in any manner relevant to any of such circumstances or risks.

Section 10.06          Guarantors’ Subordination.  The Guarantors hereby
absolutely subordinate, both in right of payment and in time of payment, any
present and future indebtedness of the Borrower or any Subsidiary of the
Borrower or any Guarantor to any or all of the Guarantors to the indebtedness of
the Borrower or any such Subsidiary to the Issuing Bank or the Banks (or any of
them), provided that the Guarantors may receive scheduled payments of principal,
premium (if any) and interest in respect of such present or future indebtedness
so long as there is no Event of Default then in existence.

Section 10.07          Waiver of Subrogation.  Notwithstanding anything herein
to the contrary, the Guarantors hereby waive any right of subrogation (under
contract, Section 509 of the Bankruptcy Code or otherwise) or any other right of
indemnity, reimbursement or contribution and hereby waive any right to enforce
any remedy that the Agent, the Issuing Bank or any Bank now has or may hereafter
have against the Borrower, any Guarantor or any endorser or any other guarantor
of all or any part of the Guaranteed Obligations, and the Guarantors hereby
waive any benefit of, and any right to participate in, any security or
collateral given to the Agent, the Issuing Bank or any Bank to secure payment or
performance of the Guaranteed Obligations or any other liability of the Borrower
to the Agent, the Issuing Bank or any Bank.  The waiver contained in this
Section shall continue and survive the termination of this Agreement and the
final and indefeasible payment in full of the Guaranteed Obligations.

Section 10.08          Enforcement.  In the event that the Guarantors shall fail
forthwith to pay upon demand of the Agent, the Issuing Bank or any Bank any
amounts due pursuant to this Article X or to perform or comply with or to cause
performance or compliance with any other obligation of the Guarantors under this
Agreement, the Agent, the Issuing Bank and any Bank shall be entitled and
empowered to institute any action or proceeding at law or in equity for the
collection of the sums so due and unpaid or for the performance of or compliance
with such

61

--------------------------------------------------------------------------------

 

terms, and may prosecute any such action or proceeding to judgment or final
decree and may enforce such judgment or final decree against the Guarantors and
collect in the manner provided by law out of the property of the Guarantors,
wherever situated, any monies adjudged or decreed to be payable.  The
obligations of the Guarantors under this Agreement are continuing obligations
and a fresh cause of action shall arise in respect of each default hereunder.

Section 10.09          Miscellaneous.  Except as may otherwise be expressly
agreed upon in writing, the liability of the Guarantors under this Article X
shall neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Agent, the Issuing Bank or the
Banks.  Notwithstanding anything in this Article X to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the maximum
amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under applicable law, including, without limitation, (i) the Bankruptcy
Code of 1978, as amended, and (ii) any applicable state or federal law relative
to fraudulent conveyances.

[The remainder of this page intentionally left blank.]

 

62

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

THE CATO CORPORATION

By:      \s\ John P. Derham Cato                                         

John P. Derham Cato

President, Vice Chairman of the Board and Chief Executive Officer

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

CADEL LLC

By:      CHW, LLC, as Member

By:      \s\ Michael O. Moore                                  

Michael O. Moore

President of CHW, LLC, Member of CaDel LLC

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

 

 

63

--------------------------------------------------------------------------------

 

CHW, LLC

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

CATO OF TEXAS LP

By:      Cato Southwest, Inc., as General Partner

By:      \s\ Michael O. Moore                                  

Michael O. Moore

President of Cato Southwest, Inc., General Partner

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

 

 

64

--------------------------------------------------------------------------------

 

CATO SOUTHWEST, INC.

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

CATOWEST, LLC

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

 

 

65

--------------------------------------------------------------------------------

 

CATOSOUTH LLC

By:      The Cato Corporation, as Member

By:      \s\ Michael O. Moore                                  

Michael O. Moore

Executive Vice President, Secretary and Chief Financial Officer of The Cato
Corporation, Member of CatoSouth LLC

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

catocorp.com, LLC

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

c/o The Cato Corporation

P.O. Box 34216

Charlotte, North Carolina 28234

Attn:    J. Gregory Fagan, Vice President and

General Counsel

Telecopy number:       704-551-7547

Telephone number:     704-554-8510

 

 

66

--------------------------------------------------------------------------------

 

COMMITMENTS

Revolving Credit Commitment:

$35,000,000

(Letter of Credit
Commitment:  $35,000,000)

Term Loan Commitment:

$30,000,000

BRANCH BANKING AND TRUST COMPANY, as Agent, Issuing Bank and as a Bank

By:      \s\ Wright Uzzell                          (SEAL)

Title:    Senior Vice President

 

Lending Office

Branch Banking and Trust Company

2nd Floor

200 South College Street

Charlotte, North Carolina 28202-2005

Attention:  H. Wright Uzzell, Senior Vice President

Telecopy number:  704-954-1021

Telephone number:  704-954-1136

 

with a copy to

 

Christopher E. Leon, Esq.

Womble Carlyle Sandridge & Rice, PLLC

P.O. Drawer 84

One West Fourth Street (27101)

Winston-Salem, North Carolina 27102

Telecopy:  (336) 726-6932

Telephone:  (336) 721-3518

 

67

--------------------------------------------------------------------------------

 

[Execution Copy]

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
22nd day of August, 2005, by and among THE CATO CORPORATION, a Delaware
corporation, CATOWEST, LLC, a Nevada limited liability company, CATO SOUTHWEST,
INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina limited liability
company, CHW, LLC, a Delaware limited liability company, catocorp.com, LLC, a
Delaware limited liability company, CaDeL, LLC, a Delaware limited liability
company and CATO OF TEXAS, L.P., a Texas limited partnership, BRANCH BANKING AND
TRUST COMPANY, as Agent, Issuing Bank, and a Bank and RBC CENTURA BANK, as a
Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks have entered into a
certain Credit Agreement dated as of August 22, 2003 (referred to herein as the
“Credit Agreement”).  Capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the respective meanings assigned
to them in the Credit Agreement.

The Borrower and Guarantors have requested that:  (1) the “Termination Date” be
extended to August 22, 2008; and (2) Section 5.05 be modified as set forth
herein.

The Borrower and Guarantors have requested the Agent and the Banks to amend the
Credit Agreement to modify certain additional provisions of the Credit Agreement
as more fully set forth herein.  The Banks, the Agent, the Guarantors and the
Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

Section 1.                Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.

Section 2.                Amendments.  The Credit Agreement is hereby amended as
set forth in this Section 2. 

Section 2.01.                Amendment to Section 1.01.  Section 1.01 of the
Credit Agreement is amended to amend and restate the following definitions:

“Termination Date” means August 22, 2008, as extended pursuant to Section 2.05.

Section 2.02.                Amendment to Section 2.05(a).  Section 2.05(a) of
the Credit Agreement is amended and restated to read in its entirety as follows:

SECTION 2.05.     Maturity of Loans (a) Each Revolving Credit Advance included
in any Revolving Credit Borrowing shall mature, and the principal amount thereof
shall be due and payable, subject to Section 6.01, on the earlier of:  (i) the
Termination Date, and (ii) the last day of the applicable Interest Period.  Upon
the written request of the Borrower, which request

1

--------------------------------------------------------------------------------

 

shall be delivered to the Agent at least 60 days (but no more than 90 days)
prior to the Second Anniversary Date (as such term is hereinafter defined), the
Banks shall have the option (without any obligation whatsoever so to do) of
extending the Termination Date for one additional two-year period on August 22,
2007 (the “Second Anniversary Date”).  Each Bank shall notify the Borrower and
the Agent at least 15 days prior to the Second Anniversary Date whether or not
it chooses to extend the Termination Date for such an additional two-year period
(but any Bank which fails to give such notice within such period shall be deemed
not to have extended); provided, that the Termination Date shall not be extended
with respect to any of the Banks unless all of the Banks are willing to extend
the Termination Date.

Section 2.03.                Amendment to Section 5.05.  Section 5.05 of the
Credit Agreement is amended and restated to read in its entirety as follows:

SECTION 5.05.     Minimum Consolidated Tangible Net Worth.  Consolidated
Tangible Net Worth will at no time be less than $210,000,000:  (A) plus the sum
of (i) if Net Income for any Fiscal Year ending after January 29, 2005 is a
positive number, an amount equal to 50% of such Net Income, and (ii) 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after January 29, 2005, calculated quarterly; and (B) minus any amount
paid by Borrower to purchase shares of its own capital stock after the Closing
Date.

Section 3.                Conditions to Effectiveness.  The effectiveness of
this Amendment and the obligations of the Banks hereunder are subject to the
following conditions, unless the Required Banks waive such conditions:

(a)                 receipt by the Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party; and

(b)                 the fact that the representations and warranties of the
Borrower and Guarantors contained in Section 5 of this Amendment shall be true
on and as of the date hereof.

Section 4.                No Other Amendment.  Except for the amendments set
forth above, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  This Amendment is not intended to effect, nor shall it be
construed as, a novation.  The Credit Agreement and this Amendment shall be
construed together as a single agreement.  Nothing herein contained shall waive,
annul, vary or affect any provision, condition, covenant or agreement contained
in the Credit Agreement, except as herein amended, nor affect nor impair any
rights, powers or remedies under the Credit Agreement as hereby amended.  The
Banks and the Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Notes.  The Borrower and Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed.  The Borrower and Guarantors hereby expressly agree that the Credit
Agreement, as amended, and the other Loan Documents are in full force and
effect.

Section 5.                Representations and Warranties.  The Borrower and
Guarantors hereby represent and warrant to each of the Banks as follows:

(a)                 No Default or Event of Default under the Credit Agreement or
any other Loan Document has occurred and is continuing unwaived by the Banks on
the date hereof.

2

--------------------------------------------------------------------------------

 

(b)                 The Borrower and Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

(c)                 This Amendment has been duly authorized, validly executed
and delivered by one or more authorized officers of the Borrower and Guarantors
and constitutes the legal, valid and binding obligations of the Borrower and
Guarantors enforceable against them in accordance with its terms, provided that
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general principles of equity.

(d)                 The execution and delivery of this Amendment and the
performance by the Borrower and Guarantors hereunder do not and will not require
the consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, the certificate of partnership or
limited partnership agreement of any Guarantor that is a limited partnership, or
the provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Borrower, or any Guarantor is party or by
which the assets or properties of the Borrower, and Guarantors are or may become
bound.

Section 6.                Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.

Section 7.                Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.

Section 8.                Effective Date.  This Amendment shall be effective as
of August 22, 2005.

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION

By:      \s\ John P. Derham Cato                                         

John P. Derham Cato

Chairman, President,

and Chief Executive Officer

CADEL LLC

By:      CHW, LLC, as Member

By:      \s\ Michael O. Moore                                  

Michael O. Moore

President of CHW, LLC, Member of
CaDel LLC

CHW, LLC

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

CATO OF TEXAS LP

By:      Cato Southwest, Inc., as General Partner

By:      \s\ Michael O. Moore                                  

Michael O. Moore

President of Cato Southwest, Inc.,

General Partner

 

 

4

--------------------------------------------------------------------------------

 

CATO SOUTHWEST, INC.

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

CATOWEST, LLC

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

CATOSOUTH LLC

By:      The Cato Corporation, as Member

By:      \s\ Michael O. Moore                                  

Michael O. Moore

Executive Vice President, Secretary

and Chief Financial Officer of

The Cato Corporation,

Member of CatoSouth LLC

catocorp.com, LLC

By:      \s\ Michael O. Moore                                              

Michael O. Moore

President

[Remainder of this page intentionally left blank]

 

 

5

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY

as Agent, Issuing Bank and as a Bank

By:      \s\ Wright Uzzell                                (SEAL) 

Title:    Senior Vice President                        

[Remainder of this page intentionally left blank]

 

 

6

--------------------------------------------------------------------------------

 

RBC CENTURA BANK, as a Bank

By:      \s\ [Authorized Signatory]                 (SEAL) 

Title:    Senior Vice President                        

[Remainder of this page intentionally left blank]

 

 

7

--------------------------------------------------------------------------------

 

[creditagreementx75x0.jpg]

 

 

1

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
29th day of October, 2007, by and between THE CATO CORPORATION, a Delaware
corporation, CATOWEST, LLC, a Nevada limited liability company, CATO SOUTHWEST,
INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina limited liability
company, CHW, LLC, a Delaware limited liability company, catocorp.com, LLC, a
Delaware limited liability company, CaDeL, LLC, a Delaware limited liability
company and CATO OF TEXAS, L.P., a Texas limited partnership and BRANCH BANKING
AND TRUST COMPANY, as Agent, Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Bank entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by a certain First
Amendment to Credit Agreement dated August 22, 2005 (as may be further amended,
modified or supplemented from time to time, the “Credit Agreement”). 
Capitalized terms used in this Amendment which are not otherwise defined in this
Amendment shall have the respective meanings assigned to them in the Credit
Agreement.

The Borrower and Guarantors have requested that:  (1) the “Termination Date” be
extended to August 22, 2010; (2) Sections 2.05(a), 2.07(a), 5.05 and 5.06(b) be
modified as set forth herein; and (3) Sections 5.07 and 5.08 be deleted.

The Borrower and Guarantors have requested the Agent and the Bank to amend the
Credit Agreement to modify certain additional provisions of the Credit Agreement
as more fully set forth herein.  The Bank, the Agent, the Guarantors and the
Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Bank, intending to be legally bound hereby, agree as follows:

Section 9.                Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.

Section 10.            Amendments.  The Credit Agreement is hereby amended as
set forth in this Section 2. 

Section 10.01.             Amendment to Section 1.01.  Section 1.01 of the
Credit Agreement is amended to amend and restate the following definitions:

“Termination Date” means August 22, 2010, as extended pursuant to Section 2.05.

Section 10.02.             Amendment to Section 2.05(a).  Section 2.05(a) of the
Credit Agreement is amended and restated to read in its entirety as follows:

SECTION 2.05.  (a) Each Revolving Credit Advance included in any Revolving
Credit Borrowing shall mature, and the principal amount thereof shall be due and
payable, subject to Section 6.01, on the earlier of:  (i) the Termination Date,
and (ii) the last day of the applicable Interest Period.  Upon the written
request of the

1

--------------------------------------------------------------------------------

 

Borrower, which request shall be delivered to the Agent at least 60 days (but no
more than 90 days) prior to the Second Anniversary Date (as such term is
hereinafter defined), the Banks shall have the option (without any obligation
whatsoever so to do) of extending the Termination Date for one additional
two-year period on August 22, 2009 (the “Second Anniversary Date”).  Each Bank
shall notify the Borrower and the Agent at least 15 days prior to the Second
Anniversary Date whether or not it chooses to extend the Termination Date for
such an additional two-year period (but any Bank which fails to give such notice
within such period shall be deemed not to have extended); provided, that the
Termination Date shall not be extended with respect to any of the Banks unless
all of the Banks are willing to extend the Termination Date.

Section 10.03.             Amendment to Section 2.07(a).  Section 2.07(a) of the
Credit Agreement is amended and restated to read in its entirety as follows:

SECTION 2.07.  Fees.  (a) The Borrower shall pay to the Agent for the ratable
account of each Bank a non-utilization fee equal to the product of:  (i) the
aggregate of the daily average amounts of such Bank’s Unused Revolving Credit
Commitment, times (ii) a per annum percentage equal to 0.125%.  Such
non-utilization fee shall accrue from and including the Closing Date to and
including the Termination Date.  Non-Utilization fees shall be payable quarterly
in arrears on each Quarterly Payment Date and on the Termination Date; provided
that should the Revolving Credit Commitments be terminated at any time prior to
the Termination Date for any reason, the entire accrued and unpaid fee shall be
paid on the date of such termination.

Section 10.04.             Amendment to Section 5.05.  Section 5.05 of the
Credit Agreement is amended and restated to read in its entirety as follows:

SECTION 5.05.  Minimum Consolidated Tangible Net Worth.  Consolidated Tangible
Net Worth will at no time be less than $275,000,000:  (A) plus the sum of (i) if
Net Income for any Fiscal Year ending after February 3, 2007 is a positive
number, an amount equal to 50% of such Net Income, and (ii) 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after February 3, 2007, calculated quarterly; and (B) minus any amount
paid by Borrower to purchase shares of its own capital stock after the Closing
Date.

Section 10.05.             Amendment to Section 5.06(b).  Section 5.06(b) of the
Credit Agreement is amended and restated in its entirety as follows:

SECTION 5.06.          Restrictions on Dividends, Share Repurchase, etc.

…

(b)        Repurchase shares of its own Capital Stock (or options or rights to
acquire its Capital Stock), provided, however, that:  (1) the Borrower may
consummate the Proposed Redemption; and (2) Borrower may purchase shares of its
own capital stock unless a Default or Event of Default exists or would exist
immediately after payment for any such purchase; or

2

--------------------------------------------------------------------------------

 

…

Section 10.06.             Deletion of Section 5.07.  Section 5.07 of the Credit
Agreement is hereby deleted in its entirety.

Section 10.07.             Deletion of Section 5.08.  Section 5.08 of the Credit
Agreement is hereby deleted in its entirety.

Section 11.            Conditions to Effectiveness.  The effectiveness of this
Amendment and the obligations of the Bank hereunder are subject to the following
conditions, unless the Required Banks waive such conditions:

(a)                 receipt by the Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party; and

(b)                 the fact that the representations and warranties of the
Borrower and Guarantors contained in Section 5 of this Amendment shall be true
on and as of the date hereof.

Section 12.            No Other Amendment.  Except for the amendments set forth
above and those contained in the First Amendment to Credit Agreement dated
August 22, 2005 (“First Amendment”), the text of the Credit Agreement shall
remain unchanged and in full force and effect.  This Amendment is not intended
to effect, nor shall it be construed as, a novation.  The Credit Agreement, the
First Amendment and this Amendment shall be construed together as a single
agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Bank and the Agent do hereby
reserve all of their rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes.  The
Borrower and Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as heretofore and hereby amended, the Credit Agreement, as amended, and the
other Loan Documents being hereby ratified and affirmed.  The Borrower and
Guarantors hereby expressly agree that the Credit Agreement, as amended, and the
other Loan Documents are in full force and effect.

Section 13.            Representations and Warranties.  The Borrower and
Guarantors hereby represent and warrant to the Bank as follows:

(a)                 No Default or Event of Default under the Credit Agreement or
any other Loan Document has occurred and is continuing unwaived by the Bank on
the date hereof.

(b)                 The Borrower and Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

(c)                 This Amendment has been duly authorized, validly executed
and delivered by one or more authorized officers of the Borrower and Guarantors
and constitutes the legal, valid and binding obligations of the Borrower and
Guarantors enforceable against them in accordance with its terms, provided that
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general principles of equity.

(d)                 The execution and delivery of this Amendment and the
performance by the Borrower and Guarantors hereunder do not and will not require
the consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any  Guarantor that is a
corporation, the articles of organization or operating

3

--------------------------------------------------------------------------------

 

agreement of any Guarantor that is a limited liability company, the certificate
of partnership or limited partnership agreement of any Guarantor that is a
limited partnership, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which any Borrower, or any
Guarantor is part or by which the assets or properties of the Borrower, and
Guarantors are or may become bound.

Section 14.            Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

Section 15.            Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.

Section 16.            Effective Date.  This Amendment shall be effective as of
October 29, 2007.

[The remainder of this page intentionally left blank.]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION

By:      \s\ Tom Stoltz                                                         

Name: 
                                                                                
 

Title:    Chief Financial Officer                                           

CADEL LLC

By:      CHW, LLC, as Member

By:      \s\ [Authorized Signatory]                                      

Name: 
                                                                                
 

Title:    Assistant Treasurer                                                 

CHW, LLC

By:      \s\ [Authorized Signatory]                                      

Name: 
                                                                                
 

Title:    Assistant Treasurer                                                 

CATO OF TEXAS LP

By:      Cato Southwest, Inc., as General Partner

By:      \s\ [Authorized Signatory]                                      

Name: 
                                                                                
 

Title:    Assistant Treasurer                                                 

 

 

5

--------------------------------------------------------------------------------

 

CATO SOUTHWEST, INC.

By:      \s\ [Authorized Signatory]                                      

Name: 
                                                                                
 

Title:    Assistant Treasurer                                                 

CATOWEST, LLC

By:      \s\ Gregory S. Harrison                                           

Name:  Gregory S. Harrison                                                

Title:    Assistant Treasurer                                                 

CATOSOUTH LLC

By:      The Cato Corporation, as Member

By:      \s\ Stuart L. Uselton                                                

Name:  Stuart L. Uselton                                                     

Title:   
CAO                                                                          

catocorp.com, LLC

By:      \s\ [Authorized Signatory]                                      

Name: 
                                                                                
 

Title:    Assistant Treasurer                                                 

[Remainder of this page intentionally left blank]

 

 

6

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY

as Agent, Issuing Bank and as a Bank

By:      \s\ Wright Uzzell                                (SEAL) 

H. Wright Uzzell, Jr.

Senior Vice President

[Remainder of this page intentionally left blank]

 

 

 

7

--------------------------------------------------------------------------------

 

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
29  day of October, 2010, by and among THE CATO CORPORATION, a Delaware
corporation (the “Borrower”), CATOWEST, LLC, a Nevada limited liability company,
CATO SOUTHWEST, INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina
limited liability company, CHW, LLC, a Delaware limited liability company,
CaDeL, LLC, a Delaware limited liability company, CATO OF TEXAS, L.P., a Texas
limited partnership and catocorp.com, LLC, a Delaware limited liability company
(each of the foregoing, other than the Borrower, a “Guarantor” and,
collectively, the “Guarantors”) and BRANCH BANKING AND TRUST COMPANY, as Agent,
Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007 and (iii) the Waiver Agreement dated
July 30, 2008 (as so amended, modified or supplemented, the “Credit
Agreement”).  Capitalized terms used in this Amendment which are not otherwise
defined in this Amendment shall have the respective meanings assigned to them in
the Credit Agreement.

The Borrower and the Guarantors have requested that the Agent and the Banks
extend the term of the Credit Agreement and modify certain provisions of the
Credit Agreement as more fully set forth herein.  The Agent and the Banks have
agreed to extend the term of and so modify the Credit Agreement, all upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

SECTION 1.   Recitals; Definitions. 

(a)        The Recitals are incorporated  herein by reference and shall be
deemed to be a part of this Amendment.

(b)        As used in this Amendment, the following capitalized terms shall have
the meanings set forth below:

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized

1

--------------------------------------------------------------------------------

 

incorporated or unincorporated entity, the bylaws, operating agreement,
partnership agreement, limited partnership agreement, shareholder agreement or
other applicable documents relating to the operation, governance or management
of such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

SECTION 2.   Amendments  to Credit Agreement. 

(a)        Section 1.01 of the Credit Agreement is hereby amended by:

(i)   amending and restating the definition of “Termination Date” to read as
follows:

“Termination Date” shall mean August 22, 2013, as extended pursuant to Section
2.05.

(ii)   adding the following new definitions in appropriate alphabetical order:

“Permitted L/C Facility” shall mean (i) any letter of credit facility to which
any Loan Party is a party as of the Third Amendment Effective Date (excluding
the Credit Agreement) and (ii) any letter of credit facility entered into by a
Loan Party after the Third Amendment Effective Date having terms that are not
materially less favorable to the applicable Loan Party or Loan Parties party
thereto, taken as a whole, than the letter of credit facilities described in the
foregoing clause (i).

“Third Amendment” shall mean the Third Amendment to Credit Agreement, dated as
of October __, 2010, by and among the Loan Parties and BB&T as Agent, Issuing
Bank and a Bank.

“Third Amendment Effective Date” shall have the meaning set forth in the Third
Amendment.

(b)         Section 2.05 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

SECTION 2.05.  Maturity of Loans.  (a) Each Revolving Credit Advance included in
any Revolving Credit Borrowing shall mature, and the principal amount thereof
shall be due and payable, subject to Section 6.01, on the earlier of:  (i) the
Termination Date, and (ii) the last day of the applicable Interest Period.  Upon
the written request of the Borrower, which request shall be delivered to the
Agent at least 60 days (but no more than 90 days) prior to the Second
Anniversary Date (as such term is hereinafter defined), the Banks shall have the
option (without any obligation whatsoever so to do) of extending the Termination
Date for one additional two-year period on August 22, 2012 (the “Second
Anniversary Date”).  Each Bank shall notify the Borrower and the Agent at least
15 days prior to the Second Anniversary Date whether or not it chooses to extend
the Termination Date

2

--------------------------------------------------------------------------------

 

for such an additional two-year period (but any Bank which fails to give such
notice within such period shall be deemed not to have extended); provided, that
the Termination Date shall not be extended with respect to any of the Banks
unless all of the Banks are willing to extend the Termination Date.

(c)        Section 2.07 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

SECTION 2.07.  Fees.  (a) The Borrower shall pay to the Agent for the ratable
account of each Bank a non-utilization fee equal to the product of (i) the
aggregate of the daily average amounts of such Bank’s Unused Revolving Credit
Commitment, times (ii) a per annum percentage equal to 0.175%.  Such
non-utilization fee shall accrue from and including the Closing Date to and
including the Termination Date.  Non-utilization fees shall be payable quarterly
in arrears on each Quarterly Payment Date and on the Termination Date; provided
that should the Revolving Credit Commitments be terminated at any time prior to
the Termination Date for any reason, the entire accrued and unpaid fee shall be
paid on the date of such termination.

(d)       Section 5.05 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

SECTION 5.05.  Minimum Consolidated Tangible Net Worth.  Consolidated Tangible
Net Worth will at no time be less than $275,000,000:  (A) plus the sum of (i) if
Net Income for any Fiscal Year ending after January 30, 2010 is a positive
number, an amount equal to 50% of such Net Income, and (ii) 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after January 30, 2010, calculated quarterly; and (B) minus any amount
paid by Borrower to purchase shares of its own capital stock after the Closing
Date.

(e)        Section 5.11 of the Credit Agreement is hereby amended by:

(i)         amending and restating subclause (i) of such Section in its entirety
to read as follows:

(i)  Liens not described in subclauses (a) through (h) above or subclause (k)
below that relate to liabilities not in excess of $2,000,000 in the aggregate;

(ii)        replacing the period at the end of clause (j) with the text “; and”
and adding a new subclause (k) to read as follows:

(k)  Liens on the documents to be presented under documentary trade letters of
credit permitted under Section 5.27(i) (and the inventory the purchase, shipment
or storage price of which is supported by such documentary trade letters of
credit) so long as such Liens are extinguished when such inventory is delivered
to the Loan Parties and provided that such

3

--------------------------------------------------------------------------------

 

Liens secure only the reimbursement obligations of the Loan Parties in respect
of such documentary trade letters of credit.

(f)        Section 5.27 of the Credit Agreement is hereby amended by deleting
the word “and” appearing at the end of clause (g) of such Section, replacing the
period appearing at the end of clause (h) of such Section with the text “; and”
and adding a new clause (i) to the end of such Section to read as follows:

(i)         reimbursement obligations in respect of documentary trade letters of
credit issued under any Permitted L/C Facility to support obligations of the
Loan Parties (other than obligations in respect of Debt) to purchase inventory
in the ordinary course of business, provided that the stated amount of all such
documentary trade letters of credit shall not exceed $35, 000,000 in the
aggregate.

(g)        Article V of the Credit Agreement is hereby amended by adding the
following new Section 5.07 and Section 5.08:

SECTION 5.07.  Banking Relationship.  The Loan Parties shall at all times
maintain their primary demand deposit, cash management and other operating
accounts with Agent.

SECTION 5.08.  Modification of Permitted L/C Facilities.  The Loan Parties shall
not amend or otherwise modify any Permitted L/C Facility in any manner that
would adversely affect the rights of the Agent, Issuing Bank or Banks under the
Loan Documents or confer additional material rights on the provider or issuer of
letters of credit under any Permitted L/C Facility (or such provider’s or
issuer’s successors or assigns) without the prior written consent of the
Required Banks.

SECTION 3.   Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Agent and Banks hereunder are subject to the
following conditions:

(a)        receipt by the Agent from each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party;

(b)        receipt by the Agent of the following, all in form and substance
satisfactory to the Agent:

(i)         a closing certificate, substantially in the form of Exhibit G to the
Credit Agreement, appropriately modified to refer to this Amendment, signed by a
principal officer of each Loan Party; and

(ii)         a certificate of each Loan Party, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party authorized to execute and deliver the Loan Documents, and certified copies
of the following items:  (i) the Loan Party’s Organizational Documents; (ii) the
Loan Party’s Operating Documents; (iii) if applicable, a certificate of the
Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party, and (iv) the organizational action, if
any, taken by the board of directors of

4

--------------------------------------------------------------------------------

 

the Loan Party or the members, managers, trustees, partners or other applicable
Persons authorizing the Loan Party’s execution, delivery and performance of this
Amendment, and any other documents which the Agent or any Bank may reasonably
request relating to the existence of each Loan Party, the authority for and the
validity of this Amendment.

(c)        receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder;

(d)       the fact that after giving effect to this Amendment, the
representations and warranties of the Loan Parties contained in Section 5 of
this Amendment shall be true on and as of the date hereof;

(e)        the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, reasonable attorney’s fees and expenses to the
extent invoiced and presented to the Borrower as of the date hereof) payable to
the Agent arising from or relating to the negotiation, preparation, execution,
delivery performance or administration of this Amendment or which are otherwise
required to be paid by the Borrower on or before the date hereof; and

(f)        all other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Agent and its counsel.

SECTION 4.   No Other Amendment.  Except for the amendments expressly set forth
herein, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  On and after the Third Amendment Effective Date (as defined
below), all references to the Credit Agreement in each of the Loan Documents
shall hereafter mean the Credit Agreement as amended by this Amendment.  This
Amendment is not intended to effect, nor shall it be construed as, a novation. 
The Credit Agreement and this Amendment shall be construed together as a single
agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Agent and Banks do hereby
reserve all of its rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes.  The Loan
Parties promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended and the other Loan Documents, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed (including the obligations of the Guarantors with respect to the
Guaranteed Obligations).  The Loan Parties hereby expressly agree that the
Credit Agreement, as amended hereby, and the other Loan Documents are in full
force and effect.

SECTION 5.   Representations and Warranties.  The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

(a)        After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

(b)       Each Loan Party has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

5

--------------------------------------------------------------------------------

 

(c)       This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Loan Party and this
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Loan Parties enforceable against them in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d)       The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound.

SECTION 6.   Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7.   Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

SECTION 8.   Consent by Guarantors.  Each Guarantor consents to the foregoing
amendments.  Each Guarantor promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.

SECTION 9.   Further Assurances.  Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

SECTION 10. Effective Date.  This Amendment shall be effective as of the date
first written above upon satisfaction of all the conditions set forth in Section
3 (the “Third Amendment Effective Date”).

SECTION 11. Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 12. Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 13. Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein. 
This Amendment supersedes all prior drafts and communications with respect
hereto.

[The remainder of this page intentionally left blank.] 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By:                                                       (SEAL)

Name: 

Title: 

CHW, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By:                                                       (SEAL)

Name: 

Title: 

CATO SOUTHWEST, INC. (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

CATOWEST, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith R. Sattesahn

Title:  Secretary

CHW, LLC (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith R. Sattesahn

Title:  Secretary

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith R. Sattesahn

Title:  Secretary

CATO SOUTHWEST, INC. (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith R. Sattesahn

Title:  Secretary

CATOWEST, LLC (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith R. Sattesahn

Title:  Secretary

 

3

--------------------------------------------------------------------------------

 

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: s\ [Authorized Signatory]            (SEAL)

Name: 

Title: 

catocorp.com, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

 

 

2

--------------------------------------------------------------------------------

 

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: \s\ [Authorized Signatory]           (SEAL)

Name: 

Title: 

catocorp.com, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

 

2

--------------------------------------------------------------------------------

 

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By:                                                       (SEAL)

Name: 

Title: 

catocorp.com, LLC (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith R. Sattesahn

Title:  Secretary

 

 

2

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST

COMPANY,

as Agent, Issuing Bank and a Bank

By: \s\ H. Wright Uzzell, Jr.              (SEAL)

Name:  H. Wright Uzzell, Jr.

Title:  Senior Vice President

 

 

3

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
12th day of March, 2013, by and among THE CATO CORPORATION, a Delaware
corporation (the “Borrower”), CATOWEST, LLC, a Nevada limited liability company,
CATO SOUTHWEST, INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina
limited liability company, CHW, LLC, a Delaware limited liability company,
CaDeL, LLC, a Delaware limited liability company, CATO OF TEXAS, L.P., a Texas
limited partnership and catocorp.com, LLC, a Delaware limited liability company
(each of the foregoing, other than the Borrower, a “Guarantor” and,
collectively, the “Guarantors”) and BRANCH BANKING AND TRUST COMPANY, as Agent,
Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007, (iii) the Waiver Agreement dated
July 30, 2008, and (iv) the Third Amendment to Credit Agreement dated October
31, 2010 (as so amended, modified or supplemented, the “Credit Agreement”). 
Capitalized terms used in this Amendment which are not otherwise defined in this
Amendment shall have the respective meanings assigned to them in the Credit
Agreement.

The Borrower and the Guarantors have requested that the Agent and the Banks
extend the term of the Credit Agreement and modify certain provisions of the
Credit Agreement as more fully set forth herein.  The Agent and the Banks have
agreed to extend the term of and so modify the Credit Agreement, all upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

SECTION 1.   Recitals; Definitions. 

(a)        The Recitals are incorporated herein by reference and shall be deemed
to be a part of this Amendment.

(b)        As used in this Amendment, the following capitalized terms shall have
the meanings set forth below:

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement,

1

--------------------------------------------------------------------------------

 

limited partnership agreement, shareholder agreement or other applicable
documents relating to the operation, governance or management of such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

SECTION 2.   Amendments to Credit Agreement. 

(a)        Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the definition of “Termination Date” to read as follows:

“Termination Date” shall mean August 22, 2015, as extended pursuant to Section
2.05.

(b)        Section 2.05(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

SECTION 2.05.  Maturity of Loans.  (a) Each Revolving Credit Advance included in
any Revolving Credit Borrowing shall mature, and the principal amount thereof
shall be due and payable, subject to Section 6.01, on the earlier of (i) the
Termination Date, and (ii) the last day of the applicable Interest Period.  Upon
the written request of the Borrower, which request shall be delivered to the
Agent at least 60 days (but no more than 90 days) prior to the Second
Anniversary Date (as such term is hereinafter defined), the Banks shall have the
option (without any obligation whatsoever so to do) of extending the Termination
Date for one additional two-year period on August 22, 2014 (the “Second
Anniversary Date”).  Each Bank shall notify the Borrower and the Agent at least
15 days prior to the Second Anniversary Date whether or not it chooses to extend
the Termination Date for such an additional two-year period (but any Bank which
fails to give such notice within such period shall be deemed not to have
extended); provided, that the Termination Date shall not be extended with
respect to any of the Banks unless all of the Banks are willing to extend the
Termination Date.

 

(c)        A new Section 2.17 is added to the Credit Agreement to read in its
entirety as follows:

SECTION 2.17.  Increase in Commitments. 

(a)        The Borrower shall have the right, at any time and from time to time
after January 31, 2013 by written notice to and in consultation with the Agent,
to request an increase in the aggregate Revolving Credit Commitment (but the
aggregate outstanding principal amount of Letter of Credit Advances and Undrawn
Amounts shall not be increased and shall in no event exceed $35,000,000) (each
such requested increase, a “Commitment Increase”), by having one or more
existing Banks increase

2

--------------------------------------------------------------------------------

 

their respective Revolving Credit Commitments then in effect (each, an
“Increasing Bank”), by adding as a Bank with a new Revolving Credit Commitment
hereunder one or more Persons that are not already Banks (each, an “Additional
Bank”), or a combination thereof provided that (i) any such request for a
Commitment Increase shall be in a minimum amount of $5,000,000, (ii) immediately
after giving effect to any Commitment Increase, (y) the aggregate Revolving
Credit Commitments shall not exceed $75,000,000 and (z) the aggregate of all
Commitment Increases effected shall not exceed $40,000,000, (iii) no Default
shall have occurred and be continuing on the applicable Commitment Increase Date
(as hereinafter defined) or shall result from any Commitment Increase, (iv)
immediately after giving effect to any Commitment Increase (including any
Revolving Credit Borrowings in connection therewith and the application of the
proceeds thereof), the Borrower shall be in compliance with the covenants
contained in Article V, (v) subject to the terms of (vi), the Borrower may
invite an Additional Bank to provide a Commitment Increase subject to the
Agent’s consent to such Additional Bank in writing which consent may not be
unreasonably withheld; and (vi) the Borrower shall give the existing Banks the
right of first refusal for participating in any such Commitment Increase by
providing such notice to the Agent fifteen (15) Domestic Business Days before
making a request to any Person that is not already a Bank. An existing Bank
shall have priority over Additional Banks to participate in such requested
Commitment Increase if such existing Bank provides written notice of its
election to participate within fifteen (15) Domestic Business Days of such
existing Bank’s receipt of such notice.  Such notice from the Borrower shall
specify the requested amount of the Commitment Increase.  No Bank shall have any
obligation to become an Increasing Bank.  Any fees paid by the Borrower for a
Commitment Increase to an Increasing Bank, an Additional Bank, or the Agent
shall be for their own account and shall be in an amount, if any, mutually
agreed upon by each such party and the Borrower, in each party’s sole
discretion.

(b)        The Borrower, the other Loan Parties and each Additional Bank shall
execute a joinder agreement, and the Borrower, the other Loan Parties and each
Bank shall execute all such other documentation as the Agent and the Borrower
may reasonably require, all in form and substance reasonably satisfactory to the
Agent and the Borrower, to evidence the Revolving Credit Commitment adjustments
referred to in Section 2.17.

(c)         If the aggregate Revolving Credit Commitments are increased in
accordance with this Section 2.17, the Borrower (in consultation with the
Agent), Increasing Bank(s) (if any) and Additional Bank(s) (if any) shall agree
upon the effective date (the “Commitment Increase Date,” which shall be a
Domestic Business Day not less than thirty (30) days prior to the Maturity
Date).  The Agent shall promptly notify the Banks of such increase and the
Commitment Increase Date.  Each of the Borrower, the Guarantors, the Banks and
the Agent acknowledges and agrees that each Commitment Increase meeting the
conditions set forth in this Section 2.17 (x) shall not require the consent of
any Guarantor or any Bank other than the Increasing Banks and Additional Banks
who have

3

--------------------------------------------------------------------------------

 

agreed to make such Commitment Increase and shall not constitute an amendment,
modification or waiver subject to Section 9.05 or Section 9.07 and (y) subject
to clause (d) of this Section 2.17, shall be effective as of the Commitment
Increase Date.

(d)         Notwithstanding anything set forth in this Section 2.17 to the
contrary, the Borrower shall not incur any Revolving Credit Advances pursuant to
any Commitment Increase (and no Commitment Increase shall be effective) unless
the conditions set forth in Section 2.17(a) as well as the following conditions
precedent are satisfied on the applicable Commitment Increase Date:

(i)         The Agent shall have received the following, each dated the
Commitment Increase Date and in form and substance reasonably satisfactory to
the Agent:

(A)       a supplement to this Agreement signed by each Increasing Bank (if any)
and Additional Bank (if any), setting forth the reallocation of Revolving Credit
Commitments referred to in Section 2.17(e), all other documentation required by
the Agent pursuant to Section 2.17(b) and such other modifications, documents or
items as the Agent, such Banks or their counsel may reasonably request;

(B)       an instrument, duly executed by the Borrower and each Guarantor, if
any, acknowledging and reaffirming its obligations under this Agreement and the
other Loan Documents to which it is a party;

(C)       a certificate of the secretary or an assistant secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;

(D)        a certificate of the chief financial officer of the Borrower,
certifying that (x) as of the Commitment Increase Date, all representations and
warranties of the Borrower and the Guarantors contained in this Agreement and
the other Loan Documents are true and correct (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date), except that for purposes of this Section 2.17(d)(i) the
representations and warranties contained in Section 4.10(a) shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.01, (y) immediately after giving effect to such
Commitment Increase (including any

4

--------------------------------------------------------------------------------

 

Borrowings in connection therewith and the application of the proceeds thereof),
the Borrower is in compliance with the covenants contained in Article V, and (z)
no Default has occurred and is continuing, both immediately before and after
giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof);

(E)        an opinion or opinions of counsel for the Borrower and the
Guarantors, in a form reasonably satisfactory to Agent and covering such matters
as Agent may reasonably request, addressed to the Agent and the Banks, together
with such other documents, instruments and certificates as the Agent shall have
reasonably requested; and

(F)        such other documents or items that the Agent, such Banks or their
counsel may reasonably request.

(e)        On the Commitment Increase Date, (i) the aggregate principal
outstanding amount of the Revolving Credit Advances (the “Initial Advances”)
immediately prior to giving effect to the Commitment Increase shall be deemed to
be repaid, (ii) immediately after the effectiveness of the Commitment Increase,
the Borrower shall be deemed to have made new Revolving Credit Borrowings of
Revolving Credit Advances (the “Subsequent Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Initial Advances
and of the types and for the Interest Periods specified in a Notice of Borrowing
delivered to the Agent in accordance with Section 2.02(a), (iii) each Bank shall
pay to the Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Bank’s pro rata percentage (calculated
after giving effect to the Commitment Increase) of the Subsequent Borrowings and
(z) such Bank’s pro rata percentage (calculated without giving effect to the
Commitment Increase) of the Initial Advances, (iv) after the Agent receives the
funds specified in clause (iii) above, the Agent shall pay to each Bank the
portion of such funds equal to the difference, if positive, between (y) such
Bank’s pro rata percentage (calculated without giving effect to the Commitment
Increase) of the Initial Advances and (z) such Bank’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the amount of the
Subsequent Borrowings, (v) the Bank shall be deemed to hold the Subsequent
Borrowings ratably in accordance with their respective Revolving Credit
Commitments (calculated after giving effect to the Commitment increase), (vi)
the Borrower shall pay all accrued but unpaid interest on the Initial Advances
to the Banks entitled thereto, and (vii) the signature pages hereto shall be
deemed amended to reflect the Revolving Credit Commitments of all Banks after
giving effect to the Commitment Increase.  The deemed payments made pursuant to
clause (i) above in respect of each Euro-Dollar Advance shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 8.05

5

--------------------------------------------------------------------------------

 

if the Commitment Increase Date occurs other than on the last day of the
Interest Period relating thereto.

(d)       Section 5.05 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

SECTION 5.05.  Minimum Consolidated Tangible Net Worth.  Consolidated Tangible
Net Worth will at no time be less than $295,000,000:  (A) plus the sum of (i) if
Net Income for any Fiscal Quarter ending after October 27, 2012 is a positive
number, an amount equal to 50% of such Net Income, and (ii) 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after October 27, 2012, calculated quarterly; and (B) minus any amount
paid by Borrower to purchase shares of its own capital stock after the Closing
Date.

SECTION 3.   Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Agent and Banks hereunder are subject to the
following conditions:

(a)        receipt by the Agent from each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party;

(b)        receipt by the Agent of the following, all in form and substance
satisfactory to the Agent:

(i)         a closing certificate, substantially in the form of Exhibit G to the
Credit Agreement, appropriately modified to refer to this Amendment, signed by a
principal officer of each Loan Party;

(ii)         an opinion, substantially in the form of Exhibit C to the Credit
Agreement, appropriately modified to refer to this Amendment, signed by the
General Counsel of the Borrower; and

(iii)        a certificate of each Loan Party, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party authorized to execute and deliver the Loan Documents, and certified copies
of the following items:  (i) the Loan Party’s Organizational Documents; (ii) the
Loan Party’s Operating Documents; (iii) if applicable, a certificate of the
Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party, and (iv) the organizational action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Amendment, and any other documents
which the Agent or any Bank may reasonably request relating to the existence of
each Loan Party, the authority for and the validity of this Amendment.

(c)        receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder;

6

--------------------------------------------------------------------------------

 

(d)       the fact that after giving effect to this Amendment, the
representations and warranties of the Loan Parties contained in Section 5 of
this Amendment shall be true on and as of the date hereof; and

(e)        the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, reasonable attorney’s fees and expenses to the
extent invoiced and presented to the Borrower as of the date hereof) payable to
the Agent arising from or relating to the negotiation, preparation, execution,
delivery performance or administration of this Amendment or which are otherwise
required to be paid by the Borrower on or before the date hereof.

SECTION 4.   No Other Amendment.  Except for the amendments expressly set forth
herein, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  On and after the Fourth Amendment Effective Date (as defined
below), all references to the Credit Agreement in each of the Loan Documents
shall hereafter mean the Credit Agreement as amended by this Amendment.  This
Amendment is not intended to effect, nor shall it be construed as, a novation. 
The Credit Agreement and this Amendment shall be construed together as a single
agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Agent and Banks do hereby
reserve all of its rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes.  The Loan
Parties promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended and the other Loan Documents, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed (including the obligations of the Guarantors with respect to the
Guaranteed Obligations).  The Loan Parties hereby expressly agree that the
Credit Agreement, as amended hereby, and the other Loan Documents are in full
force and effect.

SECTION 5.   Representations and Warranties.  The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

(a)        After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

(b)         Each Loan Party has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

(c)         This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Loan Party and this
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Loan Parties enforceable against them in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d)        The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,

7

--------------------------------------------------------------------------------

 

agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound.

SECTION 6.   Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7.   Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

SECTION 8.   Consent by Guarantors.  Each Guarantor consents to the foregoing
amendments.  Each Guarantor promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.

SECTION 9.   Further Assurances.  Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

SECTION 10.  Effective Date.  This Amendment shall be effective as of the date
first written above upon satisfaction of all the conditions set forth in Section
3 (the “Fourth Amendment Effective Date”).

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein. 
This Amendment supersedes all prior drafts and communications with respect
hereto.

[The remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP – Chief Financial Officer

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By:                                                       (SEAL)

Name: 

Title: 

CHW, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By:                                                       (SEAL)

Name: 

Title: 

CATO SOUTHWEST, INC. (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

 

 

1

--------------------------------------------------------------------------------

 

CATOWEST, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: \ s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP – Chief Financial Officer

catocorp.com, LLC (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By:                                                       (SEAL)

Name: 

Title: 

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith Sattesahn

Title:  Secretary

CHW, LLC (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith Sattesahn

Title:  Secretary

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith Sattesahn

Title:  Secretary

CATO SOUTHWEST, INC. (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith Sattesahn

Title:  Secretary

 

 

3

--------------------------------------------------------------------------------

 

CATOWEST, LLC (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith Sattesahn

Title:  Secretary

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By:                                                       (SEAL)

Name: 

Title: 

catocorp.com, LLC (SEAL)

By: \s\ Keith R. Sattesahn                  (SEAL)

Name:  Keith Sattesahn

Title:  Secretary

 

 

4

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST

COMPANY,

as Agent, Issuing Bank and a Bank

By: \s\ [Authorized Signatory]           (SEAL)

Name: 

Title: 

 

5

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
1st day of May, 2015, by and among THE CATO CORPORATION, a Delaware corporation
(the “Borrower”), CATOWEST, LLC, a Nevada limited liability company, CATO
SOUTHWEST, INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina
limited liability company, CHW, LLC, a Delaware limited liability company,
CaDeL, LLC, a Delaware limited liability company, CATO OF TEXAS, L.P., a Texas
limited partnership and catocorp.com, LLC, a Delaware limited liability company
(each of the foregoing, other than the Borrower, a “Guarantor” and,
collectively, the “Guarantors”) and BRANCH BANKING AND TRUST COMPANY, as Agent,
Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007, (iii) the Waiver Agreement dated
July 30, 2008, (iv) the Third Amendment to Credit Agreement dated October 31,
2010, and (v) the Fourth Amendment to Credit Agreement dated March 12, 2013 (as
so amended, modified or supplemented, the “Credit Agreement”).  Capitalized
terms used in this Amendment which are not otherwise defined in this Amendment
shall have the respective meanings assigned to them in the Credit Agreement.

The Borrower and the Guarantors have requested that the Agent and the Banks
extend the term of the Credit Agreement and modify certain provisions of the
Credit Agreement as more fully set forth herein.  The Agent and the Banks have
agreed to extend the term of and so modify the Credit Agreement, all upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

SECTION 1.   Recitals; Definitions. 

(a)        The Recitals are incorporated herein by reference and shall be deemed
to be a part of this Amendment.

(b)        As used in this Amendment, the following capitalized terms shall have
the meanings set forth below:

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement,

1

--------------------------------------------------------------------------------

 

limited partnership agreement, shareholder agreement or other applicable
documents relating to the operation, governance or management of such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

SECTION 2.   Amendments to Credit Agreement. 

(a)        Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the definition of “Termination Date” to read as follows:

“Termination Date” shall mean August 22, 2018, as extended pursuant to Section
2.05.

(b)        Section 2.06(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(a)  “Applicable Margin” shall mean in the case of the Revolving Credit
Advances, 0% if such Revolving Credit Advance is a Base Rate Loan and 0.875% if
such Revolving Credit Advance is an Index Rate Loan or a LIBOR Rate Loan.

(c)        Section 2.07(a) and (b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(a)  The Borrower shall pay to the Agent for the ratable account of each Bank a
facility fee equal to the product of:  (i) the aggregate of the daily average
amounts of such Bank’s Revolving Credit Commitment, times (ii) a per annum
percentage equal to 0.125%.  Such facility fee shall accrue from and including
the Fifth Amendment Effective Date to and including the Termination Date. 
Facility fees shall be payable quarterly in arrears on each Quarterly Payment
Date and on the Termination Date; provided that should the Revolving Credit
Commitments be terminated at any time prior to the Termination Date for any
reason, the entire accrued and unpaid fee shall be paid on the date of such
termination.

(b)  The Borrower shall pay to the Agent for the ratable account of each Bank;
with respect to each Letter of Credit, a per annum letter of credit fee (the
“Letter of Credit Fee”) equal to the product of:  (i) the aggregate average
daily Undrawn Amounts, times (ii) a per annum percentage equal to 0.875%
(calculated in accordance with Section 2.13).  Such Letter of Credit Fees shall
be payable in arrears for each Letter of Credit on each Quarterly Payment Date
during the term of each respective Letter of Credit and on the termination
thereof (whether at its stated expiry date or earlier.)

(d)       Section 5.05 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

2

--------------------------------------------------------------------------------

 

SECTION 5.05.  Minimum Consolidated Tangible Net Worth.  Consolidated Tangible
Net Worth will at no time be less than $309,929,826.00:  (A) plus the sum of (i)
if Net Income for any Fiscal Quarter ending after January 31, 2015 is a positive
number, an amount equal to 50% of such Net Income, and (ii) 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after January 31, 2015, calculated quarterly; and (B) minus any amount
paid by Borrower to purchase shares of its own capital stock after the Closing
Date.

SECTION 3.   Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Agent and Banks hereunder are subject to the
following conditions:

(a)        receipt by the Agent from each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party;

(b)        receipt by the Agent of the following, all in form and substance
satisfactory to the Agent:

(i)         a closing certificate, substantially in the form of Exhibit G to the
Credit Agreement, appropriately modified to refer to this Amendment, signed by a
principal officer of each Loan Party;

(ii)        an opinion, substantially in the form of Exhibit C to the Credit
Agreement, appropriately modified to refer to this Amendment, signed by the
General Counsel of the Borrower; and

(iii)       a certificate of each Loan Party, signed by the secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party authorized to execute and deliver the Loan Documents, and certified copies
of the following items:  (i) the Loan Party’s Organizational Documents; (ii) the
Loan Party’s Operating Documents; (iii) if applicable, a certificate of the
Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party, and (iv) the organizational action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Amendment, and any other documents
which the Agent or any Bank may reasonably request relating to the existence of
each Loan Party, the authority for and the validity of this Amendment.

(c)        receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder;

(d)       the fact that after giving effect to this Amendment, the
representations and warranties of the Loan Parties contained in Section 5 of
this Amendment shall be true on and as of the date hereof; and

(e)         the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, reasonable attorney’s fees and expenses to the
extent invoiced and presented to the Borrower as of the date hereof) payable to
the Agent arising from or relating to the negotiation,

3

--------------------------------------------------------------------------------

 

preparation, execution, delivery performance or administration of this Amendment
or which are otherwise required to be paid by the Borrower on or before the date
hereof.

SECTION 4.  No Other Amendment.  Except for the amendments expressly set forth
herein, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  On and after the Fifth Amendment Effective Date (as defined
below), all references to the Credit Agreement in each of the Loan Documents
shall hereafter mean the Credit Agreement as amended by this Amendment.  This
Amendment is not intended to effect, nor shall it be construed as, a novation. 
The Credit Agreement and this Amendment shall be construed together as a single
agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Agent and Banks do hereby
reserve all of its rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes.  The Loan
Parties promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended and the other Loan Documents, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed (including the obligations of the Guarantors with respect to the
Guaranteed Obligations).  The Loan Parties hereby expressly agree that the
Credit Agreement, as amended hereby, and the other Loan Documents are in full
force and effect.

SECTION 5.   Representations and Warranties.  The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

(a)        After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

(b)        Each Loan Party has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

(c)        This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Loan Party and this
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Loan Parties enforceable against them in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d)       The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound.

SECTION 6.   Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

4

--------------------------------------------------------------------------------

 

SECTION 7.   Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

SECTION 8.   Consent by Guarantors.  Each Guarantor consents to the foregoing
amendments.  Each Guarantor promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.

SECTION 9.   Further Assurances.  Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

SECTION 10.  Effective Date.  This Amendment shall be effective as of the date
first written above upon satisfaction of all the conditions set forth in Section
3 (the “Fifth Amendment Effective Date”).

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein. 
This Amendment supersedes all prior drafts and communications with respect
hereto.

[The remainder of this page intentionally left blank.]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CHW, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CATO SOUTHWEST, INC. (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

 

 

1

--------------------------------------------------------------------------------

 

CATOWEST, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

catocorp.com, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

 

 

2

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST

COMPANY,

as Agent, Issuing Bank and a Bank

By: \s\ Stuart M. Jones                       (SEAL)

Name:  Stuart M. Jones

Title:  Senior Vice President

 

 

3

--------------------------------------------------------------------------------

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
1st day of May, 2017, but effective as of the Sixth Amendment Effective Date (as
defined herein), by and among THE CATO CORPORATION, a Delaware corporation (the
“Borrower”), CATO WEST, LLC, a Nevada limited liability company, CATO SOUTHWEST,
INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina limited liability
company, CHW, LLC, a Delaware limited liability company, CaDeL, LLC, a Delaware
limited liability company, CATO OF TEXAS, L.P., a Texas limited partnership and
catocorp.com, LLC, a Delaware limited liability company (each of the foregoing,
other than the Borrower, a “Guarantor” and, collectively, the “Guarantors”) and
BRANCH BANKING AND TRUST COMPANY, as Agent, Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007, (iii) the Waiver Agreement dated
July 30, 2008, (iv) the Third Amendment to Credit Agreement dated October 31,
2010, (v) the Fourth Amendment to Credit Agreement dated March 12, 2013, and
(vi) the Fifth Amendment to Credit Agreement dated May 1, 2015 (as so amended,
modified or supplemented, the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

The Borrower and the Guarantors have requested that the Agent and the Banks
extend the term of the Credit Agreement and modify certain provisions of the
Credit Agreement as more fully set forth herein. The Agent and the Banks have
agreed to extend the term of and so modify the Credit Agreement, all upon  the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

SECTION 1.   Recitals: Definitions.

(a)        The Recitals are incorporated herein by reference and shall be deemed
to be a part of this Amendment.

(b)         As used in this Amendment, the following capitalized terms shall
have the meanings set forth below:

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

1

--------------------------------------------------------------------------------

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

“Sixth Amendment Effective Date” has the meaning set forth in Section 10.

SECTION 2.    Amendment to Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the definition of
“Adjusted Cash Flow” to read as follows:

“Adjusted Cash Flow” shall mean, for a specified period the sum of (i) the net
income of the Borrower and its Subsidiaries on a consolidated basis for such
period before deduction of income taxes, depreciation expense, interest expense
(including, without limitation, interest expense attributable to Capital Leases)
and amortization of intangible assets plus  (ii) (a) the Gross Rental Expense
for such period and (b) soley for purposes of calculating Adjusted Cash Flow
      for the Fiscal Quarter ending April 30, 2017, $13,500,000 (representing an
impairment charge related to one-time expenses at Borrower stores), all as
determined in accordance with GAAP.

SECTION 3.    Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Agent and Banks hereunder are subject to the
following conditions:

(a)        receipt by the Agent from each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party;

(b)         receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder;

(c)          the fact that after giving effect to this Amendment, the
representations and warranties of the Loan Parties contained in Section 5 of
this Amendment shall be true on and as of the date hereof; and

(d)          the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, reasonable attorney’s fees and expenses to the
extent invoiced and presented to the Borrower as of the date hereof) payable to
the Agent arising from or relating to the negotiation, preparation, execution,
delivery performance or administration of this Amendment or which are otherwise
required to be paid by the Borrower on or before the date hereof.

SECTION 4.    No Other Amendment.  Except for the amendments expressly set forth
herein, the text of the Credit Agreement shall remain unchanged and in full
force and effect. On and after the Sixth Amendment Effective Date (as defined
below), all references to the Credit

2

--------------------------------------------------------------------------------

 

Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. This Amendment is not intended to
effect, nor shall it be construed as, a novation. The Credit Agreement and this
Amendment shall be construed together as a single agreement. Nothing herein
contained shall waive, annul, vary or affect any provision, condition, covenant
or agreement contained in the Credit Agreement, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement as
hereby amended. The Agent and Banks do hereby reserve all of its rights and
remedies against all parties who may be or may hereafter become secondarily
liable for the repayment of the Notes. The Loan Parties promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended and the
other Loan Documents, the Credit Agreement, as amended, and the other Loan
Documents being hereby ratified and affirmed (including the obligations of the
Guarantors with respect to the Guaranteed Obligations). The Loan Parties hereby
expressly agree that the Credit Agreement, as amended hereby, and the other Loan
Documents are in full force and effect.

SECTION 5.    Representations and Warranties.  The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

(a)        After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

(b)         Each Loan Party has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

(c)          This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Loan Party and this
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Loan Parties enforceable against them in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d)       The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound.

SECTION 6.    Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7.    Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

SECTION 8.    Consent by Guarantors.  Each Guarantor consents to the foregoing
amendments. Each Guarantor promises and agrees to perform all of the
requirements, conditions,

3

--------------------------------------------------------------------------------

 

agreements and obligations under the terms of the Credit Agreement as hereby
amended, said Credit Agreement, as hereby amended, being hereby ratified and
affirmed.

SECTION 9.    Further Assurances.  Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

SECTION 10.  Effective Date.  This Amendment shall be effective as of April 28,
2017 (the “Sixth Amendment Effective Date”).

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or enforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein. 
This Amendment supersedes all prior drafts and communications with respect
hereto.

[The remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CHW, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CATO SOUTHWEST, INC. (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

 

 

1

--------------------------------------------------------------------------------

 

CATOWEST, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

catocorp.com, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

 

 

2

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST

COMPANY,

as Agent, Issuing Bank and a Bank

By:                                                       (SEAL)

Name: 

Title: 

 

 

3

--------------------------------------------------------------------------------

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
28th day of July, 2017, but effective as of the Seventh Amendment Effective Date
(as defined herein), by and among THE CATO CORPORATION, a Delaware corporation
(the “Borrower”), CATOWEST, LLC, a Nevada limited liability company, CATO
SOUTHWEST, INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina
limited liability company, CHW, LLC, a Delaware limited liability company,
CaDeL, LLC, a Delaware limited liability company, CATO OF TEXAS, L.P., a Texas
limited partnership, catocorp.com, LLC, a Delaware limited liability company and
CATO WO LLC, a Delaware limited liability company (each of the foregoing, other
than the Borrower, a “Guarantor” and, collectively, the “Guarantors”) and BRANCH
BANKING AND TRUST COMPANY, as Agent, Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007, (iii) the Waiver Agreement dated
July 30, 2008, (iv) the Third Amendment to Credit Agreement dated October 31,
2010, (v) the Fourth Amendment to Credit Agreement dated March 12, 2013, (vi)
the Fifth Amendment to Credit Agreement dated May 1, 2015, and (vii) the Sixth
Amendment to Credit Agreement dated May 1, 2017 (as so amended, modified or
supplemented, the “Credit Agreement”).  Capitalized terms used in this Amendment
which are not otherwise defined in this Amendment shall have the respective
meanings assigned to them in the Credit Agreement.

The Borrower and the Guarantors have requested that the Agent and the Banks
extend the term of the Credit Agreement and modify certain provisions of the
Credit Agreement as more fully set forth herein.  The Agent and the Banks have
agreed to extend the term of and so modify the Credit Agreement, all upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

SECTION 1.   Recitals; Definitions. 

(a)        The Recitals are incorporated herein by reference and shall be deemed
to be a part of this Amendment.

(b)        As used in this Amendment, the following capitalized terms shall have
the meanings set forth below:

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

1

--------------------------------------------------------------------------------

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

“Seventh Amendment Effective Date” has the meaning set forth in Section 10.

SECTION 2.   Amendment to Credit Agreement. 

(a)        Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Anti-Corruption Laws” means:  (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti­corruption laws, regulations or ordinances in any
jurisdiction in which Borrower or any other Loan Party is located or doing
business.

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which Borrower or any other Loan Party is located or doing
business that relates to money laundering, any predicate crime to money
laundering, financing terrorism or any financial record keeping and reporting
requirements related thereto, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (also known as the “Bank Secrecy Act”), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq.) and Executive Order 13224
(effective September 24, 2001).

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub,
L. 107-56, signed into law October 26, 2001.

“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, the subject or target of Sanctions including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” means any Person that is a target of Sanctions, including,
but not limited to, any Person that is:  (a) listed on OFAC’s Specially
Designated Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Sanctions List; (c) a legal entity deemed by OFAC to be a target of Sanctions
based on the ownership of such legal entity by Sanctioned Person(s); or (d) a
target of Sanctions pursuant to any territorial or country-based Sanctions
program.

2

--------------------------------------------------------------------------------

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including, but not limited to, those imposed, administered or enforced from time
to time by:  (a) the United States of America; including those administered by
OFAC, the U.S. State Department, the U.S. Department of Commerce, or through any
existing or future Executive Order; (b) the United Nations Security Council; (c)
the European Union; (d) the United Kingdom; or (e) any other governmental
authorities.

“Seventh Amendment Effective Date” means July 28, 2017.

(b)        Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the definitions of “Adjusted Cash Flow”, “Capital Expenditures”,
“Fixed Charge Coverage Ratio”, “Fixed Charges” and “Termination Date” to read as
follows:

“Adjusted Cash Flow” shall mean, for a specified period, the sum of (a) the net
income of the Borrower and its Subsidiaries on a consolidated basis for such
period, before deduction of income taxes, depreciation expense, interest expense
(including, without limitation, interest expense attributable to Capital Leases)
and amortization of intangible assets plus, (b) non-cash impairment charges
related to one-time or non-recurring expenses at Borrower’s stores not to exceed
$13,600,000.00, in the aggregate, for any four quarter period, all as determined
in accordance with GAAP.

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP, which shall include, without limitation,
the purchase or lease of any assets which if purchased would constitute fixed
assets or which if leased would constitute a capitalized lease.

“Fixed Charge Coverage Ratio” shall mean, as of the end of any Fiscal Quarter,
the ratio of (i) the Adjusted Cash Flow for the four-Fiscal Quarter period then
ended (as determined in accordance with GAAP) of the Borrower and its
Consolidated Subsidiaries for such period to (ii) the Fixed Charges for such
four-Fiscal Quarter period then ended.

“Fixed Charges” for any period means the sum of (i) Consolidated Interest
Expense for such period, and (ii) Capital Expenditures of the Borrower and its
Consolidated Subsidiaries for such period.  As used herein, “Consolidated
Interest Expense” for any period means interest, whether expensed or
capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries outstanding during such period (including, without limitation,
interest expense attributable to Capital Leases).

“Termination Date” shall mean July 29, 2019.

(c)        Section 2.06(a) of Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Applicable Margin” initially means a percentage per annum equal to (i) in the
case of Revolving Credit Advances maintained as (A) Base Rate Advances, 0.375%,
and (B) Euro-Dollar Advances or Index Rate Advances, 1.25% and (ii) in the case
of calculating the unused fee pursuant to Section 2.07(a), 0.10%.  From and
after each Start Date (commencing with the Start Date that occurs after
September 30, 2017) and including the applicable End Date, the Applicable
Margins for such Revolving Credit Advances and calculating the unused fees
pursuant to Section 2.07(a)

3

--------------------------------------------------------------------------------

 

shall be those set forth below opposite the Average Quarterly Availability for
such Start Date, as determined by the Agent.

Level

Average Quarterly Availability

Revolving Credit

Advances

Maintained as Euro-

Dollar Advances and Index Rate Advances

Revolving Credit

Advances

Maintained as Base

Rate Advances

Unused Fees

          I

Greater than 66% of the Total Revolving Credit Commitment as then in effect

1.25%

0.375%

0.10%

          II

Less than or equal to 66% of the Total Revolving Credit Commitment but greater
than 33% of the Total Revolving Credit Commitment as then in effect

1.50%

0.625%

0.20%

           III

Less than or equal to 33% of the Total Revolving Credit Commitment as then In
effect

1.75%

0.875%

0.30%

 

The Average Quarterly Availability used in a determination of Applicable Margins
shall be determined by the Agent on or before the third Business Day following
the last day of each calendar quarter (March 31, June 30, September 30 and
December 31 of each calendar year) and shall be communicated in writing by the
Agent to the Borrower and the Banks, which determination shall be conclusive and
binding upon all parties hereto absent manifest error.  The Applicable Margins
so determined shall apply, except as set forth in the immediately succeeding
sentence, from the relevant Start Date to and including the applicable End
Date.  Notwithstanding anything to the contrary contained above in this
definition, at all times during which there shall exist any Event of Default,
the Applicable Margins shall be maintained at Level III (and such Applicable
Margins shall be used in calculating the Default Rate).  “Average Quarterly
Availability” means for the purposes of the definition of Applicable Margin, in
the case of each Start Date, an amount equal to (x) the sum of each day’s Total
Unused Revolving Credit Commitments during the most recently ended calendar
quarter divided  by  (y) the number of days in such calendar quarter.  “Business
Day” means any day (a) that is not a Saturday, Sunday or other day on which
commercial banks in North Carolina are authorized or required by law to remain
closed and, (b) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, a continuation or conversion of or into, or the
Interest Period for, a Euro-Dollar Advance or Index Rate Advance, or to a notice
by the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.  “End Date” means, in respect of any Start Date, for the
purposes of the definition of Applicable Margin, the last day of the calendar
quarter in which such Start Date occurred.  “Start  Date” means for purposes of
the definition of Applicable Margin, the first day of each calendar quarter
commencing with the calendar quarter commencing October 1, 2017.  “Total
Revolving Credit Commitment” means, at any time, the aggregate Revolving Credit
Commitments of the Banks at such time.  The Total Revolving Credit Commitment as
of the Seventh Amendment Effective Date is $35,000,000.  Notwithstanding
anything contained in this Agreement to the contrary at no time and in no event
is the Base Rate or the Adjusted Monthly Libor Index Rate intended to be less
than zero.  If the Base Rate or the Adjusted Monthly Libor Index Rate

4

--------------------------------------------------------------------------------

 

determined as provided in this Agreement would be less than zero, the Base Rate
or the Adjusted Monthly Libor Index Rate, as the case may be, shall be deemed to
be zero.

(d)       Section 2.07(a) and (b) of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

(a)        The Borrower shall pay to the Agent for the ratable account of each
Bank an unused fee equal to the product of:  (i) the aggregate of the daily
average amounts of such Bank’s Unused Revolving Credit Commitment, times (ii) a
per annum percentage equal to the then-applicable Applicable Margin for the
calculation of unused fees (as set forth in Section 2.06(a)).  Such unused fee
shall accrue from and including the Seventh Amendment Effective Date to and
including the Termination Date.  Unused fees shall be payable quarterly in
arrears on each Quarterly Payment Date and on the Termination Date; provided
that should the Revolving Credit Commitments be terminated at any time prior to
the Termination Date for any reason, the entire accrued and unpaid fee shall be
paid on the date of such termination.

(b)        The Borrower shall pay to the Agent for the ratable account of each
Bank, with respect to each Letter of Credit, a per annum letter of credit fee
(the “Letter of Credit Fee”) equal to the product of:  (i) the aggregate average
daily Undrawn Amounts, times (ii) a per annum percentage equal to the then
applicable Applicable Margin for Revolving Credit Advances maintained as
Euro-Dollar Advances or Index Rate Advances (as set forth in Section 2.06(a))
(calculated in accordance with Section 2.13).  Such Letter of Credit Fees shall
be payable in arrears for each Letter of Credit on each Quarterly Payment Date
during the term of each respective Letter of Credit and on the termination
thereof (whether at its stated expiry date or earlier.)

(e)        The third paragraph of Section 2.06(c) (setting forth the definition
of “London Interbank Offered Rate”) is hereby amended and restated in its
entirety to read as follows:

The “London Interbank Offered Rate” applicable to any Index Rate Loan or LIBOR
Rate Loan means, as of any date of determination for the Interest Period of such
Index Rate Loan or LIBOR Rate Loan, the rate per annum determined by the Agent
at approximately 11:00 a.m. London, England time two (2) Business Days prior to
the first day of such Interest Period by reference to the ICE Benchmark
Administration, or any successor thereto, Interest Settlement Rates for deposits
in Dollars (as set forth by any service selected by the Agent that has been
nominated by the ICE Benchmark Administration or successor thereto as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided, that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, “London Interbank Offered Rate” shall be the interest rate per annum
determined by the Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such Interest Period to major banks in the
London interbank market in London, England by the Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period.  If the London Interbank Offered Rate determined as provided above would
be less than zero, the London Interbank Offered Rate shall be deemed to be zero.

(f)        Article IV of the Credit Agreement is amended by adding the following
new Sections 4.22 and 4.23:

5

--------------------------------------------------------------------------------

 

SECTION 4.22.  Anti-Terrorism Laws.  None of the Loan Parties, nor any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including the Patriot Act.

SECTION 4.23.  Compliance with Sanctions; Anti-Money Laundering Program;
Anti-Corruption Laws. 

(a)        Neither the Borrower nor any Affiliate of the Borrower nor, to the
Borrower’s knowledge, any director, officer, agent, employee of the Borrower or
any Affiliate of the Borrower:  (i) has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity or to influence official action; (ii) has made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) has made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) has violated or
is in violation of any Anti-Corruption Laws or Anti-Money Laundering Laws; and
each of the Borrower and each Affiliate of the Borrower have conducted their
business in compliance with the Anti-Corruption Laws and Anti-Money Laundering
Laws.

(b)        Neither:  (i) Borrower, any Affiliate of Borrower, nor, to Borrower’s
knowledge, any of their respective directors, officers, agents, employees or
Affiliates; nor (ii) to Borrower’s knowledge, any agent or representative of
Borrower or any such Affiliate that will act in any capacity in connection with
any Revolving Credit Advances or that will benefit from any Revolving Credit
Advances:  (A) is a Sanctioned Person or is owned or Controlled by a Sanctioned
Person; (B) has any assets located in a Sanctioned Country; (C) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons; or (D) has taken any action, directly or indirectly, that
violates any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

(c)        No proceeds of any Revolving Credit Advance have been used, directly
or indirectly, by Borrower or any Affiliate of Borrower or any of their
respective directors, officers, agents, employees, Affiliates, agents or
representatives for the purpose of funding, financing or facilitating any
activity, business or transaction of or with any Sanctioned Person, or of, with
or in any Sanctioned Country, including, but not limited to, any payment
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country, or that
violates any Sanctions applicable to any party hereto.

The provisions of this Section 4.23 shall prevail and control over any contrary
provisions of this Agreement or any Loan Documents.

(g)        Section 5.03 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

SECTION 5.03.  Fixed Charge Coverage.  At the end of the Fiscal Quarter ending
July 31, 2017, the Fixed Charge Coverage Ratio shall not be less than 1.25 to
1.0.  At the end of each Fiscal Quarter thereafter, commencing with the Fiscal
Quarter ending October 31, 2017, the Fixed Charge Coverage Ratio shall not be
less than 1.50 to 1.0.

(h)        Section 5.05 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

6

--------------------------------------------------------------------------------

 

SECTION 5.05.  Liquidity.  Borrower shall at all times maintain, possess, own
and have access to unencumbered Liquid Assets of not less than $150,000,000 (net
of the sum of the aggregate unsecured indebtedness, liabilities and obligations
of the Borrower).  As used herein, “Liquid Assets” shall be defined as cash and
Cash Equivalents which meet all of the following requirements:  (1) such assets
must be owned by and in the name of the Borrower free and clear of any
restriction, limitation, earmark, encumbrance, assignment, hypothecation,
pledge, lien, security interest or other third-party interest, and (2) such
assets shall be readily available to the Borrower and shall not be subject to
any restriction, agreement, governmental requirement, or other restriction which
would prevent the immediate free use of such assets by the Borrower.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) time deposits and certificates of deposit with maturities of not
more than one year from the date acquired issued by a United States federal or
state chartered commercial bank of recognized standing having capital and
surplus in excess of $500 million, and which bank or its holding company has a
short-term commercial paper rating of at least A-1 or the equivalent by S&P or
at least P-1 or the equivalent by Moody’s; and (d) investments in money market
funds (i) which mature not more than ninety (90) days from the date acquired and
are payable on demand, (ii) with respect to which there has been no failure to
honor a request for withdrawal, (iii) which are registered under the Investment
Company Act of 1940, (iv) which have net assets of at least $500,000,000 and (v)
which maintain a stable share price of not less than One Dollar ($1.00) per
share and are either (A) directly and fully guaranteed or insured by the United
States of America or any agency thereof (provided that the full faith and credit
of the United States is pledged in support thereof) or (B) maintain a rating of
at least A-2 or better by S&P and are maintained with an investment fund manager
that is otherwise acceptable at all times and from time to time to the Agent in
its sole discretion.

(i)         Article V of the Credit Agreement is hereby amended by adding the
following new Section 5.31:

SECTION 5.31.  Compliance with Anti-Corruption Laws and Sanctions.  The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all applicable Anti-Corruption
Laws, Anti-Money Laundering Laws and Sanctions.  Borrower and its Subsidiaries
shall comply at all times with all applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.

(f)        Article IX of the Credit Agreement is hereby amended by adding the
following new Sections 9.18 and 9.19:

SECTION 9.18.  Patriot Act Notice.  Each Bank and the Agent (the Agent for
itself and not on behalf of any Bank) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Bank or the Agent, as applicable, to identify such Loan Party in
accordance with such Patriot Act.

7

--------------------------------------------------------------------------------

 

SECTION 9.19.  No Fiduciary Relationship.  The Borrower and Guarantors, on
behalf of themselves and their respective subsidiaries, agree that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Guarantors, the Subsidiaries and
their respective Affiliates, on the one hand, and the Agent, the Banks, the
Issuing Bank and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Banks, the Issuing Bank or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.

SECTION 3.  Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Agent and Banks hereunder are subject to the
following conditions:

(a)        receipt by the Agent from each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party;

(b)        receipt by the Agent of the following, all in form and substance
satisfactory to the Agent:

(i)         a closing certificate, substantially in the form of Exhibit G to the
Credit Agreement, appropriately modified to refer to this Amendment, signed by a
principal officer of each Loan Party;

(ii)        an opinion, substantially in the form of Exhibit C to the Credit
Agreement, appropriately modified to refer to this Amendment, signed by the
General Counsel of the Borrower; and

(iii)        a certificate of each Loan Party, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party authorized to execute and deliver the Loan Documents, and certified copies
of the following items:  (i) the Loan Party’s Organizational Documents; (ii) the
Loan Party’s Operating Documents; (iii) if applicable, a certificate of the
Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party, and (iv) the organizational action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Amendment, and any other documents
which the Agent or any Bank may reasonably request relating to the existence of
each Loan Party, the authority for and the validity of this Amendment.

(c)        receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder;

(d)       the fact that after giving effect to this Amendment, the
representations and warranties of the Loan Parties contained in Section 5 of
this Amendment shall be true on and as of the date hereof; and

(e)        the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, the upfront fee payable to Agent in the amount
of $17,500.00, and reasonable

8

--------------------------------------------------------------------------------

 

attorney’s fees and expenses to the extent invoiced and presented to the
Borrower as of the date hereof) payable to the Agent arising from or relating to
the negotiation, preparation, execution, delivery performance or administration
of this Amendment or which are otherwise required to be paid by the Borrower on
or before the date hereof.

SECTION 4.   No Other Amendment.  Except for the amendments expressly set forth
herein, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  On and after the Seventh Amendment Effective Date (as defined
below), all references to the Credit Agreement in each of the Loan Documents
shall hereafter mean the Credit Agreement as amended by this Amendment.  This
Amendment is not intended to effect, nor shall it be construed as, a novation. 
The Credit Agreement and this Amendment shall be construed together as a single
agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Agent and Banks do hereby
reserve all of its rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes.  The Loan
Parties promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended and the other Loan Documents, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed (including the obligations of the Guarantors with respect to the
Guaranteed Obligations).  The Loan Parties hereby expressly agree that the
Credit Agreement, as amended hereby, and the other Loan Documents are in full
force and effect.

SECTION 5.   Representations and Warranties.  The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

(a)        After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

(b)        Each Loan Party has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

(c)        This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Loan Party and this
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Loan Parties enforceable against them in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d)       The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound.

9

--------------------------------------------------------------------------------

 

SECTION 6.   Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7.   Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

SECTION 8.   Consent by Guarantors.  Each Guarantor consents to the foregoing
amendments.  Each Guarantor promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.

SECTION 9.   Further Assurances.  Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

SECTION 10.  Effective Date.  This Amendment shall be effective as of July 28,
2017 (the “Seventh Amendment Effective Date”).

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein. 
This Amendment supersedes all prior drafts and communications with respect
hereto.

SECTION 14.  Post-Closing Actions.  Notwithstanding anything to the contrary
contained in this Amendment or the other Loan Documents, the parties hereto
acknowledge and agree that the actions and other matters described on Annex X
shall be completed in accordance with Annex X.  The provisions of Annex X shall
be deemed incorporated herein by reference as fully as if set forth herein in
its entirety.

All provisions of this Amendment and the other Loan Documents (including,
without limitation, all conditions precedent, representations, warranties,
covenants, events of default and other agreements herein and therein) shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Loan Documents); provided that
(x) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Seventh Amendment Effective Date the
respective representation and warranty shall be required to be true and correct
in all material respects at the time the respective action is taken (or was
required to be taken) in accordance with the foregoing provisions of this
Section 14 and (y) all representations and warranties relating to this Amendment
and the Loan Documents shall be required to be true immediately after the
actions required to be taken by this

10

--------------------------------------------------------------------------------

 

Section 14 have been taken (or were required to be taken).  The acceptance of
the benefits of this Amendment shall constitute a covenant and agreement by each
Loan Party to the Agent and Banks that the actions required pursuant to this
Section 14 will be, or have been, taken within the relevant time periods
referred to in this Section 14 and that, at such time, all representations and
warranties contained in this Amendment and the other Loan Documents shall then
be true and correct without any modification pursuant to this Section 14.  The
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time periods required above, shall give rise
to an immediate Event of Default pursuant to this Amendment.

[The remainder of this page intentionally left blank.]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President of CHW, LLC Managing Member

CHW, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President of Cato SW Inc., General Partner

CATO SOUTHWEST, INC. (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

 

 

1

--------------------------------------------------------------------------------

 

CATOWEST, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO Cato Corp.

catocorp.com, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATO WO LLC (SEAL)

 

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  EVP-CFO Cato Corp.

 

 

2

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST

COMPANY,

as Agent, Issuing Bank and a Bank

By: \s\ Stuart M. Jones                       (SEAL)

Name:  Stuart M. Jones

Title:  Senior Vice President

 

3

--------------------------------------------------------------------------------

 

ANNEX “X”

TO CREDIT AGREEMENT

POST-CLOSING MATTERS

DATE

ACTION

Not later than September 15, 2017, or such other date as may be agreed to by the
Agent, in its sole discretion.

The Borrower shall have delivered to the Agent the items described in Section
3(b) of the Amendment.

 

 

1

--------------------------------------------------------------------------------

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
24th day of May, 2019, but effective as of the Eighth Amendment Effective Date
(as defined herein), by and among THE CATO CORPORATION, a Delaware corporation
(the “Borrower”), CATOWEST, LLC, a Nevada limited liability company, CATO
SOUTHWEST, INC., a Delaware corporation, CATOSOUTH, LLC, a North Carolina
limited liability company, CHW, LLC, a Delaware limited liability company,
CaDeL, LLC, a Delaware limited liability company, CATO OF TEXAS, L.P., a Texas
limited partnership, catocorp.com, LLC, a Delaware limited liability company,
and CATO WO LLC, a Delaware limited liability company (each of the foregoing,
other than the Borrower, a “Guarantor” and, collectively, the “Guarantors”), and
BRANCH BANKING AND TRUST COMPANY, as Agent, Issuing Bank, and a Bank.

RECITALS:

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007, (iii) the Waiver Agreement dated
July 30, 2008, (iv) the Third Amendment to Credit Agreement dated October 31,
2010, (v) the Fourth Amendment to Credit Agreement dated March 12, 2013, (vi)
the Fifth Amendment to Credit Agreement dated May 1, 2015, (vii) the Sixth
Amendment to Credit Agreement dated May 1, 2017, (viii) the Seventh Amendment to
Credit Agreement dated July 28, 2017, and (ix) the waiver and amendment letter
dated March 27, 2019 (the “Specified Waiver”) (as so amended, modified or
supplemented, the “Credit Agreement”).  Capitalized terms used in this Amendment
which are not otherwise defined in this Amendment shall have the respective
meanings assigned to them in the Credit Agreement.

The Borrower and the Guarantors have requested that the Agent and the Banks
extend the term of the Credit Agreement and modify certain provisions of the
Credit Agreement as more fully set forth herein.  The Agent and the Banks have
agreed to extend the term of and so modify the Credit Agreement, all upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

SECTION 1.   Recitals; Definitions. 

(a)        The Recitals are incorporated herein by reference and shall be deemed
to be a part of this Amendment.

(b)        As used in this Amendment, the following capitalized terms shall have
the meanings set forth below:

“Eighth Amendment Effective Date” has the meaning set forth in Section 10. 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to

1

--------------------------------------------------------------------------------

 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

SECTION 2.   Amendments to Credit Agreement. 

(a)        Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:

“Eighth Amendment Effective Date” means May 24, 2019.

(b)        Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the definitions of “Capital Expenditures”, “Capital Lease” and
“Termination Date” to read as follows:

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with FASB ASC 842, which shall include, without
limitation, the purchase or lease of any assets which if purchased would
constitute fixed assets or which if leased would constitute a finance lease or
Type A lease (but excluding, for the avoidance of doubt, any operating lease or
Type B lease).

“Capital Lease” means any lease of property that would, in accordance with FASB
ASC 842, be required to be classified and accounted for as a finance lease or
Type A lease (but excluding, for the avoidance of doubt, any operating lease or
Type B lease).

“Termination Date” means May 24, 2022.

(c)        Section 2.06(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Applicable Margin” initially means a percentage per annum equal to (i) in the
case of Revolving Credit Advances maintained as (A) Base Rate Advances, 0.125%,
and (B) Euro-Dollar Advances or Index Rate Advances, 1.00% and (ii) in the case
of calculating the unused fee pursuant to Section 2.07(a), 0.10%.  From and
after each Start Date (commencing with the Start Date that occurs after June 30,
2019) and including the applicable End Date, the Applicable Margins for such
Revolving Credit Advances and calculating the unused fees pursuant to Section
2.07(a) shall be those set forth below opposite the Average Quarterly
Availability for such Start Date, as determined by the Agent.

 

2

--------------------------------------------------------------------------------

 

Level

Average Quarterly Availability

Revolving Credit

Advances

Maintained as Euro-

Dollar Advances and Index Rate
Advances

Revolving Credit

Advances

Maintained as Base

Rate Advances

Unused Fees

I

Greater than 66% of the Total Revolving Credit Commitment as then in effect

1.00%

0.125%

0.10%

II

Less than or equal to 66% of the Total Revolving Credit Commitment but greater
than 33% of the Total Revolving Credit Commitment as then in effect

1.25%

0.375%

0.15%

III

Less than or equal to 33% of the Total Revolving Credit Commitment as then in
effect

1.50%

0.625%

0.20%

 

The Average Quarterly Availability used in a determination of Applicable Margins
shall be determined by the Agent on or before the third Business Day following
the last day of each calendar quarter (March 31, June 30, September 30 and
December 31 of each calendar year) and shall be communicated in writing by the
Agent to the Borrower and the Banks, which determination shall be conclusive and
binding upon all parties hereto absent manifest error.  The Applicable Margins
so determined shall apply, except as set forth in the immediately succeeding
sentence, from the relevant Start Date to and including the applicable End Date.
 Notwithstanding anything to the contrary contained above in this definition, at
all times during which there shall exist any Event of Default, the Applicable
Margins shall be maintained at Level III (and such Applicable Margins shall be
used in calculating the Default Rate).  “Average Quarterly Availability” means
for the purposes of the definition of Applicable Margin, in the case of each
Start Date, an amount equal to (x) the sum of each day’s Total Unused Revolving
Credit Commitments during the most recently ended calendar quarter divided  by 
(y) the number of days in such calendar quarter.  “Business Day” means any day
(a) that is not a Saturday, Sunday or other day on which commercial banks in
North Carolina are authorized or required by law to remain closed, and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or the Interest Period
for, a Euro-Dollar Advance or Index Rate Advance, or to a notice by the Borrower
with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.  “End
Date” means, in respect of any Start Date, for the purposes of the definition of
Applicable Margin, the last day of the calendar quarter in which such Start Date
occurred.  “Start Date” means for purposes of the definition of Applicable
Margin, the first day of each calendar quarter commencing with the calendar
quarter commencing July 1, 2019.  “Total Revolving Credit Commitment” means, at
any time, the aggregate Revolving Credit Commitments of the Banks at such time. 
The Total Revolving Credit Commitment as of the Eighth Amendment Effective Date
is $35,000,000.  Notwithstanding anything contained in this Agreement to the
contrary at no time and in no event is the Base Rate or the Adjusted Monthly
Libor Index Rate intended to be less than zero.  If the Base Rate or the
Adjusted Monthly Libor Index Rate determined as provided in this

3

--------------------------------------------------------------------------------

 

Agreement would be less than zero, the Base Rate or the Adjusted Monthly Libor
Index Rate, as the case may be, shall be deemed to be zero.

(d)       Section 5.05 of the Credit Agreement (Liquidity) is hereby amended and
restated in its entirety to read as follows:

SECTION 5.05.  Liquidity.  Borrower shall at all times maintain, possess, own
and have access to unencumbered Liquid Assets of not less than $100,000,000 (net
of the sum of the aggregate unsecured indebtedness, liabilities and obligations
of the Borrower).  As used herein, “Liquid Assets” shall be defined as Cash and
short term investments which meet all of the following requirements:  (1) such
assets must be owned by and in the name of the Borrower free and clear of any
restriction, limitation, earmark, encumbrance, assignment, hypothecation,
pledge, lien, security interest or other third-party interest, and (2) such
assets shall be readily available to the Borrower and shall not be subject to
any restriction, agreement, governmental requirement, or other restriction which
would prevent the immediate free use of such assets by the Borrower.

For the purposes of this Section 5.05, “Cash and short term investments” means a
portfolio of the following types of securities with an aggregate duration of no
more than 2.5 years:  (a) securities issued or directly and fully guaranteed or
insured by the United States of America or any agency thereof (provided that the
full faith and credit of the United States is pledged in support thereof) with a
minimum rating of P-1 by Moody’s or A-1 by Standard & Poors; (b) marketable
direct obligations issued by any state of the United States, or any political
subdivision of any such state or any public instrumentality thereof, having a
rating of at least BBB from S&P or at least Baa2 from Moody’s; (c) time deposits
and certificates of deposit issued by a United States federal or state chartered
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000, and which bank or its holding company has a short-term commercial
paper rating of at least A-1 or the equivalent by S&P or at least P-1 or the
equivalent by Moody’s; (d) investments in money market funds (i) which mature
not more than ninety (90) days from the date acquired and are payable on demand,
(ii) with respect to which there has been no failure to honor a request for
withdrawal (iii) which are registered under the Investment Company Act of 1940,
(iv) which have net assets of at least $500,000,000 and (v) which trade on a
constant net asset value and are readily available marketable funds and are
either (A) directly and fully guaranteed or insured by the United States of
America or any agency thereof (provided that the full faith and credit of the
United States is pledged in support thereof) or (B) have a rating of at least
P-1 or A-3 by Moody’s or A- or better by S&P and are maintained with an
investment fund manager that is otherwise acceptable at all times and from time
to time to the Agent in its sole discretion; (e) Debt issued by Persons with a
rating of BBB or higher from S&P or Baa2 or higher from Moody’s, including
corporate notes, corporate bonds, commercial paper, floating rate notes, mutual
funds and auction rate preferred stock; (f) asset-backed obligations related to
mortgage loans, automobile loans and credit card portfolios that are senior in
the deal capital structure and are at least $250,000,000 in trust size; and (g)
repurchase agreements placed through a recognized broker/dealer or banks acting
as principal and backed by (1) direct obligations of the U.S. government having
a present market value equal to the investment, (2) obligations of federal
agencies having a present market value equal to the investment, or (3)
commercial paper having a short-term commercial paper rating of at least A-1 or
the equivalent by S&P or at least P-1 or the equivalent by Moody’s, having a
present market value equal to the investment.

SECTION 3.   Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Agent and the Banks hereunder are subject to the
following conditions:

4

--------------------------------------------------------------------------------

 

(a)        receipt by the Agent from each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party;

(b)        receipt by the Agent of the following, all in form and substance
satisfactory to the Agent:

(i)         a closing certificate, substantially in the form of Exhibit G to the
Credit Agreement, appropriately modified to refer to this Amendment, signed by a
principal officer of each Loan Party;

(ii)        an opinion, substantially in the form of Exhibit C to the Credit
Agreement, appropriately modified to refer to this Amendment, signed by the
General Counsel of the Borrower; and

(iii)       a certificate of each Loan Party, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party authorized to execute and deliver the Loan Documents, and certified copies
of the following items:  (A) the Loan Party’s Organizational Documents; (B) the
Loan Party’s Operating Documents; (C) if applicable, a certificate of the
Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party; and (D) the organizational action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Amendment, and any other documents
which the Agent or any Bank may reasonably request relating to the existence of
each Loan Party, the authority for and the validity of this Amendment.

(c)        receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder;

(d)       the fact that after giving effect to this Amendment, the
representations and warranties of the Loan Parties contained in Section 5 of
this Amendment shall be true on and as of the date hereof; and

(e)         the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, the upfront fee payable to the Agent in the
amount of $35,000.00, and reasonable attorneys’ fees and expenses to the extent
invoiced and presented to the Borrower as of the date hereof) payable to the
Agent arising from or relating to the negotiation, preparation, execution,
delivery performance or administration of this Amendment or which are otherwise
required to be paid by the Borrower on or before the date hereof.

SECTION 4.   No Other Amendment.  Except for the amendments expressly set forth
herein, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  On and after the Eighth Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  This Amendment is not
intended to effect, nor shall it be construed as, a novation.  The Credit
Agreement and this Amendment shall be construed together as a single agreement. 

5

--------------------------------------------------------------------------------

 

Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect nor impair any rights, powers or remedies under the
Credit Agreement as hereby amended.  The Agent and Banks do hereby reserve all
of its rights and remedies against all parties who may be or may hereafter
become secondarily liable for the repayment of the Notes.  The Loan Parties
promise and agree to perform all of the requirements, conditions, agreements and
obligations under the terms of the Credit Agreement, as heretofore and hereby
amended and the other Loan Documents, the Credit Agreement, as amended, and the
other Loan Documents being hereby ratified and affirmed (including the
obligations of the Guarantors with respect to the Guaranteed Obligations).  The
Loan Parties hereby expressly agree that the Credit Agreement, as amended
hereby, and the other Loan Documents are in full force and effect.

SECTION 5.   Representations and Warranties.  The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

(a)        After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

(b)        Each Loan Party has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

(c)        This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Loan Party and this
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Loan Parties enforceable against them in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d)       The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound.

SECTION 6.   Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7.   Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

SECTION 8.   Consent by Guarantors.  Each Guarantor consents to the foregoing
amendments.  Each Guarantor promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.

6

--------------------------------------------------------------------------------

 

SECTION 9.   Further Assurances.  Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

SECTION 10.  Effective Date.  This Amendment shall be effective as of May 24,
2019 (the “Eighth Amendment Effective Date”).

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 12.  Acknowledgement of Specified Waiver.  The Agent and the Banks party
hereto, constituting the Required Banks, hereby acknowledge and confirm the
terms and effectiveness of the Specified Waiver, including the amendment to the
Credit Agreement set forth therein (the terms of which amendment, for the
avoidance of doubt, have been superseded by the amendments set forth herein).

SECTION 13.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 14.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein. 
This Amendment supersedes all prior drafts and communications with respect
hereto.

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

THE CATO CORPORATION (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  Executive Vice President and Chief

Financial Officer

CaDel, LLC (SEAL)

By:  CHW, LLC, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CHW, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATO OF TEXAS LP (SEAL)

By: Cato Southwest, Inc., as General Partner

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATO SOUTHWEST, INC. (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

 

 

 

8

--------------------------------------------------------------------------------

 

CATOWEST, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATOSOUTH LLC (SEAL)

By: The Cato Corporation, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  Executive Vice President and Chief

Financial Officer

catocorp.com, LLC (SEAL)

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  President

CATO WO LLC (SEAL)

By: The Cato Corporation, as Member

By: \s\ John R. Howe                         (SEAL)

Name:  John R. Howe

Title:  Executive Vice President and Chief

Financial Officer

 

 

9

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST

COMPANY,

as Agent, Issuing Bank and a Bank

By: \s\ Max N Greer III                     (SEAL)

Name:  Max N Greer III

Title:  Senior Vice President

 

 

10

--------------------------------------------------------------------------------